TABLE OF CONTENTS

Exhibit 10.9

Execution Version

TCW DIRECT LENDING LLC

as Borrower

 

 

REVOLVING CREDIT AGREEMENT

 

 

NATIXIS, NEW YORK BRANCH

as Administrative Agent

NATIXIS, NEW YORK BRANCH

as Sole Lead Arranger and Sole Book Manager

and

The Conduit Lenders, Committed Lenders,

and Funding Agents from time to time party hereto

November 12, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

1.     DEFINITIONS

     1   

1.01

  Defined Terms      1   

1.02

  Other Definitional Provisions      28   

1.03

  Times of Day; Rates      29   

1.04

  Accounting Terms      29   

1.05

  Exchange Rates; Currency Equivalents      29   

1.06

  Additional Alternative Currencies      29   

1.07

  Change of Currency      30   

2.     LOANS

     30   

2.01

  Revolving Credit Commitment      30   

2.02

  Borrowing Procedures      31   

2.03

  Minimum Loan Amounts      32   

2.04

  Funding      33   

2.05

  Interest      34   

2.06

  Determination of Rate and Billing      35   

2.07

  Payment of Borrower Guaranty      35   

2.08

  Use of Proceeds      35   

2.09

  Unused Commitment Fee      35   

2.10

  Reserved      36   

2.11

  Computation of Interest and Fees      36   

2.12

  Defaulting Lenders      36   

2.13

  Extension of Stated Maturity Date      37   

2.14

  Increase in the Maximum Commitment      38   

3.     PAYMENT OF OBLIGATIONS

     39   

3.01

  Notes      39   

3.02

  Payment of Interest      40   

3.03

  Payments of Obligations      40   

3.04

  Mandatory Prepayment      42   

3.05

  Voluntary Prepayments      43   

3.06

  Reduction or Early Termination of Commitments      43   

3.07

  Lending Office      43   

4.     CHANGE IN CIRCUMSTANCES

     43   

4.01

  Taxes      43   

4.02

  Illegality      48   

4.03

  Inability to Determine Rates      49   

4.04

  Increased Costs Generally      50   

4.05

  Compensation for Losses      51   

4.06

  Mitigation Obligations; Replacement of Funding Party      53   

4.07

  Survival      53   

5.     SECURITY

     53   

5.01

  Liens and Security Interest      53   

5.02

  Collateral Account; Capital Calls      54   

6.     BORROWER GUARANTY

     55   

6.01

  Unconditional Guaranty of Payment      55   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.02

  Waiver of Rights      55   

6.03

  No Discharge      55   

6.04

  Subrogation      56   

6.05

  Benefit      56   

6.06

  Reinstatement      56   

6.07

  Continuing Guarantee      56   

7.     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     56   

7.01

  Conditions to Initial Credit Extension      56   

7.02

  All Loans      58   

7.03

  Qualified Borrower Loans      59   

8.     REPRESENTATIONS AND WARRANTIES

     60   

8.01

  Organization and Good Standing of Borrower      60   

8.02

  Authorization and Power      60   

8.03

  No Conflicts or Consents      60   

8.04

  Enforceable Obligations      60   

8.05

  Priority of Liens      60   

8.06

  Financial Condition      61   

8.07

  Full Disclosure      61   

8.08

  No Default      61   

8.09

  No Litigation      61   

8.10

  Material Adverse Change      61   

8.11

  Taxes      61   

8.12

  Jurisdiction Formation; Principal Office      61   

8.13

  ERISA Compliance      61   

8.14

  Compliance with Law      62   

8.15

  Hazardous Substances      62   

8.16

  Reserved      62   

8.17

  Company Structure      62   

8.18

  Capital Commitments and Contributions      62   

8.19

  Fiscal Year      62   

8.20

  Investment Company Act      62   

8.21

  Margin Stock      62   

8.22

  No Defenses      62   

8.23

  Foreign Asset Control Laws      63   

8.24

  OFAC      63   

8.25

  Subscription Facility      63   

9.     AFFIRMATIVE COVENANTS

     63   

9.01

  Financial Statements, Reports and Notices      63   

9.02

  Payment of Taxes      65   

9.03

  Maintenance of Existence and Rights      65   

9.04

  Notice of Default or Key Person Event      65   

9.05

  Other Notices      66   

9.06

  Compliance with Loan Documents and Operating Agreement      66   

9.07

  Books and Records; Access      66   

9.08

  Compliance with Law      66   

9.09

  Insurance      66   

9.10

  Authorizations and Approvals      66   

9.11

  Maintenance of Liens      66   

9.12

  Further Assurances      67   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.13

  Investor Financial and Rating Information      67   

9.14

  Covenants of Qualified Borrowers      67   

10.  NEGATIVE COVENANTS

     67   

10.01

  Mergers; Dissolution      67   

10.02

  Negative Pledge      68   

10.03

  Fiscal Year and Accounting Method      68   

10.04

  Constituent Documents      68   

10.05

  Transfer by, or Admission of, Investors      68   

10.06

  Capital Commitments      69   

10.07

  ERISA Compliance      69   

10.08

  Reserved.      69   

10.09

  Limitations on Dividends and Distributions      69   

10.10

  Limitation on Debt      70   

10.11

  Sanctions      70   

10.12

  Spin-Off      70   

11.  EVENTS OF DEFAULT

     70   

11.01

  Events of Default      70   

11.02

  Remedies Upon Event of Default      72   

11.03

  Curing an Event of Default by Investor Capital Call      72   

11.04

  Performance by Administrative Agent      73   

11.05

  Application of Funds      73   

12.  AGENTS

     74   

12.01

  Appointment and Authority      74   

12.02

  Rights as a Lender      74   

12.03

  Exculpatory Provisions      74   

12.04

  Reliance by Agent or Lender      75   

12.05

  Delegation of Duties      76   

12.06

  Resignation of Administrative Agent      76   

12.07

  Non-Reliance on Agents and Lenders      77   

12.08

  No Other Duties, Etc.      77   

12.09

  Administrative Agent May File Proofs of Claim      77   

12.10

  Collateral Matters      78   

13.  MISCELLANEOUS

     78   

13.01

  Amendments      78   

13.02

  Right of Setoff      81   

13.03

  Sharing of Payments by Lender Group      82   

13.04

  Payments Set Aside      82   

13.05

  No Waiver; Cumulative Remedies; Enforcement      83   

13.06

  Expenses; Indemnity; Damage Waiver      83   

13.07

  Notice      85   

13.08

  Governing Law      87   

13.09

  Waiver of Jury Trial      88   

13.10

  Invalid Provisions      88   

13.11

  Successors and Assigns      88   

13.12

  Assignment to Committed Lenders      94   

13.13

  Replacement of Funding Party or Lender Group      95   

13.14

  Maximum Rate      96   

13.15

  Headings      97   

13.16

  Survival of Representations and Warranties      97   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.17

  Limited Liability of Investors      97   

13.18

  Confidentiality      97   

13.19

  USA Patriot Act Notice      98   

13.20

  No Advisory or Fiduciary Responsibility      98   

13.21

  Qualified Purchaser. Each Lender represents and warrants that it is a
Qualified Purchaser      99   

13.22

  No Bankruptcy Petition Against any Conduit Lender      99   

13.23

  No Recourse Against any Conduit Lender      99   

13.24

  Excess Funds      99   

13.25

  Electronic Execution of Assignments and Certain Other Documents      100   

13.26

  Counterparts; Integration; Effectiveness      100   

13.27

  Judgment Currency      100   

13.28

  Entire Agreement      100   

SCHEDULES

 

SCHEDULE 1.01A    Commitments and Lender Groups SCHEDULE 1.01B    Mandatory Cost
Formulae SCHEDULE 13.07    Addresses

EXHIBITS

 

EXHIBIT A:    Reserved EXHIBIT B:    Revolving Credit Note EXHIBIT C:    Loan
Notice EXHIBIT D:    Security Agreement EXHIBIT E:    Collateral Account
Assignment EXHIBIT F:    Assignment and Assumption Agreement EXHIBIT G:   
Compliance Certificate EXHIBIT H:    Borrowing Base Certificate EXHIBIT I:   
Facility Increase Request EXHIBIT J:    Facility Extension Request EXHIBIT K:   
Lender Group Joinder Agreement EXHIBIT L:    Joinder Agreement EXHIBIT M:   
U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (together with all amendments and modifications
hereof and supplements and attachments hereto, this “Credit Agreement”) is dated
as of November 12, 2014 by and among TCW DIRECT LENDING LLC, a Delaware limited
liability company (“Borrower”), NATIXIS, NEW YORK BRANCH (in its individual
capacity, “Natixis”), as administrative agent for the Lenders (together with any
successor appointed pursuant to Section 12 below, the “Administrative Agent”),
and the Committed Lenders, Conduit Lenders, Funding Agents and other Borrower
Parties from time to time party hereto (each capitalized term not defined is
defined below).

Borrower has requested that Lenders make loans to the Borrower Parties for the
principal purposes of providing working capital to the Borrower Parties;
financing the costs and other expenses to be incurred by the Borrower Parties in
connection with making investments permitted under the Operating Agreement; and
financing the costs of other undertakings by Borrower permitted under the
Operating Agreement; Lenders are willing to lend funds upon the terms and
subject to the conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1. DEFINITIONS.

1.01 Defined Terms. For the purposes of this Credit Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1 or in the Section or recital referred to in
the definition thereof:

“Adequately Capitalized” means compliance with the capital standards for Bank
Holding Companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Administrative Agent” is defined in the preamble to this Credit Agreement.

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Schedule 13.07, or such other address or, as appropriate, account as
Administrative Agent may from time to time notify Borrower and the Lenders.

“Administrator” means, with respect to any Conduit Lender, the Person designated
by such Conduit Lender as its “Administrator”.

“Affected Funding Party” is defined in Section 13.13.

“Affiliate” of any Person means a specified Person that, directly or indirectly,
Controls or is Controlled By, or is Under Common Control With, such Person.

“Agents” means, collectively, Administrative Agent and each Funding Agent and
any successors and assigns in such capacities.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Aggregate Concentration Limit” means the aggregate amount of Unfunded
Commitment in excess of the concentration limits set forth below, calculated for
each Investor classification as a percentage of the aggregate Unfunded
Commitments of all Included Investors and Designated Investors:

 

Investor Classification

   Concentration Limit  

Included Investors

     N/A   

Designated Investors

     35 % 

provided, that for purposes of calculating the above Aggregate Concentration
Limit for any Investor, each Investor and its investing affiliates shall be
treated as a single Investor.

“Agreement Currency” is defined in Section 13.27.

“Alternative Currency” means each of the following currencies: Euro, Sterling
and Canadian Dollar and each other currency (other than Dollars) that is
approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Annual Valuation Period” means the “annual valuation period” as defined in
29 C.F.R. § 25103.101(d)(5) as determined for each Borrower Party, as
applicable.

“Applicable Margin” means, with respect to interest rate spreads, the Applicable
Margin set forth in the table below that corresponds to the applicable Type of
Loan:

 

     Applicable Margin  

Base Rate Loan

     0.70 % 

Eurocurrency Rate Loan

     1.70 % 

Floating LIBOR Rate Loan

     1.70 % 

CP Rate Loan

     1.70 % 

“Applicable Percentage” means (i) with respect to a Committed Lender, the
product of its Committed Lender Percentage and its Lender Group’s Lender Group
Percentage; (ii) with respect to a Lender Group, its Lender Group Percentage;
and (iii) with respect to a Conduit Lender, its Conduit Lender Percentage.

“Applicable Requirement” means, for any Included Investor that is (or whose
Credit Provider, if applicable, is): (a) a Bank Holding Company, Adequately
Capitalized status or better and a Rating of BBB-/Baa3 or higher; (b) an
insurance company, a Best’s Rating by A.M. Best Company of A- or higher and a
Rating of BBB-/Baa3 or higher; (c) an ERISA Investor, or the trustee or nominee
of an ERISA Investor, in addition to the Sponsor’s Rating of BBB-/Baa3 or
higher, a minimum Funding Ratio for the pension fund based on the Rating of the
Sponsor of the pension fund as follows:

 

Sponsor Rating

   Minimum Funding Ratio  

A-/A3 or higher

     No minimum   

BBB+/Baa1 to BBB-/Baa3

     90 % 

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) a Governmental Plan Investor, or the Responsible Party with respect to such
Governmental Plan Investor, in addition to the Responsible Party’s Rating of
BBB-/Baa3 or higher, a minimum Funding Ratio for the pension fund based on the
Rating of the Responsible Party as follows:

 

Responsible Party Rating

   Minimum Funding Ratio  

A-/A3 or higher

     No minimum   

BBB+/Baa1 to BBB-/Baa3

     90 % 

and (e) otherwise a Rated Included Investor, a Rating of BBB-/Baa3 or higher.

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
Ratings are not equivalent, the Applicable Requirement shall be based on the
lowest of the Ratings. If any Person has only one Rating, then that Rating shall
apply.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by: (a) a Lender; (b) an Affiliate of a Lender;
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arranger” means Natixis, in its capacity as sole lead arranger and sole book
manager.

“Assignee” is defined in Section 13.11(b).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment Amount” means, with respect to a Committed Lender at the time of any
assignment pursuant to Section 13.12 by a Conduit Lender in such Committed
Lender’s Lender Group, an amount equal to the least of: (a) such Committed
Lender’s Committed Lender Percentage of the Obligations requested by such
Conduit Lender to be assigned at such time; (b) such Committed Lender’s unused
Commitment (minus the unrecovered principal amount of such Committed Lender’s
investments in such Obligations pursuant to the Liquidity Agreement to which it
is a party); and (c) in the case of an assignment on or after the Conduit
Investment Termination Date for such Conduit Lender, such Committed Lender’s pro
rata share of the applicable Conduit Lender Percentage of the Lender Group
Percentage of the Principal Obligation.

“Assignment and Assumption Agreement” means the agreement contemplated by
Section 13.11(b)(iv), pursuant to which any Lender assigns all or any portion of
its rights and obligations hereunder, in substantially the form of Exhibit F or
any other form (including electronic documentation generated by MarkitClear or
other electronic platform) approved by the Administrative Agent and the
Borrower.

“Assignment Date” is defined in Section 13.12(a).

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Attorney Costs” means and includes all documented out-of-pocket fees and
disbursements of a single law firm or any local or special counsel retained by
the Administrative Agent or Lenders.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time, the Dollar Equivalent of the lesser
of: (a)(i) the Maximum Commitment at such time minus (ii) the FX Reserve Amount
at such time; or (b)(i) the Borrowing Base at such time minus (ii) the FX
Reserve Amount at such time.

“Bank Holding Company” means a “bank holding company” as defined in
Section 2(a) of the Bank Holding Company Act of 1956, as amended, or a non-bank
subsidiary of such bank holding company.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Rate for such day plus  1⁄2 of one percent
(0.50%); (b) the Prime Rate for such day; or (c) the Floating LIBOR Rate for a
term of one month commencing that day plus 100 basis points (1.00%).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate (other
than, for avoidance of doubt, a Floating LIBOR Rate Loan as selected by Borrower
pursuant to Section 2.02). All Base Rate Loans shall be denominated in Dollars.

“Baseline Net Worth” is defined in clause (j) of the definition of Exclusion
Event.

“Basel III” means the global regulatory standards on bank capital adequacy and
liquidity referred to by the Basel Committee on Banking Supervision as “Basel
III” or the “Basel III Framework” published in December 2010 together with any
further guidance or standards in relation to “Basel III” or the “Basel III
Framework” published or to be published by the Basel Committee.

“Borrower” is defined in the preamble hereto.

“Borrower Parties” means Borrower and each Qualified Borrower, and “Borrower
Party” means any one of them.

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans when such disbursement increases the outstanding principal amount of
the Loans.

“Borrowing Base” means, at any time of determination, the sum of: (a) ninety
percent (90%) of the aggregate Eligible Included Unfunded Commitments of the
Included Investors at such time; plus (b) sixty-five percent (65%) the aggregate
Eligible Designated Unfunded Commitments of the Designated Investors at such
time.

“Borrowing Base Certificate” means a certificate of any Responsible Officer of
Borrower either (a) confirming there has been no change in the Borrowing Base
since the date of the most recently delivered Borrowing Base Certificate or
(b) setting forth the calculation of the Borrowing Base (based on the most
recent information available to Borrower) and the name, Capital Commitment and
Unfunded Commitment of each Included Investor and each Designated Investor
(subject to the approval requirements set forth in the respective definitions
herein), in substantially the form of Exhibit H attached hereto; provided,
however, that such calculation may be provided in “Excel” format in a form
reasonably acceptable to the Administrative Agent and containing the information
as set forth in Exhibit H.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrowing Base Deficit” means, at any time of determination, the amount (if
any) by which the aggregate Principal Obligation is in excess of the Borrowing
Base.

“Borrowing Base Investors” means each Included Investor and each Designated
Investor.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the City of New York with respect to Obligations denominated in
Dollars is located and:

(a) if such day relates to any Loans bearing interest at the Eurocurrency Rate,
CP Rate or the Floating LIBOR Rate denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such Loan,
or any other dealings in Dollars to be carried out pursuant to this Credit
Agreement in respect of any such Loan, means any such day that is also a London
Business Day;

(b) if such day relates to any Loans bearing interest at the Eurocurrency Rate,
CP Rate or the Floating LIBOR Rate denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such Loan, or
any other dealings in Euros to be carried out pursuant to this Credit Agreement
in respect of any such Loan, means a TARGET Day;

(c) if such day relates to any Loans bearing interest at the Eurocurrency Rate,
CP Rate or the Floating LIBOR Rate denominated in a currency other than Dollars
or Euros, means any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other applicable
offshore interbank market for such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Loan bearing interest
at the Eurocurrency Rate, CP Rate or the Floating LIBOR Rate denominated in a
currency other than Dollars or Euros, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Credit Agreement
in respect of any such Loan (other than any interest rate settings), means any
such day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

“Canadian Dollars” and “Cdn$” mean the lawful currency of Canada.

“Capital Call” means a call upon all or any of the Investors for payment of all
or any portion of their Unfunded Commitments.

“Capital Call Notice” means any notice sent to, or demand or request made on, an
Investor for the purpose of making a Capital Call.

“Capital Commitment” means, for any Investor, its “Commitment” as defined in the
Operating Agreement.

“Capital Contribution” means, for any Investor, any contribution of capital made
to Borrower in response to a Capital Call or deemed contributed pursuant to the
Operating Agreement.

“Change in Law” means the occurrence, after the date of this Credit Agreement
(or, with respect to any Person that becomes a Lender pursuant to an Assignment
and Assumption, the effective date of such assignment), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary: (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means TCW Asset Management Company or an Affiliate thereof
shall cease to be the investment advisor of the Borrower.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 7.01 are satisfied or waived.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” is defined in Section 5.01.

“Collateral Account” means the “Account” as defined in the Collateral Account
Assignment delivered by Borrower pursuant hereto.

“Collateral Account Assignment” means an assignment or security agreement with
respect to the Collateral Account in substantially the form of Exhibit E
attached hereto, as such agreement shall be amended, modified, supplemented
and/or restated and in effect from time to time.

“Collateral Documents” means the security agreements, financing statements,
assignments, and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement to grant, perfect or continue a
security interest in the Collateral for the Obligations and any documents or
instruments amending or supplementing the same, including, without limitation,
the Security Agreement, the Collateral Account Assignment, and the Deposit
Account Control Agreement.

“Commercial Paper” means, on any day, either (i) the promissory notes of any
Conduit Lender issued by such Conduit Lender in the commercial paper market or
(ii) the promissory notes issued in the commercial paper market by a
multi-seller commercial paper conduit the proceeds of which are loaned to a
Conduit Lender that are allocated, in whole or in part, by such Conduit Lender
to fund or maintain its Principal Obligation hereunder.

“Commitment” means, with respect to each Committed Lender, its obligation
to make Loans to Borrower Parties pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Committed Lender’s name on Schedule 1.01A attached hereto under
the heading “Commitment” or on the Assignment and Assumption Agreement pursuant
to which such Committed Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement. Administrative Agent may amend and re-issue Schedule 1.01A from time
to time to reflect the Commitments of the Committed Lenders.

“Committed Lender Percentage” means, with respect to any Committed Lender on any
day, the percentage equivalent of a fraction the numerator of which is such
Committed Lender’s Commitment at such time and the denominator of which is the
Lender Group Limit for such Committed Lender’s Lender Group.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Committed Lenders” means: (a) each Committed Lender listed on the signature
pages hereof; and (b) any other Person that becomes a party to this Credit
Agreement as a Committed Lender pursuant to the terms hereof, and any assignees
thereof that shall become party hereto pursuant to Section 13.11 (but not any
Participant that is not otherwise party to this Credit Agreement).

“Competitor” means any direct lending investment company primarily focused on
investing in senior secured debt obligations or mezzanine debt obligations with
portfolio companies, or investment management. For avoidance of doubt, a
Competitor shall not include a commercial lender (i.e., a national bank, a state
chartered bank or other similarly regulated lending institution) unless
otherwise notified by the Borrower (by its reasonable determination) to the
Administrative Agent.

“Compliance Certificate” is defined in Section 9.01(c).

“Concentration Limit” means the Individual Concentration Limit and Aggregate
Concentration Limit, as applicable.

“Conduit Assignee” means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by the Funding Agent for any existing Lender Group or
an Affiliate thereof.

“Conduit Investment Termination Date” means, with respect to any Conduit Lender,
the date of the delivery by such Conduit Lender to Borrower of written notice
that such Conduit Lender elects, in its sole discretion, not to make any further
Loans hereunder.

“Conduit Lender” means: (a) each Conduit Lender listed on the signature pages
hereof; and (b) any other Person that shall become a party to this Credit
Agreement as a Conduit Lender pursuant to the terms hereof, and any assignees
thereof that shall become party hereto pursuant to Section 13.11 (but not any
Participant that is not otherwise party to this Credit Agreement).

“Conduit Lender Percentage” means, with respect to any Conduit Lender, at any
time, one hundred percent (100%), minus the percentage share of Principal
Obligation held by the Committed Lenders and any other Conduit Lenders in such
Conduit Lender’s Lender Group at such time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, for any entity, its constituent or organizational
documents, including: (a) in the case of any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time; (b) in the case of any limited liability
company, its articles or certificate of formation and its operating agreement or
limited liability company agreement; and (c) in the case of a corporation, its
certificate or articles of incorporation and its bylaws.

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or partnership interests, or of
the ability to exercise voting power by contract or otherwise.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CP Rate” means, for any Conduit Lender and any Interest Period for any Loan at
the CP Rate, the per annum rate equivalent to the rate (or, if more than one
rate, the weighted average of the rates) applicable to the Commercial Paper
issued by such Conduit Lender or its Related Commercial Paper Issuer and
allocated, in whole or in part, to fund Loans hereunder, which Commercial Paper
may be sold by any placement agent or commercial paper dealer selected by such
Conduit Lender, and which rate shall incorporate (i) applicable commercial paper
dealer and placement agent fees and commissions and (ii) other funding costs
(excluding costs associated with a Conduit Lender’s liquidity fundings) of such
Conduit Lender relating to the Transactions, such as any costs associated with
conversions into any Alternative Currency incurred in connection therewith and
the costs of funding odd lots or small dollar amounts; provided that if the rate
(or rates) as agreed between any such agent or dealer and such Conduit Lender is
a discount rate, then the CP Rate shall be the rate (or if more than one rate,
the weighted average of the rates) resulting from such Conduit Lender’s
converting such discount rate (or rates) to an interest-bearing equivalent rate
per annum.

“CP Rate Loan” means a Loan that bears interest based on a CP Rate (or, in the
case of a Loan funded by a Conduit Lender through its Liquidity Provider, at the
rate specified in Section 2.05(a)).

“Credit Agreement” is defined in the preamble hereto.

“Credit Extension” means a Borrowing (including any conversion or continuation
of any Borrowing).

“Credit Provider” means a Person providing a guaranty or other similar
agreement, in form and substance reasonably acceptable to Lenders, of the
obligations of an Included Investor to make Capital Contributions to Borrower.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

“Default” means any condition, act, or event which, with the giving of notice or
lapse of time or both, would become an Event of Default.

“Default Rate” means, with respect to any Loan, on any day the lesser
of: (a) the interest rate in effect on such day and otherwise applicable to such
Loan, plus the Applicable Margin applicable to such Loan, plus two percent
(2.0%); or (b) the Maximum Rate.

“Defaulting Investor” is defined in the definition of “Exclusion Event” herein.

“Defaulting Lender” means, subject to Section 2.12(b), any Committed Lender
that: (a) has failed to: (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies Administrative Agent and Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within
two (2) Business Days of the date when due unless such Lender notifies
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

identified in such writing) has not been satisfied; (b) has notified Borrower
and Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within
two (2) Business Days after written request by Administrative Agent or Borrower,
to confirm in writing to Administrative Agent and Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Administrative Agent and Borrower), or (d) has,
or has a direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.12(b)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower and
each other Lender (including such Defaulting Lender) promptly following such
determination. For the purposes of the definition of Defaulting Lender only,
“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Deposit Account Control Agreement” means a deposit account control agreement or
blocked account control agreement by and among Borrower, Depository and
Administrative Agent, with respect to the Collateral Account, in form and
substance reasonably satisfactory to Administrative Agent.

“Depository” is defined in Section 5.02(a).

“Designated Investor” means any Investor: (a) designated by Administrative Agent
and all Committed Lenders (each in its sole discretion) as a Designated
Investor; and (b) as to which Borrower has delivered to Administrative Agent the
information and documents required under Section 7.01(a)(xii) or 10.05(d), as
applicable; provided that (i) a Defaulting Investor shall no longer be a
Designated Investor until such time as all Exclusion Events affecting such
Investor have been cured to the satisfaction of the Administrative Agent and all
of the Committed Lenders (not to be unreasonably withheld, conditioned or
delayed); and (ii) if an involuntary proceeding under clause (b) of the
Exclusion Events is instituted against a Designated Investor, such Defaulting
Investor shall be automatically reinstated as a Designated

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Investor if such Exclusion Event is dismissed with sixty (60) days of the date
such proceeding is instituted.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction and with which
dealings are prohibited for Borrower under such Sanction.

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Funding Agent at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollars” and the sign “$” mean lawful currency of the United States of America.

“Eligible Assignee” means: (a) a Lender, an Affiliate of a Lender, an Approved
Fund, a Liquidity Provider, a Conduit Assignee, a Federal Reserve Bank, a
central bank, a collateral trustee or security agent for holders of commercial
paper; and (b) any other Person approved in writing by the Administrative Agent
(each such approval not to be unreasonably withheld or delayed by Administrative
Agent) and, unless an Event of Default under Sections 11.01(a), 11.01(g) or
11.01(h) exists at the time any assignment is effected in accordance with
Section 13.11, Borrower (such approval not to be unreasonably withheld or
delayed by Borrower); provided, however, that (x) each Eligible Assignee must be
a Qualified Purchaser, (y) no Competitor shall qualify as an Eligible Assignee,
and (z) neither Borrower nor any Affiliate of Borrower shall qualify as an
Eligible Assignee.

“Eligible Designated Unfunded Commitments” means, with respect to Designated
Investors, the aggregate amount that is equal to the Unfunded Commitments of
each Designated Investor; provided, however, that in connection with each
determination of the Borrowing Base, (a) the Eligible Designated Unfunded
Commitment of each Designated Investor (and, accordingly, the Borrowing Base)
shall be reduced to the extent necessary, if any, so that the Eligible
Designated Unfunded Commitment of such Designated Investor does not exceed the
Individual Concentration Limit and thereafter (b) the aggregate Eligible
Designated Unfunded Commitments of all Designated Investors (and, accordingly,
the Borrowing Base) shall be reduced to the extent necessary, if any, so that
the aggregate Eligible Designated Unfunded Commitments of all Designated
Investors do not exceed the Aggregate Concentration Limit.

“Eligible Included Unfunded Commitments” means, with respect to Included
Investors, the aggregate amount that is equal to the Unfunded Commitments of all
Included Investors.

“Environmental Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act,
42 U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990;
(d) the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic
Substances Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state
and local laws, ordinances, regulations or written policies relating to
pollution or protection of human health (as it relates to exposure to Hazardous
Materials) or the environment including without limitation, air pollution, water
pollution, noise control, or the use, handling, discharge, disposal or Release
or recovery of on-site or off-site Hazardous Materials, as each of the foregoing
may be amended from time to time, applicable to any Borrower Party; and (g) any
and all regulations promulgated under or pursuant to any of the foregoing
statutes.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Environmental Liability” means any written claim, demand, obligation, cause of
action, accusation or allegation, or any order, violation, damage (including,
without limitation, to any Person, property or natural resources), injury,
judgment, penalty or fine, cost of enforcement, cost of remedial action,
clean-up, restoration or any other cost or expense whatsoever, including
reasonable attorneys’ fees and disbursements resulting from the violation or
alleged violation of any Environmental Law or the imposition of any
Environmental Lien or otherwise arising under any Environmental Law or resulting
from any common law cause of action asserted by any Person.

“Environmental Lien” means a Lien in favor of any Governmental
Authority: (a) under any Environmental Law; or (b) for any liability or damages
arising from, or costs incurred by, any Governmental Authority in response to
the Release or threatened Release of any Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA,
(b) any “plan” defined in and subject to Section 4975 of the Code, or (c) a
partnership or commingled account of a fund, or any other entity, whose assets
include or are deemed to include the assets of one or more such employee benefit
plans or plans in accordance with the Plan Assets Regulations or otherwise.

“ERISA Investor Excluded Items” means, with respect to each ERISA Investor, any
rights, titles, interests, remedies or privileges of Borrower:

(a) in and to the rights and obligations of such ERISA Investor in Borrower (and
any appurtenant rights thereunder), including such ERISA Investor’s Membership
Interests therein, granted to Borrower to secure such ERISA Investor’s
obligation to fund its Capital Commitment;

(b) to request or require such ERISA Investor to confirm the amount of, or to
confirm its obligation to make payments in respect of, its uncalled Capital
Commitments;

(c) to require such ERISA Investor to forfeit or sell any portion of such ERISA
Investor’s Membership Interests in Borrower; and

(d) to request or require such ERISA Investor to make payment for any Capital
Call other than to an account of Borrower.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate if LIBOR is no longer available, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time)

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the Floating LIBOR Rate; and

(c) if the Eurocurrency Rate calculated in accordance with the foregoing
clause (a) or (b) shall be less than zero, then such rate shall be deemed zero
for purposes of this Credit Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” is defined in Section 11.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized, formed or incorporated under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof); or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which: (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the applicable Borrower Party under Section 4.06); or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.01(a)(ii) or Section 4.01(c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.01(e); (d) any backup withholding Tax that is required by the Code to
be withheld from amounts payable to such Recipient; and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Exclusion Event” means the occurrence, with respect to any Borrowing Base
Investor or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Borrowing Base Investor (such Investor hereinafter referred to as a
“Defaulting Investor”), of any of the following events:

(a) such Investor (or its Sponsor, Responsible Party or Credit Provider, as
applicable) shall: (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization, or insolvency proceeding

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under any Debtor Relief Laws; or (vi) take any personal, partnership, limited
liability company, corporate or trust action, as applicable, for the purpose of
effecting any of the foregoing;

(b) the commencement of any bankruptcy, reorganization, or insolvency proceeding
under any Debtor Relief Laws relating to such Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable) or all or any material part
of its respective property is instituted without the consent of such Person; or
an order, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking such
Investor’s (or its Sponsor’s, Responsible Party’s or Credit Provider’s, as
applicable) bankruptcy, reorganization, or insolvency, or appointing a receiver,
custodian, trustee, administrator or similar entity, of such Person or of all or
substantially all of its assets;

(c) any uninsured final judgment(s) for the payment of money which in the
aggregate exceeds fifteen percent (15%) of the net worth of such Investor (or
its Sponsor, Responsible Party or Credit Provider, as applicable) shall be
rendered against such Person, and such judgment or judgments shall not be
bonded, stayed or satisfied or discharged at least thirty (30) days prior to the
date on which any of its assets could be lawfully sold to satisfy such judgment;

(d) such Investor shall repudiate, challenge, or declare unenforceable its
obligation to make contributions to the capital of Borrower pursuant to its
Capital Commitment or a Capital Call Notice or its obligations under its
Subscription Agreement or the Operating Agreement shall be or become
unenforceable;

(e) such Investor shall fail to make a contribution to the capital of Borrower
when required pursuant to a Capital Call Notice, or shall otherwise be in
material default under its Subscription Agreement, the Operating Agreement or
the Loan Documents, in each case subject to any applicable notice or cure
periods plus ten (10) Business Days;

(f) any representation or warranty made under the Operating Agreement or its
Subscription Agreement shall prove to be untrue or inaccurate in any material
respect, as of the date on which such representation or warranty is made, and
such Person shall fail to cure the adverse effect of the failure of such
representation or warranty within thirty (30) days after written notice thereof
is delivered by Administrative Agent to Borrower;

(g) such Investor shall transfer its entire Membership Interest in Borrower,
provided that if less than all of such Investor’s Membership Interest is
transferred or assigned, only such portion as is transferred or assigned shall
be subject to exclusion from the calculation of Borrowing Base;

(h) in the case of each Rated Included Investor (or its Sponsor, Responsible
Party or Credit Provider, as applicable), it shall fail to maintain its
Applicable Requirement as required in the definition of Applicable Requirement
hereof;

(i) in the case of each Designated Investor without a Rating (or its Sponsor,
Responsible Party or Credit Provider, as applicable), the occurrence of any
circumstance or event which: (A) would reasonably be expected to have a material
and adverse effect on the financial condition or business operations of such
Investor; or (B) would reasonably be expected to impair, impede, or jeopardize
the obligation and the liability of such Investor to fulfill its obligations
under its Subscription Agreement or the Operating Agreement;

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) in the case of each Non-Rated Included Investor, (i) it shall fail to
maintain a net worth (determined in accordance with GAAP), measured at the end
of each fiscal year of such Included Investor, of at least 70% of the net worth
of such Investor (the “Baseline Net Worth”) as of: (A) the fiscal year which
ended on or immediately prior to the Closing Date, if the Investor was an
Included Investor (or was pre-approved as an Included Investor, pursuant to
written agreement of Administrative Agent) on the Closing Date; or (B) the
fiscal year for which Administrative Agent has financial information which ended
on or immediately prior to the date of its designation as an Included Investor
(in the case not covered by clause (A) above); or (ii) it shall fail to provide
updated financial information available (to the extent requested by
Administrative Agent) on an annual basis in order to measure such Baseline Net
Worth after the Closing Date; provided, however, that any Non-Rated Included
Investor who fails to provide such updated financial information available after
the Closing Date shall automatically constitute a Designated Investor (and the
Borrower and Administrative Agent will update the Investor Classification
Letter); or (iii) except as set forth in subsection (k) below with respect to
Governmental Plan Investors, the Rating of the related entity Under Common
Control with such Non-Rated Included Investor falls below BBB-/Baa3;1

(k) in the case of each Non-Rated Included Investor that is a Governmental Plan
Investor, (A) the Rating of the related governmental entity falls below
BBB-/Baa3, or (B) the Rating of the related governmental entity is BBB-/Baa3 and
the Funding Ratio for the Governmental Plan Investor is then less than ninety
percent (90%), or (C) the Rating of the related governmental entity is higher
than BBB-/Baa3, but such Governmental Plan Investor shall fail to maintain a
Funding Ratio of the lesser of at least (1) 80% or (2) 90% of its Funding Ratio
as was reported on its most recent audited financial statements which were
available to Administrative Agent on or immediately prior to (x) the Closing
Date, if it was an Included Investor (or was pre-approved as an Included
Investor, pursuant to written agreement of Administrative Agent) on the Closing
Date; or (y) the date of its admission as an Investor (in the case not covered
by clause (x) above);2

(l) in the case of all ERISA Investors, Borrower has determined that
participation of ERISA Investors in Borrower constitutes “significant”
participation for purposes of Plan Assets Regulations and no exception applies;

(m) there is a material breach or written repudiation by any Credit Provider of
its obligations under its guaranty of the obligations of its related Investor or
other similar agreement;

(n) the Capital Commitment or Unfunded Commitment of such Investor is cancelled,
reduced, terminated or abated without the prior written consent being obtained
in accordance with Section 10.06; provided, that only such portion of the
Unfunded Commitment that is cancelled, reduced, terminated or abated shall be
subject to exclusion from the calculation of Eligible Included Unfunded
Commitments;

(o) the Capital Commitment of such Investor ceases to be Collateral, other than
by reasons of actions or inaction of the Administrative Agent or Lenders;

 

 

1  In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

2  In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(p) such Investor appears on any list of “Specially Designated Nationals” or
list of known or suspected terrorist generated by OFAC;

(q) other than rights under the Operating Agreement permitting an Investor from
opting out of particular Investments, an Investor is excused from funding any
portion of its Unfunded Commitments with respect to any Investment, provided
that only such excused amount of its Unfunded Commitment will be excluded from
the calculation of Eligible Included Unfunded Commitments or Eligible Designated
Unfunded Commitments, as applicable; or

(r) if an Investor elects to participate in a Spin-Off, such Investor shall be a
Defaulting Investor beginning on the date ten (10) Business Days prior to the
effective date of such Spin-Off.

“Facility Extension Request” means a notice in substantially the form of
Exhibit J attached hereto pursuant to which Borrower requests an extension of
the Stated Maturity Date in accordance with Section 2.13.

“Facility Increase Fee” means a fee as agreed by Borrower and Administrative
Agent in a separate fee letter agreement.

“Facility Increase Request” means a notice in substantially the form of
Exhibit I attached hereto pursuant to which Borrower requests an increase of the
Commitments in accordance with Section 2.14.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any published intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that: (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Administrative
Agent on such day on such transactions as determined by Administrative Agent.

“Fitch” means Fitch Ratings, a wholly-owned subsidiary of Fimalac, S.A.

“Floating LIBOR Rate” means, on any date the same is to be determined, the rate
per annum equal to LIBOR, at or about 11:00 a.m., London time determined two
Business Days prior to such date for deposits in the relevant currency with a
term of one month commencing that day.

“Floating LIBOR Rate Loan” means a Loan that bears interest based on the
Floating LIBOR Rate (as selected by Borrower pursuant to Section 2.02).

“Foreign Recipient” means: (a) if the applicable Borrower Party is a
U.S. Person, a Recipient that is not a U.S. Person; and (b) if the applicable
Borrower Party is not a U.S. Person, a Recipient that is

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

resident or organized under the laws of a jurisdiction other than that in which
such Borrower Party is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Funding Agent” means each financial institution designated on Schedule 1.01A
that acts as agent for a Lender Group, or its successor appointed pursuant to
Section 12.

“Funding Party” means any Lender or Liquidity Provider.

“Funding Ratio” means: (a) for a Governmental Plan Investor, the actuarial
present value of the assets of the plan over the actuarial present value of the
plan’s total benefit liabilities, as reported in such plan’s most recent audited
financial statements; and (b) for an ERISA Investor; (i) the fair market value
of the plan’s assets as defined under Section 430(g)(3) of the Code, unreduced
for any prefunding balance or funding standard carryover balance as defined and
provided for in Section 430(f) of the Code; over (ii) the plan’s funding target,
as defined under Section 430(d) of the Code, without regard to the special
at-risk rules of Section 430(i) of the Code, with each value as reported on the
most recently filed Schedule SB to the Form 5500 by such plan with the United
States Department of Labor.

“FX Reserve Amount” shall mean an amount equal to five percent (5.0%) of the
Dollar Equivalent of outstanding Loans denominated in Alternative Currencies.

“GAAP” means those generally accepted accounting principles and practices as in
effect from time to time that are recognized as such by the American Institute
of Certified Public Accountants or by the Financial Accounting Standards Board
or through other appropriate boards or committees thereof, and that are
consistently applied for all periods, after the date hereof, so as to properly
reflect the financial position of Borrower, except that any accounting principle
or practice required to be changed by the Financial Accounting Standards Board
(or other appropriate board or committee of the said Board) in order to continue
as a generally accepted accounting principle or practice may be so changed.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranteed Debt” is defined in Section 6.01.

“Hazardous Material” means any substance, material, or waste which is or becomes
regulated, under any Environmental Law, as hazardous to public health or safety
or to the environment, including, but not limited to: (a) any substance or
material designated as a “hazardous substance” pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or material defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.

“Impacted Loans” is defined in Section 4.03.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Included Investor” means an Investor: (a)(i) that has, or that has a Credit
Provider that has, met the Applicable Requirement for an Included Investor and
that has been approved by Administrative Agent; or (ii) that has been so
designated by Administrative Agent and all Committed Lenders (each in its sole
discretion) as an Included Investor; and (b) that has delivered to
Administrative Agent the information and documents required under
Section 7.01(a)(xi) or 10.05(d), as applicable; provided that (i) a Defaulting
Investor shall no longer be an Included Investor until such time as all
Exclusion Events affecting such Investor have been cured to the satisfaction of
the Administrative Agent and all of the Committed Lenders (not to be
unreasonably withheld, conditioned or delayed); and (ii) if an involuntary
proceeding under clause (b) of the Exclusion Events is instituted against an
Included Investor, such Defaulting Investor shall be automatically reinstated as
an Included Investor if such Exclusion Event is dismissed with sixty (60) days
of the date such proceeding is instituted.

“Increasing Committed Lender” is defined in Section 2.14(a).

“Indebtedness” means “indebtedness” as contemplated in the Operating Agreement.

“Indemnified Taxes” means: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” is defined in Section 13.06(b).

“Individual Concentration Limit” means the aggregate amount of Unfunded
Commitment in excess of the concentration limits set forth below, calculated for
each Investor classification as a percentage of the aggregate Unfunded
Commitments of all Included Investors and Designated Investors:

 

Investor Classification

   Concentration Limit  

Included Investors

     N/A   

Designated Investors

     3.5 % 

provided, that, for purposes of calculating the above Individual Concentration
Limit for any Investor, each Investor and its investing affiliates shall be
treated as a single Investor.

“Information” is defined in Section 13.18.

“Initial Notice” means a notice delivered by Borrower to the Investors under
Section 14.1.3 of the Operating Agreement with respect to the treatment of
Borrower’s assets as Plan Assets.

“Interest Option” means each of the Eurocurrency Rate and the Base Rate.

“Interest Payment Date” means (a) at any time there is only one Lender Group
party to this Credit Agreement, (i) for Base Rate Loans, Floating LIBOR Rate
Loans or CP Rate Loans, the last Business Day of each fiscal quarter and the
Maturity Date and (ii) for Eurocurrency Rate Loans, the last Business Day of
each Interest Period and the Maturity Date, and (b) at any time there are two or
more Lender Groups party to this Credit Agreement, (i) for Base Rate Loans and
Floating LIBOR Rate Loans, the last Business Day of each fiscal quarter and the
Maturity Date, (ii) for Eurocurrency Rate Loans, the last Business Day of each
Interest Period for such Eurocurrency Rate Loan and the Maturity Date and
(iii) for CP Rate Loans, the last Business Day of each Interest Period for each
Eurocurrency Rate Loan and the Maturity Date; provided, however, that if any
Interest Period for any Eurocurrency Rate Loan exceeds three months, each of the
respective dates that fall every three months after the beginning of such

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Interest Period shall also be an Interest Payment Date (or, if such day is not a
Business Day, on the next succeeding Business Day).

“Interest Period” means (a) with respect to any CP Rate Loan, (i) if the Related
Commercial Paper is issued on a pool funded basis, a calendar month (or, in the
case of the first Interest Period, the period from and including the date of the
first advance hereunder to and including the last day of the calendar month in
which such date occurs) and (ii) if the Related Commercial Paper is issued on a
match-funded basis, the period of time allocated by the applicable Funding Agent
to such Loan in its reasonable discretion; and (b) with respect to any
Eurocurrency Rate Loan, a period commencing: (i) on the Borrowing date of such
Eurocurrency Rate Loan; or (ii) on the termination date of the immediately
preceding Interest Period in the case of a continuation of a Eurocurrency Rate
Loan to a successive Interest Period as described in Section 2.02, and ending
one week (subject to availability from all Lenders), one month, two months,
three months or (subject to availability from all Lenders) six months
thereafter, each as a Borrower Party shall elect in accordance with
Section 2.02; provided, however, that with respect to clauses (a) and
(b) above: (A) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (B) any Interest Period which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (A) above, end on the last Business
Day of a calendar month; and (C) if the Interest Period would otherwise end
after the Stated Maturity Date, such Interest Period shall end on the Stated
Maturity Date.

“Investment” means a “Portfolio Investment” as defined in the Operating
Agreement.

“Investor” means a Member of Borrower.

“Investor Classification Letter” means that certain letter agreement dated as of
the date hereof by and among Borrowers and Administrative Agent listing the
Investors and their Capital Commitments and approving the Investors as Included
Investors or Designated Investors or indicating they are neither Included
Investors or Designated Investors, as it may be amended, restated, modified or
supplemented from time to time (including pursuant to Section 10.05(d)). For
avoidance of doubt, the Investor Classification Letter may be updated from time
to time by Administrative Agent and Borrowers, including through delivery and
acceptance of Compliance Certificate, Borrowing Base Certificate or borrowing
base summaries prepared by Administrative Agent.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement in the form of Exhibit L.

“Key Person Event” means a “Key Person Event” as defined in the Operating
Agreement.

“KYC Compliance” is defined in Section 8.23.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lender Group” means each Lender Group identified by name on Schedule 1.01A to
this Credit Agreement (as such Schedule 1.01A may be amended, supplemented or
otherwise modified and in effect), including the Funding Agent for such Lender
Group and each Committed Lender and each Conduit Lender (if any) in such Lender
Group.

“Lender Group Joinder Agreement” means a joinder agreement, substantially the
form of Exhibit K attached hereto, pursuant to which a new Lender Group becomes
party to this Credit Agreement.

“Lender Group Limit” means, for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

“Lender Group Percentage” means, with respect to any Lender Group, the
percentage equivalent of a fraction the numerator of which is the sum of the
Commitments held by the Committed Lenders members of such Lender Group and the
denominator of which is the sum of all Commitments. If the Commitments have
terminated or expired, the Lender Group Percentages shall be the percentage
equivalent of a fraction the numerator of which is the aggregate Principal
Obligation held by the Lenders members of such Lender Group and the denominator
of which is the total Principal Obligation.

“Lenders” means the Conduit Lenders and the Committed Lenders; provided, that
each Lender must be a Qualified Purchaser.

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an affiliate of such Lender) described as such in such Lender’s
administrative questionnaire delivered to Administrative Agent, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“LIBOR” is defined in the definition of Eurocurrency Rate.

“LIBOR Rate” means the Eurocurrency Rate or the Floating LIBOR Rate.

“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of Indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

“Liquidity Agreement” means, with respect to a Conduit Lender, any agreement
entered into by such Conduit Lender’s Liquidity Provider providing for (i) the
issuance of one or more letters of credit for the account of such Conduit Lender
(or its Related Commercial Paper Issuer), (ii) the issuance of one or more
surety bonds for drawings under which such Conduit Lender (or its Related
Commercial Paper Issuer) is obligated to reimburse such Liquidity Provider,
(iii) the sale by such Conduit Lender (or its Related Commercial Paper Issuer)
to such Liquidity Provider of its interests hereunder (or portions thereof or
participations therein) or (iv) the making of loans or other extensions of
credit to such Conduit Lender (or its Related Commercial Paper Issuer) in
connection with Related Commercial Paper, together with any letter of credit,
surety bond or other instrument issued thereunder.

“Liquidity Event” means, with respect to a Conduit Lender, the occurrence of any
one or more of the following events: (a) the inability of such Conduit Lender to
fund any Loan by issuing, directly or indirectly, Commercial Paper, either at a
commercially reasonable rate or rates or otherwise, as a result of any
materially adverse circumstances or conditions in the domestic or foreign
capital markets generally or Commercial Paper markets in particular, any
outbreak or escalation or war or other hostilities or any other

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

national or international calamity or crisis the effect of which, in the sole
and absolute determination of its Administrator made in good faith, is to cause
such a disruption as to make it impracticable to sell or enforce contracts for
the sale of its Commercial Paper; (b) unless its Administrator elects otherwise,
the date of termination of the commitment of any Liquidity Provider to such
Conduit Lender under a Liquidity Agreement; (c) the Commercial Paper of such
Conduit Lender shall not be rated at least “A-2” by S&P and at least “P-2” by
Moody’s; or (d) the later of (i) the date its Administrator ceases to be the
Administrator for such Conduit Lender and neither the Administrator nor any of
its affiliates shall administer any other asset-backed commercial paper conduit,
and (ii) the 90th day following the date its Administrator shall have publicly
announced or otherwise notified the Borrower that, at such time as is specified
in the related notice or announcement, it shall cease to be the Administrator
for such Conduit Lender and neither such Administrator nor any of its Affiliates
shall administer any other asset-backed commercial paper conduit.

“Liquidity Provider” means, with respect to a Conduit Lender, such Conduit
Lender’s Funding Agent, a Committed Lender in such Conduit Lender’s Lender
Group, or such other Person as is consented to in writing by the Administrative
Agent and the Borrower (such consent not to be unreasonably withheld) which
shall, pursuant to a Liquidity Agreement, now or hereafter extend credit or
commit to extend credit to or for the account of, or to make purchases from,
such Conduit Lender or its Related Commercial Paper Issuer or issue a letter of
credit, surety bond or other instrument, in each case to support any obligations
arising under or in connection with such Conduit Lender’s (or such Related
Commercial Paper Issuer’s) commercial paper program.

“Loan” means a Loan made pursuant to Section 2.02, including, without
limitation, any Base Rate Loan, Eurocurrency Rate Loan, Floating LIBOR Rate Loan
or CP Rate Loan made pursuant thereto.

“Loan Date” is defined in Section 2.02(a).

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Joinder Agreement and each Assignment and Assumption Agreement,
and such other agreements and documents (including any fee letters), and any
amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.

“Loan Notice” means any request for a Borrowing, conversion or continuation of a
Loan substantially in the form of Exhibit C attached hereto, containing the
information specified therein, executed and delivered by the applicable Borrower
Parties.

“London Business Day” means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank Eurocurrency market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01B.

“Margin Stock” is defined in Regulation U.

“Material Adverse Effect” means: (a) a material adverse effect upon, the
operations, business, assets or financial condition of Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Borrower Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower Party of any Loan Document to
which it is a party.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Amendment” is defined in Section 10.04.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which Administrative Agent declares the Obligations, or the
Obligations become, due and payable after the occurrence of an Event of Default
in accordance with the term of this Credit Agreement; or (c) the date upon which
Borrower terminates the Commitments pursuant to Section 3.06 or otherwise.

“Maximum Accordion Amount” means $750,000,000.

“Maximum Commitment” means, at any time the same is to be determined, an amount
equal to the Dollar Equivalent of the aggregate Commitments of the Committed
Lenders, as such amount may be increased pursuant to Section 2.14 or reduced by
Borrower pursuant to Section 3.06.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

“Member” shall mean “Member” as defined in the Operating Agreement.

“Membership Interest” of any Investor means the units of such Investor in
Borrower under the Operating Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means any employee benefit plan which has two or more
contributing sponsors (including any Borrower Party or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Natixis” is defined in the preamble to this Credit Agreement.

“No Plan Asset Certificate” means a certificate from a Borrower Party, delivered
by the relevant Responsible Officer of such Borrower Party, based on
consultation with its counsel and in a form reasonably acceptable to
Administrative Agent, (a) certifying that throughout the period beginning from
the date of the prior No Plan Asset Certificate or the date of the Credit
Agreement, as applicable, and continuing through the date of the subject No Plan
Asset Certificate, “benefit plan investors” (as defined in
Section 3(42) of ERISA) hold less than 25% of the total value of each class of
equity interest in the Borrower Party (calculated in accordance with
Section 3(42) of ERISA) and, accordingly, the underlying assets of such Borrower
Party have not and do not constitute Plan Assets; and (b) covenanting that at
all times following the date of such certificate, less than 25% of the total
value of each class of equity interest in such Borrower Party (calculated in
accordance with Section 3(42) of ERISA) will continue to be held by “benefit
plan investors” (as defined in Section 3(42) of the ERISA) until such time, if
any, that such Borrower Party delivers to Administrative Agent an Operating
Company Opinion.

“Non-Rated Included Investor” means any Investor that does not have a Rating
meeting the relevant minimum requirement included in the definition of
“Applicable Requirement” (or that does not have a Credit Provider, Sponsor, or
Responsible Party that has such a Rating) and is otherwise deemed to be an
Included Investor in accordance with such defined term.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Non-Defaulting Lender” means any Committed Lender that is not a Defaulting
Lender.

“Notes” means the promissory notes provided for in Section 3.01(b), and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified; and “Note” means any
one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of any Borrower Party to any of the Secured Parties (including,
without limitation, the Guaranteed Debt), and all renewals and extensions
thereof, or any part thereof (including, without limitation, Loans), arising
pursuant to this Credit Agreement (including, without limitation, the indemnity
provisions hereof) or represented by the Notes, and all interest accruing
thereon, and payable in accordance with terms hereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several; together with all
indebtedness, obligations, and liabilities of any Borrower Party to any of the
Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Borrower dated as of September 19, 2014,
including, without limitation, any Side Letters, as it may have been or may be
amended, restated or supplemented from time to time.

“Operating Company” means an “operating company” within the meaning of
Section 2510.3-101(c) of the Plan Assets Regulation.

“Operating Company Certificate” means a certificate from a Borrower Party,
delivered by the relevant Responsible Officer of such Borrower Party, in a form
reasonably acceptable to Administrative Agent, certifying that, based upon
consultation with counsel, such Borrower Party has met the requirements to be an
Operating Company for the twelve-month period following the end of the Annual
Valuation Period for such Borrower Party.

“Operating Company Opinion” means a written opinion of counsel to the Borrower
Parties, in a form reasonably acceptable to Administrative Agent, as to
qualification of each Borrower Party, as applicable, as an Operating Company.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.06).

“Overnight Rate” means for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate and (ii) an overnight
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Natixis in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

“Participant” is defined in Section 13.11(f).

“Participant Register” is defined in Section 13.11(f).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” is defined in Section 13.19.

“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor, but with
respect to which such Investor is not in default.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower Party or any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens” means:

(i) Liens created pursuant to any Loan Document;

(ii) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith;

(iii) Liens in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; and

(iv) Liens for claims that are not yet due with respect to Taxes, assessments or
charges of any Governmental Authority or otherwise arising as a matter of Law
for which adequate reserves or other appropriate provisions are being maintained
in accordance with GAAP.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, partnership,
limited liability company, sovereign government or agency, instrumentality, or
political subdivision thereof, or any similar entity or organization.

“Plan” means any Pension Plan or any retirement medical plan, each as
established or maintained for employees of any Borrower Party or any ERISA
Affiliate, or any such Plan to which any Borrower Party or any ERISA Affiliate
is required to contribute on behalf of any of its employees.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.

“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

“Prime Rate” means, on any day, the rate of interest in effect for such day as
publicly announced from time to time by Natixis as its “prime rate.” The “prime
rate” is a rate set by Natixis based upon various factors including Natixis’
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Natixis shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Principal Obligation” means the Dollar Equivalent amount of the aggregate
outstanding principal amount of the Loans.

“Property” means any real property, improvements thereon and any leasehold or
similar interest in real property which is owned, directly or indirectly, by any
Borrower Party, or secures any investment of any Borrower Party.

“Qualified Borrower” means any entity, which entity may be organized in the
United States or outside of the United States, in which Borrower owns a direct
or indirect ownership interest or through which Borrower will acquire an
investment, the indebtedness of which entity can be guaranteed by Borrower
pursuant to the terms of the Operating Agreement, and which entity has executed
and delivered this Credit Agreement on the Closing Date or a Joinder Agreement
and in respect of which entity Borrower has guaranteed the Obligations thereof
pursuant to Section 6.

“Qualified Purchaser” means a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act of 1940 and the rules and
regulations promulgated thereunder, as amended to the date hereof and from time
to time hereafter, and any successor Investment Company Act.

“Rated Included Investor” means any Investor that has a Rating meeting the
relevant minimum requirement included in the definition of “Applicable
Requirement” (or that has a Credit Provider, Sponsor, or Responsible Party that
has such a Rating).

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody’s.

“Rating Agencies” means S&P, Moody’s, or any other nationally-recognized
statistical rating agency which has been approved by the Administrative Agent.

“Recipient” means Administrative Agent, any Lender, any Agent, any Liquidity
Provider, or any other recipient of any payment to be made by or on account of
any obligation of any Borrower Party hereunder.

“Register” is defined in Section 13.11(e).

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve or margin requirements, applicable to
member banks of the Federal Reserve System.

“Related Commercial Paper” means, with respect to a Conduit Lender, at any time
of determination, Commercial Paper of such Conduit Lender or its Related
Commercial Paper Issuer the proceeds of which are then allocated by the
administrator of such Conduit Lender or its Related Commercial Paper Issuer as
the source of funding the acquisition or maintenance of such Conduit Lender’s
Principal Obligation hereunder.

“Related Commercial Paper Issuer” means a multi-seller commercial paper conduit
that issues Commercial Paper the proceeds of which are loaned to a Conduit
Lender as the source of funding the acquisition or maintenance of its Principal
Obligation hereunder.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.

“Removal Effective Date” is defined in Section 12.06(b).

“Repayment Percentage” means, with respect to any Lender, (a) with respect to
any Borrowing, the percentage equivalent of a fraction the numerator of which is
such Lender’s applicable Principal Obligation of such Borrowing and the
denominator of which is the aggregate Principal Obligation of such Borrowing;
and (b) with respect to any other Obligation, the percentage equivalent of a
fraction the numerator of which is such Lender’s Principal Obligation and the
denominator of which is the aggregate Principal Obligation.

“Required Lenders” means, at any time, (a) Committed Lenders having Principal
Obligations and unused Commitments representing more than 50% of the sum of
(i) the total Principal Obligations then outstanding and (ii) the aggregate
unused Commitments at such time, provided that in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the pro rata shares of the aggregate Principal Obligation and
unused Commitments of Lenders shall be redetermined for voting purposes only, to
exclude the pro rata shares of the aggregate Principal Obligation and unused
Commitments of such Defaulting Lenders, and (b) at all times when two or more
Committed Lenders (other than Defaulting Lenders) are party to this Credit
Agreement, the term “Required Lenders” shall in no event mean fewer than two
Committed Lenders.

“Responsible Officer” means: (a) in the case of a corporation, its chief
executive officer, president, chief financial officer, senior vice president,
any vice president or treasurer, and, in any case where two Responsible Officers
are acting on behalf of such corporation, the second such Responsible Officer
may be a secretary or assistant secretary; (b) in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner; (c) in the case of a
limited liability company, the Responsible Officer of the managing member,
acting on behalf of such managing member in its capacity as managing member; and
(d) and, solely for purposes of notices given pursuant to Section 3, any other
officer or employee of the applicable Borrower Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
or political subdivision under which the Governmental Plan Investor operates is
obligated to fund the Governmental Plan Investor and is liable to fund any
shortfalls, the state or political subdivision as applicable; and (b) otherwise,
the Governmental Plan Investor itself.

“Returned Capital” means, for any Investor, any part of any Capital Contribution
that is redistributed to such Investor and is, in accordance with the terms of
the Operating Agreement, added back to such Investor’s Unfunded Commitment; in
each case which amount has been set forth as “Returned Capital” on a certificate
of Borrower delivered to Administrative Agent.

“Revaluation Date” means, with respect to any Loan, each of the following:
(a) each date of a Borrowing of such Loan denominated in an Alternative
Currency, and (b) each date of a continuation of such Loan denominated in an
Alternative Currency, and (c) such additional dates as the Administrative Agent
shall reasonably determine or the Required Lenders shall reasonably require.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw & Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means: (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any applicable international economic sanction administered
or enforced by a United States Governmental Authority (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other sanctions authority applicable to Borrower.

“Secured Parties” means, collectively, the Lenders, Agents, Liquidity Providers
and Indemnitees.

“Security Agreement” means a security agreement substantially in the form of
Exhibit D attached hereto, executed and delivered by Borrower to Administrative
Agent for the benefit of Secured Parties, as such agreement may be amended,
modified, supplemented and/or restated from time to time.

“Side Letter” means any “side letter” (if any) between an Investor and Borrower.

“SOX” means Section 402 of the Sarbanes-Oxley Act of 2002 (codified as
Section 13(k) of the Securities Exchange Act of 1934, as amended).

“SOX Insiders” means the employees (or any of their spouses) of The TCW Group,
Inc., the Borrower, the Investment Advisor or any Affiliate thereof, in each
case who, in the reasonable opinion of Borrower, constitute “insiders” for
purposes of SOX from time to time.

“Spin-Off” has the meaning assigned to it in the Operating Agreement.

“Spin-Off Notice” is defined in Section 9.01(e).

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Sponsor” of an ERISA Investor means a sponsor as that term is understood under
ERISA, specifically, the entity that established the plan and is responsible for
the maintenance of the plan and, in the case of a plan that has a sponsor and
participating employers, the entity that has the ability to amend or terminate
the plan.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Stated Maturity Date” means November 12, 2017, as it may be extended pursuant
to Section 2.13.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subscription Agreement” means a Subscription Agreement executed by an Investor
in connection with the subscription for a Membership Interest in Borrower.

“Subsequent Investor” is defined in Section 10.05(d).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” means all present or future taxes, including, without limitation, stamp
taxes (including mortgage recording taxes), levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trade Date” has the meaning set forth in Section 13.11(b)(i)(B).

“Transactions” means the execution, delivery and performance by the Borrower
Parties of this Credit Agreement and the other Loan Documents, the Borrowing of
Loans and the use of the proceeds thereof.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Type of Loan” means a Base Rate Loan, Eurocurrency Rate Loan, Floating LIBOR
Rate Loan or CP Rate Loan, as applicable.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 4.01(e)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any collateral for the Obligations.

“Unfunded Commitment” means, with respect to any Investor at any time, the
Capital Commitment of such Investor, minus the aggregate Capital Contributions
made, or deemed made under the Operating Agreement to Borrower by such Investor,
plus Returned Capital attributed to such Investor, but “Unfunded Commitment”
shall not include that portion of an Investor’s Capital Commitment that is, at
such time, subject to a Pending Capital Call.

“Unused Commitment” has the meaning specified in Section 2.09.

“Withholding Agent” means any Borrower Party and the Administrative Agent.

1.02 Other Definitional Provisions.

(a) All terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document.

(b) Defined terms used in the singular shall import the plural and vice versa.

(c) The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Credit Agreement shall refer to this Credit Agreement as a whole and not to
any particular provisions of this Credit Agreement.

(d) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(e) The term “including” is by way of example and not limitation.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.03 Times of Day; Rates. Unless otherwise specified in the Loan Documents, time
references are to time in New York, New York.

1.04 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in conformity
with, GAAP applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the audited financial
statements of Borrower, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Borrower and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Principal Obligations denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Borrower Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b) Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

(c) Administrative Agent does not warrant, nor accept responsibility for, nor
shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” herein or with respect to any comparable or
successor rate thereto.

1.06 Additional Alternative Currencies.

(a) A Borrower Party may from time to time request that Loans (other than Base
Rate Loans) be made in a currency other than those specifically listed in the
definition of “Alternative Currency” herein, provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Loans (other than Base Rate Loans), such
request shall be subject to the approval of the Administrative Agent and the
Committed Lenders.

(b) Any such request shall be made to Administrative Agent not later than
11:00 a.m., fifteen (15) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by Administrative Agent).
In the case of any such request pertaining to Loans (other than Base Rate
Loans), Administrative Agent shall promptly notify each Funding Agent thereof
(which shall promptly notify the Committed Lenders in its Lender

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Group). In the case of any such request, each Funding Agent shall notify
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Loans (other than Base Rate Loans) in such requested currency.

(c) Any failure by a Funding Agent to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the applicable Lender Group to permit Loans to be made in such requested
currency. If Administrative Agent and the applicable Funding Agent consent to
making Loans (other than Base Rate Loans) in such requested currency,
Administrative Agent shall so notify Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Loans (other than Base Rate Loans). If Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.06, Administrative Agent shall promptly so notify Borrower.

1.07 Change of Currency.

(a) Each obligation of Borrower Parties to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b) Each provision of this Credit Agreement relating to Alternative Currencies
shall be subject to such reasonable changes of construction as Administrative
Agent may from time to time specify in consultation with the Borrower Parties to
be appropriate to reflect (i) the adoption of the Euro by any member state of
the European Union and any relevant market conventions or practices relating to
the Euro, and (ii) a change in currency of any other country and any relevant
market conventions or practices relating to the change in currency.

2. LOANS.

2.01 Revolving Credit Commitment. Subject to the terms and conditions herein set
forth, each Committed Lender severally agrees, on any Business Day during the
Availability Period, to make Loans to the Borrower Parties, in Dollars or in one
or more Alternative Currencies, on a several basis, at any time and from time to
time in an aggregate principal amount up to such Committed Lender’s Commitment
at any such time; provided, however, that after making any such Loans: (a) such
Committed Lender’s Principal Obligation would not exceed such Committed Lender’s
Commitment as of such date; (b) the Principal Obligation of such Committed
Lender’s Lender Group would not exceed the aggregate applicable Lender Group
Limit of such Lender Group; and (c) the Principal Obligation would not exceed
the Available Commitment. Subject to the foregoing limitation, the conditions
set forth in Section 7 and the other terms and conditions hereof, the Borrower
Parties may borrow, repay without penalty or premium (subject to Section 4.05),
and re-borrow hereunder, during the Availability Period. Each Borrowing pursuant
to this Section 2.01 shall be funded ratably by each Lender Group in accordance
with its Applicable Percentage and, if applicable, by a Committed Lender in a
particular

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender Group in accordance with such Committed Lender’s Applicable Percentage.
No Lender shall be obligated to fund any Loan if the interest rate applicable
thereto hereunder would exceed the Maximum Rate in effect with respect to such
Loan.

2.02 Borrowing Procedures.

(a) Request for Borrowing. Each Borrowing, each conversion of Eurocurrency Rate
Loans, Floating LIBOR Rate Loans or Base Rate Loans from one Type of Loan to
another, and each continuation of Eurocurrency Rate Loans shall be made upon the
applicable Borrower Party’s irrevocable notice to Administrative Agent, which
may be given by telephone. Unless otherwise agreed by Administrative Agent, each
such notice must be received by Administrative Agent not later than 11:00 a.m.
at least: (i) three (3) Business Days prior to the requested date of any
Borrowing other than for a Base Rate Loan; (ii) three (3) Business Days prior to
the conversion of Base Rate Loans to another Type of Loan, the conversion of
Eurocurrency Rate Loans (or Floating LIBOR Rate Loan) to another Type of Loan or
the continuation of Eurocurrency Rate Loans; (iii) five (5) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Loans denominated in Alternative Currencies; and (iv) one (1) Business Day prior
to the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by a Borrower Party pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower
Party (and each Loan Notice submitted by a Qualified Borrower must be
countersigned by a Responsible Officer of Borrower). Each Loan Notice (whether
telephonic or written) shall specify: (A) whether the Borrower Party is
requesting a Borrowing, a conversion of a Eurocurrency Rate Loan, a Floating
LIBOR Rate Loan or Base Rate Loan to another Type of Loan, or a continuation of
Eurocurrency Rate Loans; (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day, the “Loan
Date”); (C) the principal amount of Loans to be borrowed, converted or
continued; (D) if any portion of such Borrowing is not to be funded by a Conduit
Lender through the issuance of Commercial Paper, whether such portion of such
Borrowing is to be funded instead as a Base Rate Loan or a Eurocurrency Rate
Loan (it being understood that if any Conduit Lender elects to fund any portion
of a Loan through its Liquidity Provider, such Conduit Lender’s Funding Agent
shall determine whether such portion shall bear interest based on the
Eurocurrency Rate or the Base Rate for the period prior to the time such portion
of such Loan is funded through the issuance of Commercial Paper); (E) the Type
of Loans to which any existing Eurocurrency Rate Loans, Floating LIBOR Rate
Loans or Base Rate Loans are to be converted; (F) with respect to a Eurocurrency
Rate Loan, the duration of the Interest Period with respect thereto; (G) to
which account the proceeds of such Borrowing, conversion or continuation should
be directed; and (H) the currency of the Loans to be borrowed. If a Borrower
Party fails to specify a currency in a Loan Notice requesting a Borrowing, then
the Loans so requested shall be made in Dollars. If a Borrower Party fails to
specify a Type of Loan in a Loan Notice or if a Borrower Party fails to give a
timely notice requesting a conversion or continuation with respect to a
Eurocurrency Rate Loan or Base Rate Loan, then the applicable Loans shall be
made as, or converted to, Base Rate Loans; provided, however, that in the case
of a failure to timely request a continuation of Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If Borrower fails to specify an Interest Period with respect to a
Eurocurrency Rate Loan, it will be deemed to have specified an Interest Period
of one month. No Loan may be converted into or continued as a Loan denominated
in a different currency, but instead must be prepaid in the original currency of
such Loan and reborrowed in the other currency.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Administrative Agent Notification. Following receipt of a Loan Notice,
Administrative Agent shall promptly notify each Funding Agent of the amount (and
currency) of its Lender Group’s Applicable Percentage of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by a
Borrower Party, Administrative Agent shall notify each Funding Agent of the
details of any automatic conversion of a Eurocurrency Rate Loan to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars
described in the preceding subsection.

(c) Conduit Lender Determination and Committed Lender Commitment. Upon receipt
of a Loan Notice from Administrative Agent, each Funding Agent shall request the
Conduit Lender (if any) in its Lender Group to make the Loan, and such Conduit
Lender may from time to time during the Availability Period, in its sole
discretion, agree or decline to make the Loan. At no time will any Conduit
Lender have any obligation to fund a Loan. At all times on and after the Conduit
Investment Termination Date for a Conduit Lender, or if Conduit Lender has
failed for whatever reason to fund its portion of a Borrowing in full, all Loans
shall be made by the Committed Lenders of such Conduit Lender’s Lender Group. At
any time when a Conduit Lender has rejected a request for Loan (it being
understood that if a Conduit Lender does not fund any Loan in relation to which
all of the conditions precedent set forth in Section 7.02 have been satisfied on
the date set forth in the applicable Loan Notice, such Conduit Lender shall be
deemed to have rejected the request for Loan), such Conduit Lender’s Funding
Agent shall so notify the Committed Lenders in such Conduit Lender’s Lender
Group and such Committed Lenders shall make such Loan in accordance with their
respective Applicable Percentage. Notwithstanding anything contained in this
Section 2.02(c) or elsewhere in this Credit Agreement to the contrary, no
Committed Lender shall be obligated to provide Administrative Agent or any
Borrower Party with funds in connection with a Loan in an amount that would
result in such Committed Lender’s Principal Obligation exceeding its Commitment
then in effect by any such Committed Lender as a Liquidity Provider under a
Liquidity Agreement, and all Loans funded by a Conduit Lender shall be CP Rate
Loans.

(d) Reserved.

(e) Tranches. Notwithstanding anything to the contrary contained herein, the
Borrower Parties shall not have the right to have more than seven (7)
Eurocurrency Rate Loans in the aggregate outstanding hereunder at any one time
during the Availability Period.

(f) Continuations and Conversions of Eurocurrency Rate Loans and Automatic
Continuation of CP Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default or Default under Section 11.01(a), 11.01(g) and 11.01(h), the
Required Lenders may demand that any or all of the then outstanding Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto or otherwise on demand. Any CP Rate
Loan shall automatically continue as a CP Rate Loan without any further action
of any Borrower Party.

2.03 Minimum Loan Amounts. Each Borrowing of, conversion to or continuation of
Loans shall be in a principal amount that is an integral multiple of $100,000
and not less than $1,000,000, and each Borrowing of, conversion to or
continuation of Base Rate Loans shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000; provided, however, that a Base
Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.04 Funding.

(a) Funding by Committed Lenders; Presumption by Administrative Agent. Each
Conduit Lender and each Committed Lender, as the case may be, shall, in
accordance with the terms hereof, on any Loan Date make the proceeds of its
Applicable Percentage of each Borrowing available to Administrative Agent in
Dollars at Administrative Agent’s Office for the applicable currency for the
account of the appropriate Borrower Party (or, if otherwise agreed between such
Lender and such Borrower Party and upon fulfillment of all applicable conditions
set forth herein, directly to such Borrower Party as specified in the Loan
Notice, or, if requested by such Borrower Party in the Loan Notice, shall wire
transfer such funds as requested) no later than 2:00 p.m. in the case of any
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Loan in an Alternative Currency, in
each case on the Loan Date in Same Day Funds, and upon fulfillment of all
applicable conditions set forth herein, Administrative Agent shall promptly
deposit such proceeds in Same Day Funds in such Borrower Party’s account at
Administrative Agent specified in the Loan Notice, or, if requested by such
Borrower Party in the Loan Notice, shall wire transfer such funds as requested;
provided, however, that (i) if, in connection with a particular Credit
Extension, the 2:00 p.m. time in this sentence is not met as a result of an
operational or technical error, issue or oversight, then the 2:00 p.m. time in
this sentence shall instead be 3:00 p.m. and (ii) if a single entity is the only
Lender, such Lender may wire such funds directly to the Borrower Party (or as
directed by the Borrower Party) as specified in the Loan Notice. The failure of
any Committed Lender to advance the proceeds of its respective share of any
Borrowing required to be advanced hereunder shall not relieve any other
Committed Lender of its obligation to advance the proceeds of its Applicable
Percentage of any Borrowing required to be advanced hereunder. Absent contrary
written notice from a Funding Agent prior to the proposed Loan Date that a
Conduit Lender or a Committed Lender in such Lender Group will not make
available to Administrative Agent such Lender’s share, as applicable, of such
Borrowing, Administrative Agent may assume that each Committed Lender and each
Conduit Lender, as the case may be, has made its Applicable Percentage of the
requested Borrowing available to Administrative Agent on the applicable Loan
Date and in the applicable currency, and Administrative Agent may, in reliance
upon such assumption (but is not required to), make available to the appropriate
Borrower Party a corresponding amount.

(b) Obligations of Committed Lenders Several. The obligations of the Committed
Lenders hereunder to make Loans and to make payments pursuant to
Section 13.06(c) are several and not joint. The failure of any Committed Lender
to make any Loan, to fund any such participation or to make any payment under
Section 13.06(c) on any date required hereunder shall not relieve any other
Committed Lender of its corresponding obligation to do so on such date, and no
Committed Lender shall be responsible for the failure of any other Committed
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 13.06(c).

(c) Commercial Paper. Each Conduit Lender confirms that, to the extent permitted
by its commercial paper program documentation, it intends to fund all Loans
hereunder through the issuance of its Commercial Paper at all times prior to the
occurrence of a Liquidity Event, the termination date specified in its Liquidity
Agreement, an Event of Default or certain other circumstances occurring in the
financial or Commercial Paper markets in general or with respect to the Loan
Documents, or any Borrower Party in particular which, in the opinion of such,
Conduit Lender or its Funding Agent or Administrator, make funding the Loans
through the issuance of Commercial Paper reasonably inadvisable.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.05 Interest.

(a) Interest Rate. Subject to the provisions of clause (b) below:

(i) (A) each CP Rate Loan funded by a Conduit Lender through the issuance of
Commercial Paper shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the CP Rate for such
Interest Period plus the Applicable Margin for CP Rate Loans, and (B) each CP
Rate Loan funded by a Conduit Lender through its Liquidity Provider shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Floating LIBOR Rate plus the Applicable Margin for
CP Rate Loans or the Base Rate plus the Applicable Margin for CP Rate Loans,
each in accordance with Section 2.02, for each day in such Interest Period prior
to the day on which such funding has been refinanced through the issuance of
Commercial Paper and at the CP Rate for the remainder of such Interest Period
plus the Applicable Margin for CP Rate Loans;

(ii) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin for
Eurocurrency Rate Loans plus (in the case of a Eurocurrency Rate Loan of any
Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost, all in accordance with
Section 2.02;

(iii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans in accordance with Section 2.02; and

(iv) each Floating LIBOR Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Floating LIBOR Rate
plus the Applicable Margin for Floating LIBOR Rate Loans plus (in the case of a
Floating LIBOR Rate Loan of any Lender which is lent from a Lending Office in
the United Kingdom or a Participating Member State) the Mandatory Cost, all in
accordance with Section 2.02.

(b) Default Rate.

(i) If any amount of principal of the Obligations is not paid when due (without
regard to any applicable grace periods), then (in lieu of the interest rate
provided in Section 2.05(a) above) such amount shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.

(ii) If any amount (other than principal of the Obligations) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (in lieu of the interest rate provided
in Section 2.05(a) above), such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.

(iii) Upon the request of Required Lenders, while any Event of Default exists,
then (in lieu of the interest rate provided in Section 2.05(a) above) the
principal amount of the Obligations shall bear interest at a fluctuating
interest rate per annum at all times

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

equal to the Default Rate, from the date of the occurrence of such Event of
Default until such Event of Default is cured or is waived.

2.06 Determination of Rate and Billing. Each change in the rate of interest for
any Borrowing or any portion thereof shall become effective, without prior
notice to the Borrower Parties, automatically as of the opening of business of
Administrative Agent on the date of said change. Administrative Agent shall
promptly notify Borrower and the Committed Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. The determination of the Eurocurrency Rate and Floating
LIBOR Rate by Administrative Agent shall be conclusive in the absence of
manifest error. The applicable CP Rate shall be determined for each Conduit
Lender by the applicable Funding Agent and reported, together with a calculation
of any accrued interest and fees for the applicable period (but excluding any
fee payable pursuant to Section 2.09) payable to such Conduit Lender on any
Interest Payment Date, to the Administrative Agent and the Borrower by
11:00 a.m. five (5) Business Days prior to such Interest Payment Date; provided
that, if such Funding Agent fails to report the CP Rate to the Administrative
Agent and the Borrower by such time, the Administrative Agent shall be
authorized to use the interest rate being paid to the non-Conduit Lenders for
such applicable period for any such non-reporting Conduit Lender (provided that
such amount paid to any non-reporting Conduit Lender shall be trued-up on the
following applicable Interest Payment Date upon five (5) Business Days prior
notice). The Administrative Agent will bill the Borrower on behalf of all
Lenders with respect to interest on Eurocurrency Rate Loans, Base Rate Loans,
Floating LIBOR Rate Loans and CP Rate Loans.

2.07 Payment of Borrower Guaranty. In consideration of Lenders’ agreement to
advance funds to a Qualified Borrower hereunder, and to accept Borrower’s
guaranty pursuant to Section 6, Borrower hereby authorizes, empowers, and
directs Administrative Agent, for the benefit of itself, the Funding Agents and
the Lenders, to disburse directly to Lenders, with notice to Borrower, in Same
Day Funds an amount equal to the amount due and owing under Section 6, together
with all interest, costs, expenses and fees due to Lenders pursuant thereto in
the event (i) Administrative Agent shall have not received payment from such
Qualified Borrower of its Obligations when due or (ii) any Event of Default
specified in Section 11.01(a), 11.01(g) or 11.01(h) occurs with respect to such
Qualified Borrower. Administrative Agent will promptly notify Borrower of any
disbursement made to Lenders pursuant to the terms hereof; provided that the
failure to give such notice shall not affect the validity of the disbursement.
Any such disbursement made by Administrative Agent to Lenders shall be deemed to
be a Base Rate Loan, and Borrower shall be deemed to have given to
Administrative Agent, in accordance with the terms and conditions of
Section 2.02(a), a Loan Notice with respect thereto. Administrative Agent may
conclusively rely on Lenders as to the amount due to Lenders under Section 6.

2.08 Use of Proceeds. The proceeds of the Loans shall be used solely for the
purposes permitted under the Operating Agreement and the Constituent Documents
of the Qualified Borrowers. None of the Lenders, Agents, or Administrative Agent
shall have any liability, obligation, or responsibility whatsoever with respect
to any Borrower Party’s use of the proceeds of the Loans, and none of the
Lenders, Agents, or Administrative Agent shall be obligated to determine whether
or not any Borrower Party’s use of the proceeds of the Loans are for purposes
permitted above. Nothing, including, without limitation, any Borrowing, any
continuation or conversion thereof in accordance with the terms of this Credit
Agreement, or acceptance of any other document or instrument, shall be construed
as a representation or warranty, express or implied, to any party by any Agent,
any Lender or Administrative Agent as to whether any investment by Borrower is
permitted by the terms of the Operating Agreement or the Constituent Documents
of any Qualified Borrower.

2.09 Unused Commitment Fee. In addition to the payments provided for in
Section 3 and subject to Section 2.12(a)(iii), Borrower shall pay to
Administrative Agent, for the account of each

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Committed Lender, an unused commitment fee which shall accrue at a rate per
annum equal to the product of: (i) the average daily difference during the
immediately preceding calendar quarter between (A) such Committed Lender’s
Commitment and (B) such Committed Lender’s Lender Group’s outstanding Principal
Obligation during such calendar quarter (such product the “Unused Commitment”),
and (ii)(x) if at any time the aggregate Unused Commitment is equal to or less
than 50% of the Maximum Commitment, then the rate equal to 0.25% per annum and
(y) at any time the aggregate Unused Commitment is greater than 50% of the
Maximum Commitment, then the rate equal to 0.35% per annum. The unused
commitment fee shall be payable in arrears on the first Business Day of each
calendar quarter for the preceding calendar quarter and on the Maturity Date for
the period from the end of the preceding calendar quarter until the Maturity
Date. Borrower and Committed Lenders acknowledge and agree that the unused
commitment fees payable hereunder are bona fide unused commitment fees and are
intended as reasonable compensation to Committed Lenders for committing to make
funds available to Borrower as described herein and for no other purposes and
shall be due and payable whether or not the conditions precedent in Section 7.02
are satisfied.

2.10 Reserved.

2.11 Computation of Interest and Fees. All computations of interest with respect
to the Base Rate (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan from and including the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 3.03, bear interest for one
day.

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding any provision of this Credit Agreement to the
contrary, if any Committed Lender becomes a Defaulting Lender, then, until such
time as such Committed Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 13.01.

(ii) Defaulting Lender Applications. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 13.02, shall be applied at such time or times as may
be determined by Administrative Agent in the following order: (a) to the payment
of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder; (b) as Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Credit
Agreement, as determined by Administrative Agent; (c) if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to Loans under this Credit Agreement; (d) to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; (e) so long as no Default or Event of Default exists, to the payment
of any amounts owing to Borrower as a result of any judgment of a court of
competent jurisdiction obtained by Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and (f) to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if: (x) such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share; and (y) such Loans were made at a time
when the conditions set forth in Section 7.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, all Lender Groups of
Non-Defaulting Lenders in accordance with their respective Repayment Percentage
(without giving effect to the Principal Obligation of such Defaulting Lender)
prior to being applied to the payment of any Loans of such Defaulting Lender
until such time as all Loans are held by the Committed Lenders in accordance
with each such Committed Lender’s Repayment Percentage (without giving effect to
the Principal Obligation held by such Defaulting Lender). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) A Defaulting Lender shall not be entitled to receive any unused commitment
fee payable under Section 2.09 for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

(B) With respect to any fee payable under Section 2.09, Borrower shall not be
required to pay the remaining amount of any such fee.

(b) Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Committed Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Committed Lender will, to the extent applicable, purchase at par that portion
(not otherwise funded by its Lender Group) of outstanding Loans of the other
Lender Groups or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans to be held among the Lender Groups (and the
Committed Lenders therein) in accordance with their Applicable Percentages,
whereupon such Committed Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while that Committed Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Committed Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Committed Lender’s having been a
Defaulting Lender.

2.13 Extension of Stated Maturity Date. So long as no (x) Event of Default or
Default shall have occurred and be continuing on the Stated Maturity Date and
(y) the representations and warranties contained in Section 8 or in any other
Loan Document shall be true and correct on, and as of, the Stated

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Maturity Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in Section 8.06 shall
be deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 9.01, Borrower may extend the
Stated Maturity Date to a date that is not later than twelve (12) months after
the then-effective Stated Maturity Date, no more than two times,
upon: (a) delivery of a Facility Extension Request to Administrative Agent not
less than fifteen (15) days prior to the Stated Maturity Date then in effect;
and (b) payment to Administrative Agent for the benefit of the Lenders of a
facility extension fee equal to 25 basis points on the then-existing Maximum
Commitment (i.e., 0.25% times the then-existing Maximum Commitment). Such
extension shall be evidenced by delivery of written confirmation of the same by
Administrative Agent to Borrower.

2.14 Increase in the Maximum Commitment.

(a) Administrative Agent shall, at the request of Borrower from time to time,
increase the Maximum Commitment to the amount requested by Borrower
by: (x) admitting additional committed lenders hereunder (each, a “Subsequent
Committed Lender”); or (y) increasing the Commitment of any Committed Lender
(each, an “Increasing Committed Lender”); or both, subject to the following
conditions and Section 2.14(c):

(i) Borrower shall have delivered to Administrative Agent the Facility Increase
Request (and Administrative Agent shall promptly deliver copies of such notice
to Funding Agents);

(ii) If requested pursuant to Section 3.01, Borrower shall, as applicable,
execute a new Note payable to each Subsequent Committed Lender and Increasing
Committed Lender;

(iii) After giving effect to the increase in the Committed Lender’s Commitment,
the Maximum Commitment will not exceed the Maximum Accordion Amount;

(iv) The increase in the aggregate amount of Committed Lenders’ Commitments
shall be in the minimum amount of $10,000,000;

(v) No Default or Event of Default shall have occurred and be continuing or
would result from such increase in the Committed Lenders’ Commitments;

(vi) As of the date of such increase, the representations and warranties
contained in Section 8 shall be true and correct in all material respects, with
the same force and effect as if made on and as of such date; except to the
extent that such representations and warranties specifically refer to any
earlier date, in which case they shall be true and correct as of such earlier
date and except that for the purposes of this Section 2.14(a)(vi), the
representations and warranties contained in Section 8.06 shall be deemed to
refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 9.01; and

(vii) Borrower shall pay the applicable Facility Increase Fee.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) With respect to each Facility Increase Request delivered pursuant to
Section 2.14(a)(i), Administrative Agent agrees that:

(i) Administrative Agent will use its best efforts to syndicate the requested
increase of the Maximum Commitment;

(ii) each Subsequent Committed Lender shall be approved (not to be unreasonably
withheld or delayed) in writing by the Administrative Agent and the Borrower;
and

(iii) Administrative Agent shall cause: (A) unless previously agreed in writing,
each Increasing Committed Lender to consent to such increase in writing; and
(B) each Subsequent Committed Lender to execute a joinder to this Credit
Agreement in the form of Exhibit K.

(c) Notwithstanding anything else in the foregoing: (i) no admission of any
Subsequent Committed Lender shall increase the Commitment of any existing
Committed Lender without such existing Committed Lender’s consent; (ii) no
Committed Lender shall become an Increasing Committed Lender without such
Committed Lender’s consent; and (iii) except for an increase in connection with
Section 2.13, no increase will be permitted after Borrower has decreased the
Maximum Commitment under Section 3.06.

(d) If Administrative Agent deems it advisable, Borrower and each Lender agree
to execute an amendment to this Credit Agreement, in form and substance
acceptable to Administrative Agent, to document an increase in the Maximum
Commitment pursuant to this Section 2.14.

3. PAYMENT OF OBLIGATIONS.

3.01 Notes.

(a) The Borrowings funded by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender (or its Funding Agent) and by
Administrative Agent in the Register in the ordinary course of business. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of such Borrower Party hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender (or its Funding Agent,
if applicable) and the accounts and records of Administrative Agent in respect
of such matters, the accounts and records of Administrative Agent shall control
in the absence of manifest error.

(b) Any Funding Agent, on behalf of any Lender member of its Lender Group, may
request that the Loans to be made by such Lender Group to the Borrower shall be
evidenced by promissory notes. Qualified Borrower obligations shall not be
evidenced by separate promissory notes. If so requested, the Borrower shall
issue such Notes. Each such Note shall: (a) be payable to the Funding Agent for
such Lender Group or such other administrator or trustee for the Lender member
of such Lender Group as such Funding Agent may designate (or, if requested by
such Funding Agent, to such Funding Agent and its registered assigns); (b) bear
interest in accordance with the provisions hereof; (c) be in the form of
Exhibit B, attached hereto (with blanks appropriately completed in conformity
herewith); and (d) be made by the Borrower. The Borrower agrees, from time to
time, upon the request of Administrative Agent or any applicable Funding Agent,
to reissue new Notes, in accordance with the terms and in the form heretofore

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, to any Committed Lender or Conduit Lender and to any Assignee of such
Lender in accordance with Section 13.12, in substitution for the Notes
previously issued by the Borrower to the Funding Agent or other party, as
appropriate and in accordance herewith for the affected Lender, and such
previously issued Notes shall be returned to the Borrower marked “cancelled”.

3.02 Payment of Interest.

(a) Interest. Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by Administrative Agent, consistent with the provisions of
Sections 2.06 and 2.11, notwithstanding whether any Borrower Party received the
benefit of such Borrowing as of such date and even if such Borrowing is held in
escrow pursuant to the terms of any escrow arrangement or agreement. When a
Borrowing is disbursed by wire transfer pursuant to instructions received from a
Borrower Party, then such Borrowing shall be considered made at the time of the
transmission of the wire, in accordance with the Loan Notice, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other Same Day Funds by
Administrative Agent.

(b) Interest Payment Dates. Accrued and unpaid interest on the Obligations,
including any interest payable on any Loan prepaid pursuant to Section 3.05,
shall be due and payable: (i) in arrears on each Interest Payment Date (for the
immediately preceding calendar month) and on the Maturity Date, (ii) on each
other date of any reduction of the Principal Obligation hereunder (other than a
voluntary prepayment pursuant to Section 3.05); and (iii) with respect to any
obligation of a Borrower Party hereunder on which such Borrower Party is in
default, at any time and from time to time following such default upon demand by
Administrative Agent. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(c) Direct Disbursement. If, at any time, Administrative Agent shall not have
received on the date due, any payment of interest upon the Loans or any fee
described herein, Administrative Agent may direct the disbursement of funds from
the applicable Collateral Account to Lenders in accordance with the terms
hereof, to the extent available therein for payment of any such amount.

3.03 Payments of Obligations.

(a) Maturity Date. The principal amount of the Obligations outstanding on the
Maturity Date, together with all accrued but unpaid interest thereon, shall be
due and payable on the Maturity Date.

(b) Payments Generally. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower Party to or for the
account of Lenders, or any of them, shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff by such Borrower Party.
Except as otherwise expressly provided herein, and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower Parties hereunder shall be made to Administrative
Agent, for the account of the respective Lenders and Lender Groups to which such
payment is owed, at Administrative Agent’s Office in Dollars and in Same Day
Funds not later than

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower Parties hereunder with respect to principal
and interest on Loans denominated in an Alternative Currency shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, Administrative Agent may require that
any payments due under this Credit Agreement be made in the United States. If,
for any reason, Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, Borrower shall make such payment
in Dollars in the Dollar Equivalent of the Alternative Currency payment amount.
Funds received by Administrative Agent: (i) after 1:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be treated for all purposes as having been received by
Administrative Agent on the first Business Day next following receipt of such
funds and any applicable interest or fees shall continue to accrue. Except as
provided in Section 13.11(c), each Lender shall be entitled to receive its
applicable share of each payment received by Administrative Agent hereunder for
the account of Lenders on the Obligations. Each payment received by
Administrative Agent hereunder for the account of a Lender shall be promptly
distributed by Administrative Agent to the appropriate Funding Agent. If any
payment to be made by any Borrower Party shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. Each Funding Agent agrees to use reasonable efforts to apply the amounts
received in respect of such repayments to the outstanding Loans of the Lenders
members of its Lender Group so as to minimize broken funding payments payable
pursuant to Section 4.05.

(c) Clawback.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Funding Agent prior to
the proposed date of any Borrowing of Eurocurrency Rate Loans or CP Rate Loan
(or, in the case of any Borrowing of Base Rate Loans, prior to12:00 noon on the
date of such Borrowing) that such Lender Group will not make available to
Administrative Agent such Lender Group’s share of such Borrowing, Administrative
Agent may assume that such Lender Group has made such share available on such
date in accordance with Section 2.04 (or, in the case of a Borrowing of Base
Rate Loans, that such Lender Group has made such share available in accordance
with and at the time required by Section 2.04) and may, in reliance upon such
assumption, make available to the applicable Borrower Party a corresponding
amount. In such event, if a Lender Group has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the Committed
Lenders in such Lender Group and the applicable Borrower Party severally agree
to pay to Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower Party to but excluding the date
of payment to Administrative Agent, at: (A) in the case of a payment to be made
by such Committed Lender, the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing; and (B) in the case of a payment to be made by a
Borrower Party, the interest rate applicable to Base Rate Loans; provided,
however, that if funds are not available to such Borrower Party in the
Collateral Account to make payment on demand, to the extent that it is necessary
for Borrower to issue Capital Call Notices to fund such required payment, such

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment shall be made within fifteen (15) Business Days after Administrative
Agent’s demand (and, in any event, Borrower shall issue such Capital Call
Notices and shall make such payment promptly after the related Capital
Contributions are received). If any Borrower Party and such Committed Lender
shall pay such interest to Administrative Agent for the same or an overlapping
period, Administrative Agent shall promptly remit to such Borrower Party the
amount of such interest paid by such Borrower Party for such period. If such
Committed Lender pays its share of the applicable Borrowing to Administrative
Agent, then the amount so paid shall constitute such Committed Lender’s Loan
included in such Borrowing as of the date of such Borrowing. Any payment by a
Borrower Party shall be without prejudice to any claim such Borrower Party may
have against a Committed Lender that shall have failed to make such payment to
Administrative Agent.

(ii) Payments by Borrower Parties; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from a Borrower Party prior to
the date on which any payment is due to Administrative Agent for the account of
the Funding Agent hereunder that such Borrower Party will not make such payment,
Administrative Agent may assume that such Borrower Party has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Funding Agent the amount due. In such event, if such Borrower
Party has not in fact made such payment, then each of the Committed Lenders
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Funding Agent’s Lender Group, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the Overnight Rate.

A notice of Administrative Agent to any Committed Lender or any Borrower Party
with respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

(d) General Order of Application. Each such repayment shall be applied to repay
all outstanding Loans ratably. All payments made on the Obligations shall be
credited, to the extent of the amount thereof, in the following
order: (a) against all costs, expenses and other fees (including Attorney Costs)
arising under the terms hereof; (b) against the amount of interest accrued and
unpaid on the Obligations as of the date of such payment; (c) against all
principal due and owing on the Obligations as of the date of such payment; and
(d) to all other amounts constituting any portion of the Obligations.

3.04 Mandatory Prepayment. If, on any day, the Principal Obligation exceeds the
Available Commitment (including, without limitation, as a result of an Exclusion
Event, the delivery of an Initial Notice or the application of any Aggregate
Concentration Limit or Individual Concentration Limit (a “Mandatory Prepayment
Event”)), then the applicable Borrower Party shall pay to Administrative Agent,
for the benefit of Lenders, an amount sufficient that, after giving effect to
such prepayment and any Capital Calls to fund it, the Principal Obligation would
no longer exceed the Available Commitment, in Same Day Funds: (a) promptly on
demand (but in no event later than three (3) Business Days after such demand),
to the extent such funds are available in the Collateral Account; (b) within
fifteen (15) Business Days of demand to the extent that it is necessary for
Borrower to issue Capital Call Notices to fund such required payment (and
Borrower shall issue such Capital Call Notices during such time) and shall pay
such excess, promptly after the Capital Contributions relating to such Capital
Call Notice are received; and (c) by, if applicable, the effective date of any
Spin-Off.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.05 Voluntary Prepayments. Any Borrower Party may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that such notice must
be received by Administrative Agent not later than: (A) 11:00 a.m.
(i) three (3) Business Days prior to any date of prepayment of any Loans
accruing interest at the Eurocurrency Rate or the CP Rate; and (ii) five
(5) Business Days prior to the date of prepayment of Loans denominated in
Alternative Currencies; and (B) 11:00 a.m. (i) one (1) Business Days prior to
any date of prepayment of any Loans accruing interest at the Base Rate; and
(ii) any prepayment of Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date (which shall be a Business Day) and amount of such prepayment, if
applicable, the Type(s) of Loans to be prepaid. Administrative Agent will
promptly notify each Funding Agent of its receipt of each such notice, and of
the amount of its Lender Group’s Repayment Percentage of such prepayment. If
such notice is given by a Borrower Party, such Borrower Party shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. With respect to any Loan prepaid pursuant
to this Section 3.05, all accrued interest thereon shall be paid in accordance
with Section 3.02(b) and any additional amounts required pursuant to Section 4
with respect thereto shall be promptly paid following receipt of an accurate and
correct invoice for such amounts. Subject to Section 2.12, each such prepayment
shall be applied to the Principal Obligations held by each Lender in accordance
with its applicable Repayment Percentage.

3.06 Reduction or Early Termination of Commitments. Borrower may, upon notice to
the Administrative Agent, terminate the aggregate Commitments, or from time to
time permanently reduce the aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Maximum Commitment
hereunder shall at no time equal an aggregate amount of less than $25,000,000,
and (iv) Borrower shall not terminate or reduce the aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Principal Obligation would exceed the Available Commitments. The Administrative
Agent will promptly notify the Committed Lenders of any such notice of
termination or reduction of the aggregate Commitments. Any reduction of the
aggregate Commitments shall be applied to the Commitment of each Committed
Lender according to its pro rata share thereof. All fees accrued until the
effective date of any termination of the aggregate Commitments shall be paid on
the effective date of such termination.

3.07 Lending Office. Each Lender may: (a) designate the principal office or a
branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any Loan; and
(b) change its Lending Office from time to time by notice to Administrative
Agent and Borrower. In such event, the Funding Agent for such Lender shall
continue to hold the Note, if any, evidencing its Loans for the benefit and
account of such branch, subsidiary or Affiliate. Each Committed Lender shall be
entitled to fund all or any portion of its Commitment in any manner it deems
appropriate, consistent with the provisions of Section 2.06, but for the
purposes of this Credit Agreement such Committed Lender shall, regardless of
such Committed Lender’s actual means of funding, be deemed to have funded its
Commitment in accordance with the Interest Option selected from time to time by
the Borrower Parties for such Borrowing period.

 

4. CHANGE IN CIRCUMSTANCES.

4.01 Ta xes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Any and all payments by or on account of any obligation of any Borrower
Parties hereunder or under any other Loan Document shall be made free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable Laws. If any applicable Law requires the deduction or withholding of
any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then: (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below; (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code; and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions or withholdings of Indemnified
Taxes applicable to additional sums payable under this Section 4.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If any applicable Withholding Agent shall be required by any applicable
Law other than the Code to withhold or deduct any Taxes from any payment,
then: (A) the applicable Withholding Agent, as required by such Law, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to
subsection (e) below; (B) the applicable Withholding Agent, to the extent
required by such Law, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws; and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Borrower Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions or withholdings of Indemnified Taxes applicable
to additional sums payable under this Section 4.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by Borrower Parties. Without limiting the provisions
of subsection (a) above, each Borrower Party shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent, timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within twenty (20) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.01) payable
or paid by such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or asserted by the relevant Governmental Authority, but excluding any penalties,
interest, or expenses that are attributable to the bad faith, gross negligence,
or willful misconduct of the Recipient. A certificate as to the amount of any
such payment or liability setting forth in reasonable detail the calculation and
basis such payment or liability delivered to the applicable Borrower Party by a
Recipient (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor: (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Borrower Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower Parties to do so); (B) Administrative Agent against
any Taxes attributable to such Person’s failure to comply with the provisions of
Section 13.11(e) relating to the maintenance of a Participant Register; and
(C) Administrative Agent against any Excluded Taxes attributable to Person, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent or
the Borrower Parties shall be conclusive absent manifest error. Each Lender
hereby authorizes Administrative Agent to set off and apply any and all amounts
at any time owing to such Lender under this Credit Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Section 4.01(c)(ii).

(d) Evidence of Payments. Upon request by a Borrower Party or Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower Party or
by Administrative Agent to a Governmental Authority as provided in this
Section 4.01, such Borrower Party shall deliver to Administrative Agent or
Administrative Agent shall deliver to such Borrower Party, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower Party or Administrative Agent, as the case may be.

(e) Status of Recipients; Tax Documentation.

(i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by a Borrower
Party or Administrative Agent, shall deliver such other documentation prescribed
by applicable Law, by the taxing authorities of any jurisdiction or reasonably
requested by a Borrower Party or Administrative Agent as will enable such
Borrower Party or Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. A Liquidity Provider that is a Foreign Recipient shall not be
entitled to the benefits of this Section 4.01 unless Borrower is notified of the
Liquidity Agreement and consents to such

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

benefits and such Liquidity Provider, for the benefit of the Borrower Parties,
complies with this Section 4.01. Notwithstanding anything to the contrary in the
preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 4.01(e)(ii)(A), 4.01(e)(ii)(B) and 4.01(e)(ii)(D)) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense (provided that such Recipient’s internal costs of completing, executing
or submitting such documentation shall not be considered to be material
unreimbursed costs or expenses) or would materially prejudice the legal or
commercial position of such Recipient.

(ii) Without limiting the generality of the foregoing:

(A) any Recipient that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Credit Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9, or applicable successor form, certifying that such Recipient is
exempt from U.S. federal backup withholding tax;

(B) any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

(1) in the case of a Foreign Recipient claiming the benefits of an income tax
treaty to which the United States is a party: (x) with respect to payments of
interest under any Loan Document, executed originals of an appropriate IRS Form
W-8BEN or IRS Form W-8BEN-E (or applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty; and (y) with respect to any other
applicable payments under any Loan Document, an appropriate IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI, or applicable successor form;

(3) in the case of a Foreign Recipient claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code; (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign
Recipient is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower Party within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”); and (y) executed

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

originals of IRS Form W-8BEN or W-8BEN-E, or applicable successor form; or

(4) to the extent a Foreign Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Recipient is a partnership and one or more direct or indirect
partners of such Foreign Recipient are claiming the portfolio interest
exemption, such Foreign Recipient may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;

(5) Executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Parties or Administrative
Agent to determine the withholding or deduction required to be made.

(C) any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent), any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower Party or Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this Credit
Agreement.

(iii) Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 4.01 expires or becomes obsolete or
inaccurate in any

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect, it shall update such form or certification or promptly notify Borrower
and Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower Parties or with respect to
which any Borrower Party has paid additional amounts pursuant to this
Section 4.01, it shall pay to such Borrower Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower Party under this Section 4.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower Party, upon the request of such Recipient, agree to repay the
amount paid over to any such Borrower Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Recipient
in the event such Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to a Borrower Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower Parties or any other Person.

(g) Defined Terms. For purposes of this Section 4.01, the term “Lender” includes
any Liquidity Provider and the term “applicable Law” includes FATCA (including
any amendments thereto).

(h) Survival. Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

4.02 Illegality. If any Funding Party determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Funding Party or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the LIBOR
Rate (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon any LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Funding Party to purchase or sell, or to take deposits of, Dollars in the
applicable offshore interbank market, then, on notice thereof by such Funding
Party to Borrower Parties through its Funding Agent and the Administrative
Agent: (a) any obligation of such Funding Party to make or continue Eurocurrency
Rate Loans, or make Floating LIBOR Rate Loans, in the affected currency or
currencies, or to convert Loans to Eurocurrency Rate Loans or Floating LIBOR
Rate Loans shall be suspended; and (b) if such notice asserts the illegality of
such Funding Party making or maintaining Base Rate Loans for which the interest
rate is determined by reference to the Floating LIBOR Rate component of the Base
Rate, the interest rate for Base Rate Loans made by such Funding Party shall, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Floating LIBOR Rate component of the Base Rate, in each
case until such Funding Party notifies its Funding Agent (which promptly
notifies Administrative Agent and Borrower Parties) that the circumstances
giving rise to such determination no longer exist. Upon receipt of such
notice: (i) the applicable Borrower Party shall, upon demand from such Funding
Party (with a copy to Administrative

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent), convert all Eurocurrency Rate Loans and Floating LIBOR Rate Loans of
such Funding Party denominated in Dollars to Base Rate Loans (the interest rate
for which shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Floating LIBOR Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Funding Party may lawfully continue to maintain such Loans to such day, or, if
such Funding Party may not lawfully continue to maintain such Loans,
immediately; and (ii) if such notice asserts the illegality of such Funding
Party determining or charging interest rates based upon the LIBOR Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Funding Party without reference to the Floating LIBOR
Rate component thereof until Administrative Agent is advised in writing by such
Funding Party that it is no longer illegal for such Funding Party to determine
or charge interest rates based upon the Floating LIBOR Rate. Upon any such
conversion, each such Borrower Party shall also pay accrued interest on the
amount so converted.

4.03 Inability to Determine Rates. If in connection with any request for a Loan
or a conversion to or continuation thereof: (a) Administrative Agent determines
that: (i) deposits (whether denominated in Dollars or an Alternative Currency)
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Loan; or
(ii) adequate and reasonable means do not exist for determining LIBOR (A) for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or (B) in connection
with an existing or proposed Base Rate Loan or Floating LIBOR Rate Loan (in each
case, with respect to clause (a) above, the “Impacted Loans”); or
(b) Administrative Agent or the Required Lenders determine that for any reason
the (i) Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or (ii) the Floating LIBOR Rate with respect to
a proposed Floating LIBOR Rate Loan, does not adequately and fairly reflect the
cost to such Funding Parties of funding such Loan; Administrative Agent will
promptly so notify Borrower Parties and each Funding Party. Thereafter: (x) the
obligation of the Funding Parties, as applicable, to make or maintain
Eurocurrency Rate Loans or Floating LIBOR Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans, Floating LIBOR Rate Loans or Interest Periods); and (y) in the event of a
determination described in the preceding sentence with respect to the Floating
LIBOR Rate component of the Base Rate, the utilization of the Floating LIBOR
Rate component in determining the Base Rate shall be suspended, in each case
until Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, any Borrower Party may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or of Floating LIBOR Rate Loans (to the extent of the
affected Floating LIBOR Rate Loan) in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans, without reference to the Floating LIBOR Rate, in
the amount specified therein.

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section,
Administrative Agent, in consultation with Borrower and the Required Lenders,
may establish an alternative rate to be used in substitution for the LIBOR in
calculating the interest rate for the Impacted Loans, in which case such
alternative rate shall apply in calculating interest with respect to the
Impacted Loans until (1) Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
Section, (2) Administrative Agent or the Required Lenders notify Administrative
Agent and Borrower that such alternative rate does not adequately and fairly
reflect the cost to such Funding Parties of funding the Impacted Loans, or
(3) any Funding Party determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Funding Party
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to such alternative rate or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

material restrictions on the authority of such Funding Party to do any of the
foregoing and provides Administrative Agent and Borrower written notice thereof,
provided, however, that to the extent an alternative rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

4.04 Increased Costs Generally.

(a) Change in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Funding
Party;

(ii) subject any Recipient to any Taxes (other than: (A) Indemnified Taxes;
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes; and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Funding Party of complying with the requirements of
the Bank of England and/or the Financial Services Authority or the European
Central Bank in relation to its making, funding or maintaining Eurocurrency Rate
Loans; or

(iv) impose on any Funding Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender or made or funded by a Liquidity Provider under a
Liquidity Agreement;

and the result of any of the foregoing shall be to increase the cost to such
Funding Party of making, converting, continuing, funding, or maintaining any
Loan (or of maintaining its obligation to make or fund any such Loan or to
advance funds under a Liquidity Agreement), or to reduce the amount of any sum
received or receivable by such Funding Party (whether of principal, interest or
any other amount) then, upon request of such Funding Party (but in no event
later than ten (10) Business Days after receipt of a certificate provided under
subsection (c) of this Section), the applicable Borrower Party will pay to such
Funding Party such additional amount or amounts as will compensate such Funding
Party for such additional costs incurred or reduction suffered; provided,
however, that if funds are not available to such Borrower Party in the
Collateral Account, to the extent that it is necessary for Borrower to issue
Capital Call Notices to fund such required compensation, such payment shall be
made within twenty (20) Business Days after receipt of a certificate provided
under subsection (c) of this Section.

(b) Capital Requirements. If any Funding Party determines that any Change in Law
affecting such Funding Party, any Lending Office of such Funding Party or such
Funding Party’s holding company, if any, regarding capital requirements or
liquidity has or would have the effect of reducing the rate of return on such
Funding Party’s capital or on the capital of such Funding Party’s holding
company, if any, as a consequence of this Credit Agreement, the Commitments of
such Funding Party or the Loans made by such Funding Party, or any obligation

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to advance funds under a Liquidity Agreement, to a level below that which such
Funding Party or such Funding Party’s holding company could have achieved but
for such Change in Law (taking into consideration such Funding Party’s policies
and the policies of such Funding Party’s holding company with respect to capital
adequacy and such Funding Party’s desired return on capital), then from time to
time the applicable Borrower Party will pay to such Funding Party such
additional amount or amounts as will compensate such Funding Party or such
Funding Party’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Funding Party setting
forth the amount or amounts necessary to compensate such Funding Party or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to a Borrower Party shall be conclusive absent
manifest error. In determining such amount, such Funding Party may use any
reasonable averaging and attribution methods.

(d) Delay in Requests. Failure or delay on the part of any Funding Party to
demand compensation pursuant to the foregoing provisions of this Section 4.04
shall not constitute a waiver of such Funding Party’s right to demand such
compensation, provided that no Borrower Party shall be required to compensate a
Funding Party pursuant to the foregoing provisions of this Section 4.04 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Funding Party notifies Borrower Parties of the Change in
Law giving rise to such increased costs or reductions and of such Funding
Party’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Additional Reserve Requirements. Borrower Parties shall pay to each Funding
Party: (i) as long as such Funding Party shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan or
Floating LIBOR Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Funding Party (as determined by such Funding Party in good
faith, which determination shall be conclusive), and (ii) as long as such
Funding Party shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans or Floating LIBOR Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Funding Party (as determined by
such Funding Party in good faith, which determination shall be conclusive),
which in each case shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower Parties shall have received at least
ten (10) days’ prior notice (with a copy to Administrative Agent) of such
additional interest or costs from such Funding Party. If a Funding Party fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

4.05 Compensation for Losses. Upon demand of any Funding Party (with a copy to
Administrative Agent) from time to time, each applicable Borrower Party shall
promptly compensate such Funding Party, as applicable, for and hold such Funding
Party harmless from any loss, cost or expense (but excluding loss of anticipated
profits) as determined by the applicable Funding Agent actually incurred by it
as a result of:

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Floating LIBOR Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by such Borrower Party (for a reason other than the failure of
such Funding Party to make a Loan) to prepay, borrow, continue or convert any
Loan, in accordance with the terms of this Credit Agreement, other than a Base
Rate Loan or Floating LIBOR Rate Loan, on the date or in the amount notified by
such Borrower Party ((including, in the case of any Conduit Lender, pursuant to
a Liquidity Agreement) by reason of the liquidation or reemployment of funds
acquired by such Lender (or the applicable Liquidity Provider(s)) (including
funds obtained by issuing commercial paper or promissory notes or obtaining
deposits or loans from third parties) in order to fund such Borrowing,
continuation or conversion);

(c) any failure by any Borrower Party to make payment of any Loan (or interest
due thereon) denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan or CP Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
such Borrower Party pursuant to Section 13.13;

including any foreign exchange losses and any loss or expense (excluding any
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. Each applicable Borrower Party shall also pay the
customary administrative fees charged by such Lender or Liquidity Provider, as
applicable, in connection with the foregoing.

For purposes of calculating amounts payable by any Borrower Party to any
applicable Funding Party under this Section 4.05, each applicable Funding Party
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other Borrowing in the
offshore interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded. In the case of
a CP Rate Loan, the actual out-of-pocket loss to any Conduit Lender attributable
to any such event shall be deemed to include an amount determined by such
Conduit Lender to be equal to the excess, if any, of (i) the interest that would
have accrued on the principal amount of such CP Rate Loan from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan, if the interest rate payable on such amount were
calculated by reference to the CP Rate for such Interest Period, over (ii) the
sum of (x) to the extent all or a portion of such principal amount remains
outstanding hereunder, the amount of interest actually accrued during the
remainder of such Interest Period on such principal amount, and (y) to the
extent such principal amount does not remain outstanding hereunder, the income,
if any, actually received during the remainder of such period by the Conduit
Lender from investing such portion of such principal amount.

With respect to any Lender that is not a bank, the foregoing calculation shall
be made using the rates that would be applicable to the applicable Funding Agent
as a proxy for such Lender. A certificate of a Funding Party setting forth the
amount or amounts necessary to compensate such Funding Party or its holding
company, as the case may be, as specified in this Section 4.05 and delivered to
a Borrower Party shall be conclusive absent manifest error.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.06 Mitigation Obligations; Replacement of Funding Party.

(a) Designation of a Different Lending Office. If any Funding Party requests
compensation under Section 4.04, or requires a Borrower Party to pay any
Indemnified Taxes or additional amounts to any Funding Party or any Governmental
Authority for the account of any Funding Party pursuant to Section 4.01, or if
any Funding Party gives a notice pursuant to Section 4.02, then, at the request
of Borrower, such Funding Party shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Funding Party, such
designation or assignment: (i) would eliminate or reduce amounts payable
pursuant to Section 4.01 or Section 4.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 4.02; and (ii) in each
case, would not subject such Funding Party to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Funding Party. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Funding
Party in connection with any such designation or assignment.

(b) Replacement of Funding Party. If (i) any Funding Party requests compensation
under Section 4.04, (ii) any Borrower Party is required to pay Indemnified Taxes
or any additional amounts to any Funding Party or any Governmental Authority for
the account of any Funding Party pursuant to Section 4.01 and in each case such
Funding Party has declined or is unable to designate a different Lending Office
in accordance with Section 4.06(a) or such designation does not eliminate or
reduce amounts payable pursuant to Section 4.01 to the same extent, (iii) any
Committed Lender is unwilling or unable to fund Eurocurrency Rate Loans,
(iv) any Committed Lender does not consent to an amendment or waiver under
Section 13.01 or (v) any Committed Lender becomes a Defaulting Lender, Borrower
may, at its sole cost and effort, replace such Funding Party’s Lender Group in
accordance with Section 13.13; provided, however, that a Lender Group shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Funding Party or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.

4.07 Survival. Each Borrower Party’s obligations under this Section 4 shall
survive termination of the aggregate Commitments and repayment of all other
Obligations hereunder or resignation of the Administrative Agent.

5. SECURITY.

5.01 Liens and Security Interest. To secure performance by the Borrower Parties
of the payment and performance of the Obligations: (a) Borrower shall grant to
Administrative Agent, for the benefit of each of the Secured Parties, a
perfected, first priority (subject to Permitted Liens) security interest and
lien in and to the Collateral Account pursuant to a Collateral Account
Assignment and a Deposit Account Control Agreement for the Collateral Account;
and (b) Borrower shall grant to Administrative Agent, for the benefit of Secured
Parties, a perfected, first priority (subject to Permitted Liens) security
interest and Lien in and to the Capital Calls, Capital Commitments, and Capital
Contributions, including, without limitation (but subject to Section 11.03), any
rights to make Capital Calls, receive payment of Capital Commitments and enforce
the payment thereof pursuant to a Security Agreement and to enforce the payment
thereof or any guarantees thereof now existing or hereafter arising (the
collateral in clauses (a) and (b) of this Section 5.01 being (except as
otherwise set forth below), collectively, the “Collateral”). In order to secure
further the payment and performance of the Obligations and to effect and
facilitate Secured Parties’ rights of setoff, Borrower hereby irrevocably
appoints Administrative Agent (for the benefit of the Secured Parties) as
subscription agent and the sole party entitled in the name of Borrower upon the
occurrence and during the continuance of an Event of Default

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(but subject to Section 11.03), to make any Capital Calls upon the Investors
pursuant to (and to the extent permitted by) the terms of the applicable
Subscription Agreements and the Operating Agreement.

Notwithstanding the foregoing, the term “Collateral” shall not include (a) any
ERISA Investor Excluded Items if such provision of such ERISA Investor Excluded
Item or the exercise of remedies with respect to such ERISA Investor Excluded
Item would be a prohibited transaction for purposes of Section 406 of ERISA,
Section 4975 of the Internal Revenue Code or other applicable law, (b) the
Capital Commitments or any assets, interests, rights or obligations of the SOX
Insiders, if any, unless so elected by the Borrower Parties in their discretion,
(c) any Investment and (d) any funds properly withdrawn or transferred from the
Collateral Account to the extent used for any purpose permitted under the
Operating Agreement and this Credit Agreement, and the proceeds of such
withdrawn funds.

5.02 Collateral Account; Capital Calls.

(a) Collateral Account. Borrower shall direct that all Investors wire-transfer
to State Street Bank and Trust Company (the “Depository”), for further credit to
the Collateral Account, all monies or sums paid or to be paid by any Investor as
Capital Contributions as and when Capital Contributions are called pursuant to
the Capital Call Notices. In addition, Borrower shall promptly, upon receipt,
deposit in the Collateral Account any payments and monies that Borrower receives
directly from the Investors as Capital Contributions.

(b) No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that neither Administrative Agent nor any
Secured Party undertakes any duties, responsibilities, or liabilities with
respect to Capital Calls, and other than with respect to the mechanics for
Administrative Agent, subject to Section 11.03, to issue a Capital Call under
the terms of the Operating Agreement, none of them shall be required to refer to
the Constituent Documents of Borrower or take any other action with respect to
any other matter which might arise in connection with such Constituent Documents
or the Subscription Agreements, or any Capital Call. None of them shall have any
duty to determine or inquire into any happening or occurrence or any performance
or failure of performance of Borrower, or any Investor. None of them has any
duty to inquire into the use, purpose, or reasons for the making of any Capital
Call or with respect to the investment or the use of the proceeds thereof.

(c) Capital Calls. In order that Secured Parties may monitor the Collateral and
the Capital Commitments, Borrower shall not issue any Capital Call Notice
without delivering to Administrative Agent (which delivery may be by any one or
more means of physical delivery, via facsimile or via email) promptly after the
delivery of Capital Call Notice(s) to Investors, copies of all such Capital Call
Notices and a Borrowing Base Certificate pursuant to Section 9.01(f).

(d) Use of Account. Borrower may withdraw funds from the Collateral Account at
any time or from time to time, so long as at the time of such withdrawal or
disbursement and after giving effect thereto: (i) there does not exist an Event
of Default; (ii) there does not exist a Default under Sections 11.01(a),
11.01(g) or 11.01(h); and (iii) the Principal Obligation does not exceed the
Available Commitment (unless, in each case, Borrower has directed that such
disbursement be paid to Administrative Agent). Upon the exercise of a notice of
control in accordance with Sections 11.02 and 11.03, pursuant to the terms of
the Deposit Account Control Agreement, Borrower hereby irrevocably authorizes
and directs Secured Parties, acting through Administrative Agent, to charge from
time to time its Collateral Account for amounts not paid when due (after the
passage of any applicable grace period) to Secured Parties or any of them
hereunder or under the Notes. Regardless of any provision hereof, in the absence
of bad faith, gross negligence or willful misconduct by Administrative Agent or
Secured Parties, none of

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent or Secured Parties shall ever be liable for failure to
collect or for failure to exercise diligence in the collection, possession, or
any transaction concerning, all or part of the Capital Call Notices, Capital
Commitments, or any Capital Contributions, or sums due or paid thereon.
Administrative Agent shall give Borrower prompt notice of any action taken
pursuant to this Section 5.02(d), but failure to give such notice shall not
affect the validity of such action or give rise to any defense in favor of
Borrower with respect to such action.

(e) Electronic Access to Collateral Account. In order to verify the deposits and
withdrawals in each Collateral Account, and in addition to any other information
reasonably requested by Administrative Agent with respect to a Collateral
Account (including monthly bank statements), Borrower shall cause the Depository
to provide Administrative Agent with continuous online monitoring access,
effective as of the Closing Date.

(f) Other Accounts. Notwithstanding anything herein or in any other Loan
Document to the contrary, Borrower may maintain other bank accounts or
securities accounts in addition to the Collateral Account that will not be
considered “Collateral” or a “Collateral Account” and such other accounts shall
not be subject to control agreements or other restrictions, provided that, for
avoidance of doubt, all Capital Contributions are directed and deposited as
provided above.

6. BORROWER GUARANTY.

6.01 Unconditional Guaranty of Payment. Borrower hereby irrevocably,
unconditionally and absolutely guarantees in favor of each Secured Party, the
prompt payment when due of all interest, principal, fees, expenses and other
amounts now or hereafter represented by, or arising in connection with all
Obligations of each Qualified Borrower now or hereafter arising (collectively,
the “Guaranteed Debt”). The obligations of Borrower under this Section 6 are an
unconditional guaranty of payment, and not a guaranty of collection, and
Administrative Agent may enforce Borrower’s obligations hereunder pursuant to
Section 2.07 without first suing, or enforcing its rights or remedies against,
any applicable Qualified Borrower or any other obligor, or enforcing or
collecting any present or future collateral security for the Guaranteed Debt.

6.02 Waiver of Rights. Borrower hereby waives notice of: (a) the extension of
credit by Lenders or Liquidity Providers to any Qualified Borrower; (b) the
occurrence of any breach or default by any Qualified Borrower in respect of the
Guaranteed Debt; (c) the sale or foreclosure on any collateral for the
Guaranteed Debt; (d) the transfer of the Guaranteed Debt to any third party to
the extent permitted under this Credit Agreement and to the extent that such
notice is not required hereunder; and (e) all other notices, except as otherwise
required under this Credit Agreement.

6.03 No Discharge. For purposes of this Section 6, Borrower hereby consents and
agrees to, and acknowledges that its obligations hereunder shall not be released
or discharged by, the following: (a) the renewal, extension, modification or
alteration of any Guaranteed Debt or any related document or instrument; (b) any
forbearance or compromise granted to any Qualified Borrower by any Secured
Party; (c) the insolvency, bankruptcy, liquidation or dissolution of any
Qualified Borrower; (d) the invalidity, illegality or unenforceability of all or
any part of the Guaranteed Debt; (e) the full or partial release of any
Qualified Borrower or any other obligor; (f) the release, surrender, exchange,
subordination, deterioration, waste, loss or impairment of any collateral for
the Guaranteed Debt; (g) the failure of any Secured Party properly to obtain,
perfect or preserve any security interest or lien in any such collateral;
(h) the failure of any Secured Party to exercise diligence, commercial
reasonableness or reasonable care in the preservation, enforcement or sale of
any such collateral; and (i) any other act or

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

omission of any Secured Party or any Qualified Borrower which would otherwise
constitute or create a legal or equitable defense in favor of Borrower.

6.04 Subrogation. Notwithstanding anything to the contrary in this Section 6,
until the Guaranteed Debt (other than any part of the Guaranteed Debt that
represents contingent contractual indemnities) has been paid in full, Borrower
hereby irrevocably waives all rights it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of any Secured
Party) to seek contribution, indemnification, or any other form of reimbursement
from any Qualified Borrower, any other guarantor, or any other person now or
hereafter primarily or secondarily liable for any obligations of any Qualified
Borrower to Secured Parties, for any disbursement made by Borrower under or in
connection with the obligations with respect to the Guaranteed Debt under this
Section 6, Section 2.07 or otherwise.

6.05 Benefit. For purposes of this Section 6, Borrower represents and warrants
that it has received or will receive direct or indirect benefit from the making
of this guaranty and the creation of the Guaranteed Debt, that Borrower is
familiar with the financial condition of each Qualified Borrower and the value
of any collateral security for the Guaranteed Debt, and that no Secured Party
has made any representations or warranties to Borrower in order to induce
Borrower to execute this guaranty.

6.06 Reinstatement. The obligations of Borrower under this Section 6 shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Debt is rescinded or must otherwise be
returned by a Secured Party, upon the insolvency, bankruptcy, reorganization, or
dissolution of any Qualified Borrower, in each case as though such payment had
not been made.

6.07 Continuing Guarantee. The guarantees in this Section 6 are continuing
guarantees, and shall apply to all Guaranteed Debt whenever arising.

7. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.

7.01 Conditions to Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to the following
conditions precedent:

(a) Documentation. Administrative Agent shall have received, on or before the
Closing Date, the following:

(i) Credit Agreement. This Credit Agreement, duly executed and delivered by
Borrower;

(ii) Notes. If requested pursuant to Section 3.01, Notes, drawn to the
applicable Funding Agent, duly executed and delivered by Borrower;

(iii) Security Agreement. The Security Agreement, duly executed and delivered by
Borrower;

(iv) Collateral Account Assignment. The Collateral Account Assignment, duly
executed and delivered by Borrower;

(v) Deposit Account Control Agreement. The Deposit Account Control Agreement,
duly executed and delivered by Borrower and Depository with respect to the
Collateral Account;

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) Financing Statements.

(A) searches of UCC filings (or their equivalent) in each jurisdiction where a
filing has been or would need to be made in order to perfect the Secured
Parties’ security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens (other than Permitted
Liens) have been filed on the Collateral, or, if necessary, copies of proper
financing statements, if any, filed on or before the date hereof necessary to
terminate all security interests and other rights of any Person in any
Collateral previously granted; and

(B) duly authorized UCC financing statements, and any amendments thereto, for
each appropriate jurisdiction as is necessary, in Administrative Agent’s
reasonable discretion, to perfect the Lenders’ security interest in the
Collateral;

(vii) Evidence of Authority. Such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower Party as Administrative Agent may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Credit Agreement and the other Loan Documents to which such Borrower Party is a
party;

(viii) Constituent Documents. Such evidence as Administrative Agent may
reasonably require to verify that each Borrower Party is duly organized or
formed, validly existing, in good standing, including certified copies of each
such Person’s Constituent Documents, certificates of good standing;

(ix) Responsible Officer Certificate. A certificate from a Responsible Officer
of each Borrower Party, stating that: (A) all of the representations and
warranties contained in Section 8 and the other Loan Documents made by such
Borrower Party are true and correct in all material respects as of such date;
and (B) no event has occurred and is continuing, or would result from the Credit
Extension, which constitutes an Event of Default or, to its knowledge, a
Default;

(x) Opinion of Counsel. A favorable opinion of Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Borrower Parties, covering such matters relating to
the transactions contemplated hereby as reasonably requested by Administrative
Agent, and in a form reasonably acceptable to Administrative Agent. The Borrower
Parties hereby request that such counsel deliver such opinion;

(xi) ERISA Deliverables. With respect to each Borrower Party, an Operating
Company Opinion (or a reliance letter addressed to Administrative Agent and the
Lenders) from counsel to such Borrower Party, and each Borrower Party hereby
requests that such counsel deliver such opinion(s); provided, however, if a
Borrower Party does not intend to qualify as an Operating Company in order to
avoid holding Plan Assets, then such Borrower Party may deliver a No Plan Asset
Certificate to Administrative Agent in lieu of providing an Operating Company
Opinion;

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xii) Investor Documents. Administrative Agent shall have received from each
Investor a copy of such Investor’s duly executed Subscription Agreement and Side
Letter, if any; and

(b) Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable by any Borrower Party to Administrative Agent, Arranger or Lenders on or
prior to the date hereof and, to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
any Borrower Party hereunder, including, without limitation, the reasonable fees
and disbursements invoiced through the date hereof of Administrative Agent’s
special counsel, Haynes and Boone, LLP.

Without limiting the generality of the provisions of the last paragraph of
Section 12.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

7.02 All Loans. The obligation of each Lender to honor any Loan Notice (other
than a Loan Notice requesting only a conversion of Loans to the other Type of
Loan, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(a) Representations and Warranties. The representations and warranties of each
Borrower Party contained in Section 8 or in any other Loan Document, or which
are contained in any document furnished at any time or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of any such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 7.02(a), the representations
and warranties contained in Section 8.06 shall be deemed to refer to the most
recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 9.01;

(b) No Default. No Event of Default or Default exists at such date or would
result from such Credit Extension; and

(c) Loan Notice. In the case of a Borrowing, Administrative Agent shall have
received a Loan Notice together with a Borrowing Base Certificate;

(d) Material Adverse Effect. No changes to any Borrower Party have occurred at
such date, or would result from such Credit Extension, which would reasonably be
expected to result in a Material Adverse Effect; and

(e) Alternative Currencies. In the case of a Credit Extension to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of
Administrative Agent or the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency), and upon reasonable advance notice to
the Borrower, would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type of Loan, or a continuation of Eurocurrency Rate Loans)
submitted by a Borrower Party shall be deemed to be a representation and
warranty that the conditions specified in Sections 7.02(a) and 7.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.

7.03 Qualified Borrower Loans. The obligation of each Lender to advance a Loan
to a Qualified Borrower (which has not previously satisfied the conditions
contained in this Section 7.03 or is not a Qualified Borrower as of the date of
this Credit Agreement) is subject to the conditions that:

(a) Joinder Agreement. Administrative Agent shall have received a Joinder
Agreement duly completed and executed by such Qualified Borrower;

(b) Authorizations of Qualified Borrower. Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Joinder Agreement, duly adopted by such Qualified Borrower, as required by
law or agreement, and accompanied by a certificate of an authorized Person of
such Qualified Borrower stating that such authorizations are true and correct,
have not been altered or repealed and are in full force and effect;

(c) Incumbency Certificate. Administrative Agent shall have received from the
Qualified Borrower a signed certificate of the appropriate Person of the
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Joinder Agreement and the other documents or certificates to be
delivered pursuant to the terms hereof by such Qualified Borrower, together with
the true signatures of each such Person;

(d) Borrower Guaranty. Administrative Agent shall have received confirmation by
Borrower, pursuant to the Joinder Agreement, with respect to its obligations
under Section 6 with respect to such Qualified Borrower;

(e) Opinion of Counsel to Qualified Borrower. Administrative Agent shall have
received a favorable opinion of counsel for the Qualified Borrower, in form and
substance reasonably satisfactory to Administrative Agent and addressed to
Administrative Agent for the benefit of Secured Parties. Each Qualified Borrower
hereby directs its counsel to prepare and deliver such legal opinion to
Administrative Agent for the benefit of Secured Parties;

(f) “Know Your Customer” Information and Documents. At least three (3) Business
Days prior to initially advancing any Loan to a Qualified Borrower, delivery to
Administrative Agent for distribution to each Lender, (i) true and complete
copies of the Constituent Documents of such Qualified Borrower, (ii) the name
and address of each Person that has an ownership interest in such Qualified
Borrower of at least 25% (or such lesser percentage as may be required from time
to time for KYC Compliance), and the percentage of such Qualified Borrower owned
by such Person, (iii) the name of each director (or equivalent) of such
Qualified Borrower, and (iv) to the extent available, the most recent financial
statements for such Qualified Borrower or the most recent annual report of such
Qualified Borrower;

(g) Fees, Costs and Expenses. Payment of all fees and other invoiced amounts due
and payable by any Borrower Party on or prior to the date of the Joinder
Agreement, to the extent invoiced, reimbursement or payment of all reasonable
expenses required to be reimbursed or paid by Borrower pursuant to
Section 13.06; and

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Additional Information. Administrative Agent shall have received such other
information and documents as may reasonably be required by Administrative Agent
and its counsel.

8. REPRESENT ATIONS AND WARRANTIES. To induce Lenders to make the Loans
hereunder, each Borrower Party, as applicable, represents and warrants to
Lenders that:

8.01 Organization and Good Standing of Borrower. Borrower is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, has the requisite power and authority to own its properties and assets
and to carry on its business as now conducted, and is qualified to do business
in each jurisdiction where the nature of the business conducted or the property
owned or leased requires such qualification except where the failure to be so
qualified to do business would not reasonably be expected to have a Material
Adverse Effect.

8.02 Authorization and Power. Each Borrower Party has the partnership, limited
liability company or corporate power, as applicable, and requisite authority to
execute, deliver, and perform their respective obligations under, and to
consummate the transactions contemplated in, this Credit Agreement, the Notes,
and the other Loan Documents to be executed by it. Each Borrower Party is duly
authorized to, and has taken all partnership, limited liability company and
corporate action, as applicable, necessary to authorize each of them to execute,
deliver, and perform their respective obligations under, and to consummate the
transactions contemplated in, this Credit Agreement, the Notes, and such other
Loan Documents and are and will continue to be duly authorized to perform their
respective obligations under this Credit Agreement, the Notes, and such other
Loan Documents.

8.03 No Conflicts or Consents. None of the execution and delivery of this Credit
Agreement, the Notes, or the other Loan Documents, the consummation of any of
the transactions herein or therein contemplated, or the compliance with the
terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute, or regulation to which any Borrower Party is subject, or any of the
Constituent Documents of any Borrower Party, or any judgment, license, order, or
permit applicable to any Borrower Party or any indenture, mortgage, deed of
trust, or other agreement or instrument to which any Borrower Party is a party
or by which any Borrower Party is bound, or to which any Borrower Party may be
subject, nor will such execution, delivery, consummation or compliance result in
the creation or imposition of a Lien (other than Permitted Liens) on any of the
properties or assets of any Borrower Party or any of its Subsidiaries or
Affiliates. No consent, approval, authorization, or order of any court or
Governmental Authority or material consent of any third party is required in
connection with the execution and delivery, or performance, by any Borrower
Party of the Loan Documents or to consummate the transactions contemplated
hereby or thereby.

8.04 Enforceable Obligations. This Credit Agreement, the Notes and the other
Loan Documents to which it is a party are the legal and binding obligations of
each Borrower Party, enforceable in accordance with their respective terms,
subject to Debtor Relief Laws and equitable principles.

8.05 Priority of Liens. The Collateral Documents create, as security for the
Obligations, valid and enforceable, exclusive, first priority security interests
in and Liens on all of the Collateral in which any Borrower Party has any right,
title or interest, in favor of Administrative Agent for the benefit of Secured
Parties, subject to no other Liens (other than Permitted Liens), except as
enforceability may be limited by Debtor Relief Laws and equitable principles.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.06 Financial Condition. Borrower has delivered to Administrative Agent (a) the
most-recently available copies of the financial statements and reports described
in Section 9.01, certified as true and correct by a Responsible Officer of
Borrower; or (b) with respect to such requirement on the Closing Date, if such
statements and reports are not then available, such information about the
financial position of Borrower, if any, as the Administrative Agent shall have
reasonably requested. Such financial statements fairly present, in all material
respects, the financial condition of Borrower and its consolidated Subsidiaries,
if any, as of the applicable date of such financial statements, and have been
prepared in accordance with GAAP, except as provided therein.

8.07 Full Disclosure. There is no material fact actually known to a Responsible
Officer of a Borrower Party that any Borrower Party has not disclosed to
Administrative Agent in writing (other than information of a general industry or
economic nature) which would reasonably be expected to result in a Material
Adverse Effect. No information heretofore furnished by any Borrower Party in
connection with, or pursuant to, this Credit Agreement, the other Loan Documents
or any transaction contemplated hereby or thereby (taken as a whole) contains
any untrue statement of a material fact on the date as of which such information
is stated or deemed stated that would reasonably be expected to result in a
Material Adverse Effect.

8.08 No Default. Except as disclosed to the Administrative Agent in writing, no
event has occurred and is continuing which constitutes an Event of Default or a
Default.

8.09 No Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings by or before any arbitrator
or Governmental Authority pending, or to the actual knowledge of a Responsible
Officer of any Borrower Party, threatened, against any Borrower Party that would
reasonably be expected to result in a Material Adverse Effect.

8.10 Material A dverse Change. No changes to any Borrower Party have occurred
since the date of the most recent audited financial statements of such Borrower
Party delivered to Lenders which would reasonably be expected to result in a
Material Adverse Effect.

8.11 Taxes. To the extent that failure to do so would reasonably be expected to
have a Material Adverse Effect, all tax returns required to be filed by any
Borrower Party in any jurisdiction have been filed, subject to any applicable
extensions without penalty, and all Taxes shown thereon have been paid prior to
the time that such Taxes could give rise to a Lien thereon, other than Taxes
that are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established. There is no proposed Tax assessment
against any Borrower Party (or any basis for such Tax assessment) which would
reasonably be expected to result in a Material Adverse Effect.

8.12 Jurisdiction Form ation; Principal Office. The jurisdiction of formation of
Borrower is Delaware, and the principal office, chief executive office and
principal place of business of Borrower is at 865 S. Figueroa Street, Los
Angeles, California 90017.

8.13 ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate has
established, maintains, contributes to, or has any liability (contingent or
otherwise) with respect to, any Plan; (b) the underlying assets of each Borrower
Party do not constitute Plan Assets; and (c) assuming that no portion of the
assets used by any Lender in connection with the transactions contemplated under
the Loan Documents constitutes the assets of any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA) that is subject to Title I of ERISA or a
“plan” within the meaning of Section 4975 of the Code, none of the transactions
contemplated under the Loan Documents constitutes a “non-exempt prohibited
transaction” under Section 4975(c)(1)(A), (B), (C) or (D) of the Code or
Section 406(a) of ERISA that

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

could subject Administrative Agent or the Lenders to any tax, penalty, damages
or any other claim or relief under the Code or ERISA.

8.14 Compliance with Law. Each Borrower Party is, to the best of its knowledge,
in compliance in all respect with all laws, rules, regulations, orders, and
decrees which are applicable to such Borrower Party or its respective
properties, except where non-compliance would not reasonably be expected to have
a Material Adverse Effect.

8.15 Hazardous Substances. No Borrower Party: (a) has received any notice or
other communication or otherwise learned of any Environmental Liability which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect arising in connection with: (i) any non-compliance with or
violation of the requirements of any Environmental Law by a Borrower Party, or
any permit issued under any Environmental Law to such Borrower Party; or
(ii) the Release or threatened Release of any Hazardous Material into the
environment; and (b) to the knowledge of a Responsible Officer, has threatened
or actual liability in connection with the Release or threatened Release of any
Hazardous Material into the environment which would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

8.16 Reserved.

8.17 Company Structure. As of the Closing Date and as the date of the most
recent Compliance Certificate delivered pursuant to this Credit Agreement, the
Members of Borrower and their Capital Commitments are set forth in the Investor
Classification Letter.

8.18 Capital Commitments and Contributions. There are no Capital Call Notices
outstanding except as otherwise disclosed to Administrative Agent in accordance
with the terms hereof. Except as notified to Administrative Agent in accordance
with the terms of this Credit Agreement, to the actual knowledge of a
Responsible Officer of the Borrower, no Investor is in material default under
the Operating Agreement or its Subscription Agreement and Borrower has satisfied
or will satisfy all conditions to its rights to make a Capital Call, including
any and all conditions contained in its Constituent Documents or the
Subscription Agreements. Each Side Letter that has been executed by an Investor
and Borrower has been provided to Administrative Agent.

8.19 Fiscal Year. The fiscal year of each Borrower Party is the calendar year,
except as may be changed in accordance with Section 10.03.

8.20 Investment Company Act. No Borrower Party is required to be registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

8.21 Margin Stock. No Borrower Party is engaged nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U), or extending credit for the
purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing, not more than twenty-five percent (25%) of the value
of the assets of any Borrower Party only or of such Borrower Party and its
Subsidiaries on a consolidated basis will be margin stock.

8.22 No Defenses. Except as notified to Administrative Agent in accordance with
the terms of this Credit Agreement, no Responsible Officer of Borrower knows of
any default or circumstance which with the passage of time and/or giving of
notice would constitute a default under the Operating Agreement or the
Subscription Agreements which would constitute a defense to the obligations of
its Investors to make Capital Contributions to the Borrower in accordance with
the Subscription Agreements

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or the Operating Agreement, and no Responsible Officer of Borrower has actual
knowledge of any claims of offset or any other claims of any Investor against
Borrower which would or could materially and adversely affect the obligations of
such Investor to make Capital Contributions and fund Capital Calls in accordance
with the Subscription Agreements (and any related Side Letters between the
Investors and Borrower which have been provided to the Administrative Agent) or
the Operating Agreement.

8.23 Foreign Asset Control Laws. To the extent required by law, each Borrower
Party has policies and procedures in place which are reasonably designed to
comply with all applicable United States anti-money laundering laws and
regulations, including, without limitation, applicable provisions of the USA
Patriot Act of 2001 (“KYC Compliance”). Prior to the Closing Date, each Investor
has satisfied KYC Compliance.

8.24 OFAC. No Borrower Party, nor any of their respective Subsidiaries, nor, to
the knowledge of any such Borrower Party, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity currently
the subject of any Sanctions and with which dealings are prohibited under such
Sanctions, nor is any Borrower Party or any Subsidiary located, organized or
resident in a Designated Jurisdiction. Borrower shall ensure appropriate
controls and safeguards are in place designed to prevent proceeds of any Loan
from being used contrary to the provisions contained in Section 10.11.

8.25 Subscription Facility. Borrower confirms that the Transactions are
permitted under Section 4.3.1 of the Operating Agreement.

9. AFFIRMATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder, and until payment in full of the Notes and the Loans and all
interest, fees, and other amounts (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) then owing under this Credit Agreement and the other Loan Documents,
each Borrower Party, as applicable, agrees that, unless Administrative Agent
shall otherwise consent in writing based upon the approval of the Required
Lenders (unless the approval of Administrative Agent alone or a different number
of Lenders is expressly permitted below):

9.01 Fina ncial Statements, Reports and Notices. The Borrower, for itself and
the other Borrower Parties, shall deliver to Administrative Agent sufficient
copies for each Lender of the following:

(a) Annual Statements. As soon as reasonably available and in any event within
one hundred twenty (120) days after the end of each fiscal year of Borrower,
audited, unqualified financial statements of Borrower and its consolidated
Subsidiaries, if any, as of the end of such fiscal year and the related
consolidated statements of operations for such fiscal year prepared by
independent public accountants of nationally recognized standing;

(b) Quarterly Statements. As soon as available and in any event within
sixty (60) days after the end of each of the first three quarters of each fiscal
year of Borrower, an unaudited consolidated balance sheet of Borrower and its
consolidated Subsidiaries, as of the end of such quarter and the related
unaudited consolidated statements of operations for such quarter and for the
portion of Borrower’s fiscal year ended at the end of such quarter;

(c) Compliance Certificate. Simultaneously with the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate (a
“Compliance Certificate”) of a Responsible Officer of Borrower substantially in
the form of Exhibit G attached hereto (with blanks appropriately completed in
conformity herewith and executed by such

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Responsible Officer to his or her actual knowledge, and which delivery may be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes): (i) stating that each
such Responsible Officer is familiar with the terms and provisions of the Loan
Documents, and has made, or caused to be made under his or her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower Parties during the period covered by such Compliance Certificate;
(ii) certifying that such financial statements fairly present in all material
respects the financial condition and the results of operations of the Borrower
Parties on the dates and for the periods indicated, on the basis of GAAP,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and absence of footnotes; (iii) stating that the Borrower
Parties are in compliance with the covenants set forth in Section 10.10, and
containing the calculations evidencing such compliance; (iv) stating whether any
Event of Default or Default exists on the date of such certificate and, if any
Event of Default or Default then exists, setting forth the details thereof and
the action which the applicable Borrower Party is taking or propose to take with
respect thereto; (v) specifying known changes, if any, in the name of any
Investor or in the identity of any Investor, by merger or otherwise;
(vi) listing all Subsequent Investors under
Section 10.05(d)(z), if any, and any Subsequent Investors that have not
satisfied the conditions of Section 10.05(d); (vii) including a report, as
prepared for Investors in connection with such financial statements (including,
as the case may be, information regarding Investments); and (viii) listing
Borrowing Base Investors which, to the knowledge of the Borrower have been
subject to an Exclusion Event and the nature of such Exclusion Event;

(d) Notices Affecting Available Commitment. Promptly and in any event within
five (5) Business Days after the delivery of any Initial Notice, a notice
setting forth each Investor that has delivered such Initial Notice and the
details thereof.

(e) Spin-Off Notice. (i) Within twenty-five (25) Business Days prior to the
effective date of any Spin-Off, notice of such Spin-Off together with such other
information related thereto as reasonably requested by Administrative Agent, and
to the extent available for disclosure (a “Spin-Off Notice”), and (ii) promptly
upon determination thereof (but in no event less than ten (10) Business Days
prior to the effective date of such Spin-Off), a Borrowing Base Certificate from
a Responsible Officer of the Borrower containing information, on a pro forma
basis, as of the effective date of (and after giving effect to) such Spin-Off;
and

(f) Borrowing Base Certificate. On or prior to the seventh (7th) calendar day of
each month (or if such day is not a Business Day, the next Business Day),
concurrently with each Loan Notice, on or before five (5) Business Days after
each Capital Call Notice and, promptly (and in any event within three
(3) Business Days) after the occurrence of any Exclusion Event and a Responsible
Officer of the Borrower obtaining actual knowledge thereof, a Borrowing Base
Certificate from a Responsible Officer of the Borrower;

(g) Reserved.

(h) Reporting Relating to Investors. Except as otherwise provided for herein
with respect to delivery of specific documentation, promptly upon the receipt
thereof, copies of all material information and other material correspondence
received by each Borrower Party from the Investors, including, without
limitation, notices of default, notices of withdrawal, notices relating in any
way to an Investor’s funding obligation and any notice containing any reference
to misconduct of any Borrower Party;

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Other Reporting. Except as otherwise provided for herein with respect to
delivery of specific documentation, promptly upon delivery to the Investors,
copies of all material notices, and other matters of a material nature generally
furnished to Investors, including, without limitation, any notice of default,
notice of election or exercise of any rights or remedies under the Subscription
Agreements, the Operating Agreement or the Constituent Documents of any Borrower
Party, or any notices relating in any way to any Investor’s Capital Commitment;
and

(j) ERISA Deliverables.

(i) Unless an Operating Company Opinion has previously been delivered to
Administrative Agent in accordance with Section 7.01(a)(xi) or this
Section 9.01(j), each Borrower Party, as applicable, shall deliver to
Administrative Agent an Operating Company Opinion in a form reasonably
acceptable to Administrative Agent on or before the date, if any, that such
Borrower Party would hold Plan Assets absent qualification as an Operating
Company.

(ii) To the extent a Borrower Party has delivered to Administrative Agent an
Operating Company Opinion pursuant to Section 7.01(a)(xi) or this
Section 9.01(j), by the forty-fifth (45th) day of each Annual Valuation Period
of such Borrower Party, such Borrower Party shall deliver to Administrative
Agent an Operating Company Certificate.

(iii) If a Borrower Party does not intend to qualify as an Operating Company in
order to avoid holding Plan Assets, then at the times a Compliance Certificate
is delivered to Administrative Agent pursuant to Section 9.01(c), such Borrower
Party shall deliver a No Plan Asset Certificate to Administrative Agent in lieu
of providing an Operating Company Opinion or Operating Company Certificate.

9.02 Payment of Taxes. Each Borrower Party will pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it, upon its income
or profits, or upon any property belonging to it before delinquent, if such
failure would have a Material Adverse Effect; provided, however, that no
Borrower Party shall be required to pay any such tax, assessment, charge, or
levy if and so long as the amount, applicability, or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
reserves therefor have been established.

9.03 Maintenance of Existence and Rights. Each Borrower Party will preserve and
maintain its existence. Each Borrower Party shall further preserve and maintain
all of its rights, privileges, and franchises necessary to the normal conduct of
its business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which would reasonably be expected to have
a Material Adverse Effect.

9.04 Notice of Default or Key Person Event. Each Borrower Party will furnish to
Administrative Agent, promptly upon becoming aware of the existence of any
condition or event which constitutes an Event of Default or a Default, a written
notice specifying the nature and period of existence thereof and the action
which the applicable Borrower Party is taking or proposes to take with respect
thereto. Each Borrower Party shall promptly notify Administrative Agent in
writing upon becoming aware: (a) that any Investor has violated or breached any
material term of the Operating Agreement or has become a Defaulting Investor; or
(b) of the existence of any condition or event which, with the lapse of time or
giving of notice or both, would cause an Investor to become a Defaulting
Investor. Borrower shall promptly notify Administrative Agent in writing upon
becoming actually aware of the occurrence of a Key Person Event.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.05 Other Notices. Each Borrower Party will, promptly upon a Responsible
Officer’s of actual knowledge thereof, notify Administrative Agent of any of the
following events that would reasonably be expected to result in a Material
Adverse Effect: (a) any change in the financial condition or business of such
Borrower Party; (b) any default under any material agreement, contract, or other
instrument to which such Borrower Party is a party or by which any of its
properties are bound, or any acceleration of the maturity of any material
indebtedness owing by such Borrower Party; (c) any material uninsured claim
against or affecting such Borrower Party or any of its properties; or (d) the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting such
Borrower Party.

9.06 Compliance with Loan Documents and Operating Agreement. Unless otherwise
approved in accordance with the terms of this Credit Agreement (which approval,
by such terms, may require more or fewer Lenders than the Required Lenders),
each Borrower Party will promptly comply in all material respects with any and
all covenants and provisions of this Credit Agreement, the Notes, all of the
other Loan Documents executed by it and its Constituent Documents. Each Borrower
Party will use the proceeds of any Capital Call Notices only for such purposes
as are permitted by its Constituent Documents.

9.07 Books and Records; Access. Each Borrower Party upon reasonable notice to
such Borrower Party and at reasonable intervals will give one joint
representative of Administrative Agent and Lenders (and upon the occurrence and
during the continuation of an Event of Default, representatives of
Administrative Agent and all Lenders), access during all business hours to, and
permit representatives to examine, copy, or make excerpts from, any and all
books, records, and documents in the possession of such Borrower Party and
relating to its affairs, and to inspect any of the properties of such Borrower
Party. All costs of any such inspection shall be paid by the inspecting party
unless an Event of Default exists at the time of such inspection, subject to
compliance with Section 13.18.

9.08 Compliance with Law. Each Borrower Party will comply in all respects with
all laws, rules, regulations, and all orders of any Governmental Authority,
including without limitation, Environmental Laws and ERISA, except where
non-compliance would not reasonably be expected to result in a Material Adverse
Effect.

9.09 Insurance. Each Borrower Party will maintain insurance on its present and
future properties, assets, and business against such casualties, risks, and
contingencies, and in such types and amounts, as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations, the failure of which to maintain would have a Material
Adverse Effect.

9.10 Authorizations and Approvals. Each Borrower Party will promptly obtain,
from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Borrower Party to comply in all material respects with their respective
obligations hereunder and under the other Loan Documents, the Subscription
Agreements and their respective Constituent Documents.

9.11 Maint enance of Liens. Each Borrower Party shall perform all such acts and
execute all such documents as Administrative Agent may reasonably request in
order to enable Secured Parties to report, file, and record every instrument
that Administrative Agent may reasonably deem necessary in order to perfect and
maintain Secured Parties’ liens and security interests in the Collateral and
otherwise to preserve and protect the rights of Secured Parties.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.12 Further Assurances. Each Borrower Party will make, execute or endorse, and
acknowledge and deliver or file or cause the same to be done, all such vouchers,
invoices, notices, certifications, and additional agreements, undertakings,
conveyances, transfers, assignments, financing statements, or other assurances,
and take any and all such other action, as Administrative Agent may, from time
to time, may reasonably deem necessary in connection with this Credit Agreement
or any of the other Loan Documents, the obligations of each Borrower Party
hereunder or thereunder, or for better assuring and confirming unto Secured
Parties all or any part of the security for any of such obligations anticipated
herein.

9.13 Investor Financial and Rating Information. Each Borrower Party shall
request, from each Investor, financial information required under the Operating
Agreement, as agreed from time to time with Administrative Agent, and shall,
upon receipt of such information, promptly deliver same to Administrative Agent,
or shall promptly notify Administrative Agent of its failure to timely obtain
such information. The Borrower Parties will promptly notify Administrative Agent
in writing (but in no event later than five (5) Business Days) after a
Responsible Officer of such Borrower Party becoming aware of any Exclusion
Event.

9.14 Covenants of Qualified Borrowers.

(a) The covenants and agreements of Qualified Borrowers hereunder shall be
binding and effective with respect to a Qualified Borrower upon and after the
execution and delivery of a Joinder Agreement by such Qualified Borrower.

(b) At any time and from time to time, but only for so long as no Event of
Default shall then exist, the Borrower may notify the Administrative Agent
(each, a “Removal Notice”) that one (1) or more Qualified Borrowers are to be
removed as a Borrower Party hereunder. Such Removal Notice shall be given to the
Administrative Agent at least the same number of Business Days required for an
optional prepayment hereunder prior to the proposed removal date contained in
the Removal Notice and shall be accompanied by a Borrowing Base Certificate
(completed and signed by a Responsible Officer). Upon the Borrower’s compliance
with the foregoing and the Administrative Agent’s receipt of a payment equal to
all of such Qualified Borrower’s Obligations hereunder, such Qualified Borrower
shall be released from its obligations under this Credit Agreement and the other
Loan Documents; provided, however, that any such release of a Qualified Borrower
shall only be effective as to Obligations thereof arising after the applicable
removal date.

10. NEGATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder, and until payment in full of the Notes and the Loans and all
interest, fees, and other amounts then owing (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) under this Credit Agreement and the other Loan Documents,
each Borrower Party, as applicable, agrees that, without the written consent of
Administrative Agent, based upon the approval of Required Lenders (unless the
approval of Administrative Agent alone or a different number of Lenders is
expressly permitted below):

10.01 Mergers; Dissolution. Borrower will not merge or consolidate with or into
any Person, unless Borrower is the surviving entity, no Qualified Borrower will
merge or consolidate with or into any Person, unless Borrower, such Borrower
Party, or another Borrower Party is the surviving entity. No Borrower Party will
take any action to dissolve or terminate such Borrower Party, including, without
limitation, any action to sell or dispose of all or substantially all of the
property of such Borrower Party.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.02 Negative Pledge. Without the approval of all Lenders, no Borrower Party
will create or suffer to exist any Lien upon the Collateral, other than a first
priority security interest in and upon the Collateral to Secured Parties and the
other Permitted Liens. For the avoidance of doubt, Investments are not part of
the Collateral, and the Borrower Parties are not restricted hereby from granting
Liens thereon.

10.03 Fiscal Year and Accounting Method. Without prior written notice to
Administrative Agent, no Borrower Party will change its fiscal year or change in
any material respect its method of accounting. No Borrower Party shall change is
fiscal year or change in any material respect its method of account except in
accordance with the terms of its Operating Agreement.

10.04 Constituent Documents. Without the prior written consent of Administrative
Agent consistent with this Section, no Borrower Party shall alter, amend,
modify, terminate, or change any provision of its Constituent Documents
affecting the Investors’ debts, duties, obligations, and liabilities, and the
rights, titles, security interests, liens, powers and privileges of such
Borrower Party, Administrative Agent or Secured Parties, in each case relating
to Capital Call Notices, Capital Commitments, Capital Contributions or Unfunded
Commitments; or amend the terms of Section 4 of the Operating Agreement, in each
case in any way that materially and adversely affects the rights of
Administrative Agent or Secured Parties (each a “Material Amendment”). With
respect to any proposed amendment, modification or change to any Constituent
Document, the Borrower shall notify Administrative Agent of such proposal.
Administrative Agent shall determine, in its sole reasonable discretion (that
is, the determination of the other Lenders shall not be required) on
Administrative Agent’s good faith belief, whether such proposed amendment,
modification or change to such Constituent Document is a Material Amendment, and
shall notify the Borrower of its determination within (a) for amendments,
modifications or changes proposed prior to the Final Closing Date (as such term
is defined in the Operating Agreement), two (2) Business Days, and (b) for
amendments, modifications or changes proposed after the Final Closing Date, five
(5) Business Days of the date on which it is deemed to have received such
notification pursuant to Section 13.07. If Administrative Agent determines that
the proposed amendment is a Material Amendment, the approval of the Required
Lenders and Administrative Agent will be required (unless the approval of all
Lenders is required consistent with the terms of Section 13.01), and
Administrative Agent shall promptly notify the Lenders of such request for such
approval, distributing, as appropriate, the proposed amendment and any other
relevant information provided by any Borrower Party, and the Required Lenders
shall be required to respond to such requests within ten (10) Business Days of
such notice. If Administrative Agent determines that the proposed amendment is
not a Material Amendment, the applicable Borrower Party may make such amendment
without the consent of Lenders. Notwithstanding the foregoing, without the
consent of Administrative Agent or the Lenders, a Borrower Party may amend its
Constituent Documents: (i) to admit new Investors to the extent permitted by
this Credit Agreement; (ii) to reflect transfers of interests permitted by this
Credit Agreement; and (iii) to facilitate the formation, operation and
qualification of such Borrower Party as a RIC.

10.05 Transfer by, or Admission of, Investors.

(a) Transfer of Membership Interest. Without the prior written consent of
Administrative Agent, acting alone, which shall not be unreasonably withheld or
delayed, no Borrower Party shall permit the transfer of the Membership Interest
of any Borrowing Base Investor.

(b) Designation of Transferee. A transferee that meets the Applicable
Requirement, as determined by Administrative Agent in its reasonable discretion,
and that has delivered its duly executed Subscription Agreement and Side Letter,
if any, to Administrative Agent may be designated as an Included Investor
without further consent. Designation of any

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other transferee as a Borrowing Base Investor will require the consent as set
forth in the definitions of Included Investor and Designated Investor, as
applicable.

(c) Admission of Investors. No Borrower Party shall admit any Person as an
additional Investor unless such Borrower Party, prior to the effective date of
such transfer, confirms that such additional Investor does not appear on any
list of “Specially Designated Nationals” or other list of known or suspected
terrorists generated by OFAC with which dealings are prohibited under Sanctions.

(d) Documentation Requirements. Each Borrower Party shall provide notice to
Administrative Agent of the transfer of the Membership Interest of (x) in the
case of a Borrowing Base Investor, prior to the transfer of such Membership
Interest, (y) in the case of a non-Borrowing Base Investor with Capital
Commitments of $3,000,000 or greater, promptly after the transfer of such
Membership Interest and (z) in the case of a non-Borrowing Base Investor with
Capital Commitments of less than $3,000,000, concurrently with the delivery of
financial statements pursuant to Section 9.01(a) and 9.01(b) in the accompanying
Compliance Certificate. Each Borrower Party shall require that, except at such
times as otherwise provided for herein, (i) any Person admitted as a substitute
or new Investor (whether due to a transfer by an existing Investor or otherwise)
(a “Subsequent Investor”) shall provide Administrative Agent with a copy of such
Investor’s duly executed Subscription Agreement and Side Letter, if any; and
(ii) any existing Investor that is a transferee from another Investor shall
provide the applicable transfer documentation with respect to any increase in
its Capital Commitment relating to such transfer.

(e) Funding Requirements. Prior to the effectiveness of any transfer by a
Borrowing Base Investor, the applicable Borrower Party shall calculate whether,
taking into account the Capital Commitments of the Borrowing Base Investors as
if such transfer had occurred, the transfer would cause the Principal Obligation
to exceed the Available Commitment, and shall make any Capital Calls required to
pay any resulting mandatory prepayment under Section 3.04 prior to permitting
such transfer.

10.06 Capital Commitments. Other than rights under the Operating Agreement
permitting an Investor from opting out of particular Investments, Borrower shall
not: (a) without the prior written consent of Administrative Agent (not to be
unreasonably withheld or delayed), cancel, reduce, suspend or defer the Capital
Commitment of any non-Borrowing Base Investor; and (b) without the prior written
approval of Administrative Agent and all Lenders (not to be unreasonably
withheld or delayed): (i) cancel, reduce, suspend or defer the Capital
Commitment of any Borrowing Base Investor; or (ii) excuse any Investor from or
permit any Investor to defer any Capital Contribution, if the proceeds from the
related Capital Call Notice are to be applied to the Obligations hereunder.

10.07 ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate shall
establish, maintain, contribute to, or incur any liability (contingent or
otherwise) with respect to, any Plan; (b) without the approval of all Lenders,
no Borrower Party shall take any action that would cause its underlying assets
to constitute Plan Assets; and (c) no Borrower Party, as applicable, shall
change its Annual Valuation Period without giving prior written notice to
Administrative Agent.

10.08 Reserved.

10.09 Limitations on Dividends and Distributions.

(a) No Borrower Party shall declare or pay any dividends or distributions except
as permitted under its Constituent Documents.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) No Borrower Party shall declare or pay any dividends or distributions
if: (i) any Event of Default exists; or (ii) a Default under Sections 11.01(a),
11.01(g) or 11.01(h) exists; provided, however, that each Borrower Party shall
have the right to pay dividends or distributions in amounts that are determined
in good faith by the Borrower Party to be required to maintain the status of the
Borrower Party as a RIC or to reduce or eliminate liability for income or excise
taxes.

10.10 L imitation on Debt. Borrower shall not incur any Indebtedness (including
the Obligations) in excess of the limitations on Indebtedness set forth in
Section 4.3 of the Operating Agreement as in effect on the Closing Date (or as
amended in accordance with Section 10.04). For the avoidance of doubt, Borrower
or its Subsidiaries will be permitted to incur debt secured by its Investments
or other asset (other than the Collateral).

10.11 Sanctions. No Borrower Party shall to the knowledge of its Responsible
Officers permit the proceeds of any Loan: (a) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction; (b) to fund any activity or business of any Sanctioned Person or
any Person located, organized, formed, incorporated or residing in any
Designated Jurisdiction or who is the subject of any Sanctions; or (c) in any
other manner that will result in any material violation by any Person (including
any Lender or Administrative Agent) of any Sanctions.

10.12 Spin-Off. No Spin-Off shall be effective until all prepayment obligations
resulting from a Mandatory Prepayment Event are satisfied in full.

11. EVENTS OF DEFAULT.

11.01 Events of Default. An “Event of Default” shall exist if any one or more of
the following events (herein collectively called “Events of Default”) shall
occur and be continuing:

(a) any Borrower Party shall fail to pay when due and in the currency required
hereunder: (i) any principal of the Obligations; or (ii) any interest on the
Obligations or any fee, expense, or other payment required hereunder or under
any other Loan Document, and such failure under this clause (ii) shall continue
for five (5) days thereafter;

(b) any representation or warranty made or deemed made by any Borrower Party
under this Credit Agreement or any of the other Loan Documents executed by any
of them, or in any certificate or statement furnished or made to Lenders or any
of them by a Borrower Party pursuant hereto or in connection herewith or with
the Loans, shall prove to be untrue or inaccurate in any material respect as of
the date on which such representation or warranty is made or deemed made (except
that any representation or warranty which by its terms is made as of an earlier
date shall be true and correct in all material respects as of such earlier date)
and the adverse effect of the failure of such representation or warranty shall
not have been cured within thirty (30) days after the earlier of (i) written
notice thereof if delivered to the Borrowers by Administrative Agent or (ii) a
Responsible Officer of the Borrower obtains actual knowledge thereof;

(c) default shall occur in the performance of any of the covenants or agreements
contained herein (other than the covenants contained in Sections 3.04, 5.02(a),
5.02(c), 5.02(d) or Section 10 (except for Section 10.03, 10.05(b) and 10.05(d)
(other than clause (x) of Section 10.05(d)))), or of the covenants or agreements
of a Borrower Party contained in any other Loan Documents executed by such
Person, and such default shall continue uncured to the satisfaction of
Administrative Agent for a period of thirty (30) days after written notice
thereof

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

has been given by Administrative Agent to such Borrower Party (provided that
such thirty (30)-day cure period shall not apply respecting covenants of
Borrower Parties relating to statements, certificates and notices to be given by
a Borrower Party, but a fifteen (15)-day grace period (or, in the case of
Section 10.05(d) (other than clause (x) thereof), a five (5)-day grace period)
shall apply;

(d) default shall occur in the performance of the covenants and agreements of
any Borrower Party contained in Sections 3.04, 5.02(a), 5.02(c), 5.02(d) or
Section 10 (other than Section 10.03, 10.05(b) and 10.05(d) (other than
clause (x) of Section 10.05(d)));

(e) other than (i) in compliance with the provisions of this Credit Agreement,
or (ii) as a result of any action or inaction by Administrative Agent or other
Secured Party, any of the Loan Documents executed by a Borrower Party shall
cease, in whole or in material part, to be legal, valid and binding agreements
enforceable (subject to Debtor Relief Laws and equitable principles) against
such Borrower Party in accordance with the terms thereof or shall in any way be
terminated or become or be declared ineffective or inoperative or shall in any
way whatsoever cease to give or provide the respective liens, security interest,
rights, titles, interest, remedies, powers, or privileges intended to be created
thereby, except any release or termination pursuant to the terms of such Loan
Document;

(f) default shall occur in the payment of any recourse Indebtedness of any
Borrower Party (other than the Obligations), in an aggregate amount greater than
or equal to $25,000,000, and such default shall continue after receipt of any
applicable notice for more than the applicable period of grace, if any;

(g) any Borrower Party shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition in bankruptcy or
admit in writing that it is unable to pay its debts as they become due;
(iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take partnership or corporate action for the purpose of effecting any of
the foregoing;

(h) the commencement of any proceeding under any Debtor Relief Laws relating to
any Borrower Party or all or any material part of its respective property is
instituted without the consent of such Person and continues undismissed or
unstayed for a period of sixty (60) days; or an order for relief, judgment or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking reorganization or liquidation
of any Borrower Party or appointing a receiver, custodian, trustee, intervenor,
liquidator, administrator or similar entity of such Person, or of all or
substantially all of its assets;

(i) any final judgments or orders for the payment of money against any Borrower
Party in an aggregate amount (as to all such judgments or orders) exceeding
$25,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) and: (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect;

(j) a Change of Control shall occur;

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) at any time (such time being referred to as a “determination time”),
three (3) or more non-affiliated Borrowing Base Investors having Capital
Commitments aggregating fifteen percent (15%) or greater of the aggregate
Capital Commitments of all Investors shall default and continue to be in default
at such determination time on their respective obligation to fund any Capital
Call within fifteen (15) Business Days’ written notice of such Capital Call; or

(l) the Borrowing Base Deficit is greater than zero (0) and is not eliminated
within ten (10) Business Days.

11.02 Remedies Upon Event of Default. If an Event of Default shall have occurred
and be continuing, then Administrative Agent may, and, upon the direction of the
Required Lenders, shall: (a) suspend the Commitments of Lenders until such Event
of Default is cured; (b) terminate the Commitment of Lenders; (c) reduce the
Available Commitments to an amount equal to the aggregate Loans of the Borrower
Parties; (d) declare the unpaid principal amount of all outstanding Obligations,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind all of which each Borrower Party hereby
expressly waives, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (e) exercise any right, privilege, or power set forth
in Section 5.02, including, but not limited to, the initiation of Capital Call
Notices of the Capital Commitments; or (f) without notice of default or demand,
pursue and enforce any of Administrative Agent’s or any or all of the Secured
Parties’ rights and remedies under the Loan Documents, or otherwise provided
under or pursuant to any applicable law or agreement; provided, however, that if
any Event of Default specified in Section 11.01(g) or Section 11.01(h) shall
occur, the obligation of each Committed Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without any further action by Administrative Agent or Lenders, or any of them,
and without presentment, demand, protest, notice of default, notice of
acceleration, or of intention to accelerate or other notice of any kind, all of
which each Borrower Party hereby expressly waives.

11.03 Curing an Event of Default by Investor Capital Call.

(a) Upon the occurrence and during the continuance of an Event of Default,
notwithstanding anything to the contrary, none of Administrative Agent, any
Lender or other Secured Party may issue funding notices to any Investor or
exercise any other remedy to which it may be otherwise entitled under this
Credit Agreement, any of the other Loan Documents or at law or in equity with
respect to such Event of Default unless Administrative Agent shall have given
the Borrower Parties three (3) Business Days written notice of its intention to
exercise such remedies (provided that, no such notice is required to the extent
the Event of Default arises from the failure of Borrower Parties to make a
Capital Call or make a payment following a Capital Call), in each case, required
pursuant to the terms of the Loan Documents. If, at any time prior to or during
such three (3) Business Day notice period, the Borrower Parties shall make a
Capital Call on the Unfunded Commitments of the Investors sufficient (together
with amounts on deposit in or credited to the Collateral Account) to cure each
such Event of Default or repay the outstanding Obligations in full, as
applicable, then Administrative Agent, the Lenders and other Secured Parties may
not exercise any such remedy until the expiration of the period ending
fifteen (15) Business Days from the end of the initial three (3) Business Day
notice period, provided that nothing in this Section 11.03(a) shall prohibit
Administrative Agent, any Lender or other Secured Party asserting exclusive
control of the Collateral Account or taking any such actions as may be required
to protect their rights in a bankruptcy proceeding; provided, further, that to
the extent that (A) the Borrower does not make such Capital Call or (B) the
application of

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the proceeds of any such Capital Call are not sufficient (together with amounts
on deposit in or credited to the Collateral Account) to cure such Event of
Default or repay the outstanding Obligations in full, as applicable, then, so
long as such Event of Default shall be continuing, the Administrative Agent may,
in accordance with the terms hereof, issue a Capital Call in an amount
sufficient (together with amounts on deposit in or credited to the Collateral
Account) to cure such Event of Default or repay the outstanding Obligations in
full, as applicable.

(b) In the event that Administrative Agent elects to notify the Investors to
make Capital Contributions in respect of their Unfunded Commitments, then
Administrative Agent shall not request any individual Investor to fund an amount
exceeding such Investor’s pro-rata share of the Obligations (based on the
proportion of such Investor’s Unfunded Commitment to the aggregate Unfunded
Commitments of all Investors other than Defaulting Investors) without first
making best efforts (consistent with the terms of the Constituent Documents and
applicable Law) to issue a Capital Call (which may be issued by Borrower or
Administrative Agent) to each Investor for its pro-rata share of the Obligations
and waiting fifteen (15) calendar days following such Capital Call prior to
initiating further remedies. Further, without the prior written consent of
Borrower, neither the Administrative Agent nor any Lender may contact any
Investor, other than during the continuance of an Event of Default, to the
extent otherwise permitted hereunder, to submit a Capital Call Notice or
otherwise exercise remedies in connection therewith.

(c) None of Administrative Agent, any Lender or any other Secured Party shall be
entitled to take any action against any Investor that is an ERISA Investor or a
Plan (other than (i) issuing funding notices in the name of any Borrower Party
or (ii) applying funds paid by such ERISA Investor or Plan into the Collateral
Account (which shall remain in the name of Borrower) to the payment of the
Obligations), under the Operating Agreement or Subscription Agreement, as
applicable to the extent it has knowledge that a “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Internal Revenue Code)
would arise therefrom.

11.04 Performance by Administrative Agent. Should any Borrower Party fail to
perform any covenant, duty, or agreement contained herein or in any of the other
Loan Documents, and such failure continues beyond any applicable cure period,
Administrative Agent may (subject to Section 10.03), but shall not be obligated
to, perform or attempt to perform such covenant, duty, or agreement on behalf of
such Person. In such event, each Borrower Party shall, at the request of
Administrative Agent promptly pay any reasonable amount expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent at Administrative Agent’s Office, together with interest
thereon at the Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly understood that neither any of
the Agents nor any of the other Secured Parties assume any liability or
responsibility for the performance of any duties of any Borrower Party, or any
related Person hereunder or under any of the other Loan Documents or other
control over the management and affairs of any Borrower Party, or any related
Person, nor by any such action shall any of the Agents or other Secured Parties
be deemed to create a partnership arrangement with any Borrower Party or any
related Person.

11.05 Application of Funds. After the exercise of remedies provided for in
Section 11.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.12, be applied by Administrative Agent in the
following order: (a) to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Section 4) payable to Administrative Agent in its capacity as such; (b) to
payment of that portion of the Obligations constituting fees, indemnities and
other amounts payable to the Lenders (including fees, charges and disbursements
of counsel to the respective

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders and amounts payable under Section 4), ratably among them in proportion
to the respective amounts described in this clause (b) payable to them; (c) to
payment of that portion of the Obligations constituting unpaid interest on the
Loans and other Obligations, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them; (d) to payment
of that portion of the Obligations constituting unpaid principal of the Loans,
ratably among the Lenders in proportion to the respective amounts described in
this clause (d) held by them; and (e) the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to Borrower or as otherwise
required by Law.

12. AGENTS.

12.01 Appointment and Authority. Each Lender (including any Person that is an
assignee, participant, secured party or other transferee with respect to the
interest of such Lender in any Principal Obligation or otherwise under this
Credit Agreement) hereby irrevocably appoints each Agent (other than a Funding
Agent for a different Lender Group) to act on its behalf hereunder and under the
other Loan Documents and authorizes each Agent (other than a Funding Agent for a
different Lender Group) to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except for
provisions of this Section 12 expressly granting rights to the Borrower Parties,
the provisions of this Section 12 are solely for the benefit of Agents and the
Lenders, and no Borrower Party shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

12.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower Party or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

12.03 Exculpato ry Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

opinion of its counsel, may expose any Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower Parties or any of their
respective Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it: (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or, under the circumstances as
provided in Sections 11.02 and 13.01 as Administrative Agent shall believe in
good faith shall be necessary); or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment, no Agent shall be deemed to
have knowledge of any Default or Event of Default (except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Lenders) unless and until notice
describing the same is given in writing to such Agent by Borrower or a Lender.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into: (i) any statement, warranty or representation made in or in connection
with this Credit Agreement or any other Loan Document; (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith; (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default; (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document; or (v) the
satisfaction of any condition set forth in Section 7 or elsewhere herein, other
than, in the case of Administrative Agent, to confirm receipt of items expressly
required to be delivered to it.

(d) Administrative Agent does not warrant, nor accept responsibility for, nor
shall Administrative Agent have any liability with respect to the administration
submission or any other matter related to the rates in the definition of LIBOR
Rate or with respect to any comparable or successor rate thereto.

12.04 Reliance by Agent or Lender. Each Agent and Lender shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of such Loan. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

12.06 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower Parties. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor
Administrative Agent has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person and remove such Person as Administrative Agent and, with the consent
of Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable): (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed); and (ii) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 4.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section and Section 13.06 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

12.07 Non-Reliance on Agents and Lenders. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Credit Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

12.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Credit Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as an Agent or a
Lender hereunder.

12.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and
Administrative Agent under Section 2.09 and otherwise hereunder) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Secured Party to make such payments to Administrative Agent and, in the event
that Administrative Agent shall consent to the making of such payments directly
to the Secured Parties, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
hereunder.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or composition affecting the Obligations or the rights of any Secured Party or
to authorize Administrative Agent to vote in respect of the claim of any Secured
Party in any such proceeding.

12.10 Collateral Matters. Without limiting the provisions of Section 12.09,
Secured Parties irrevocably authorize Administrative Agent, at its option and in
its discretion to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document: (a) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations); (b) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document; or (c) subject
to Section 13.01, if approved, authorized or ratified in writing by the Required
Lenders. Upon request by Administrative Agent at any time, the Secured Parties
will confirm in writing Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section 12.10.

13. MISCELLANEOUS.

13.01 Amendments. Neither this Credit Agreement nor any other Loan Document, nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, other than in accordance with its terms, unless such amendment,
waiver, discharge, or termination is in writing and signed by Required Lenders
(and Administrative Agent) or Administrative Agent (based upon the approval of
Required Lenders), on the one hand, and Borrower on the other hand; provided
that, if this Credit Agreement or any other Loan Document specifically provides
that the terms thereof may be amended, waived, discharged or terminated with the
approval of Administrative Agent, acting alone, or all Lenders, then such
amendment, waiver, discharge or termination must be signed by Administrative
Agent or all Lenders, as applicable, on the one hand, and Borrower on the other
hand; provided, further, that no such amendment, waiver, discharge, or
termination shall, without the consent of Administrative Agent and:

(a) each Lender directly affected thereby:

(i) extend or increase the Commitment of such Lender (or reinstate any
Commitment terminated pursuant to Section 11.02), or alter the provisions
relating to any fees (or any other payments) payable to such Lender (other than
a reduction by Borrower pursuant to Section 3.06);

(ii) extend the time for payment for the principal of or interest on the
Obligations, or fees, or reduce the principal amount of the Obligations (except
as a result of the application of payments or prepayments), or the rate of
interest borne by the Obligations, any Loan (other than as a result of waiving
the applicability of the Default Rate) (including, without limitation, pursuant
to a revision to the definition of Applicable Margin), or reduce any fees or
other amounts payable hereunder or under any other Loan Document; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of Default Rate or to waive any obligation of Borrower to
pay interest at the Default Rate;

(iii) amend the definition of “Conduit Lender”;

(iv) amend the definition of “Conduit Lender Percentage”;

(v) amend the definition of “Commitment”;

(vi) amend the definition of “Committed Lender”;

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) amend the definition of “Lender Group”;

(viii) amend the definition of “Lender Group Limit”;

(ix) amend the definition of “Lender Group Percentage”;

(b) all Lenders:

(i) release all or substantially all liens granted under the Collateral
Documents, except as otherwise contemplated herein or therein, and except in
connection with the transfer of interests in Borrower permitted hereunder;

(ii) change Section 11.05 in a manner that would alter the ratable sharing of
payments required thereby;

(iii) amend the definition of “Adequately Capitalized”;

(iv) amend the definition of “Aggregate Concentration Limit”;

(v) amend Section 1.07 or the definition of “Alternative Currency” (or any
related defined term);

(vi) amend the definition of “Applicable Percentage”;

(vii) amend the definition of “Applicable Requirement”;

(viii) amend the definition of “Available Commitment”;

(ix) amend the definition of “Borrowing Base”;

(x) amend the definition of “Capital Call”;

(xi) amend the definition of “Capital Call Notice”;

(xii) amend the definition of “Capital Commitment”;

(xiii) amend the definition of “Capital Contribution”;

(xiv) amend the definition of “Collateral”;

(xv) amend the definition of “Concentration Limit”;

(xvi) amend the definition of “Credit Provider”;

(xvii) amend the definition of “Designated Investor”;

(xviii) amend the definition of “Eligible Designated Unfunded Commitment”;

(xix) amend the definition of “Eligible Included Unfunded Commitment”;

(xx) amend the definition of “ERISA Investor”;

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xxi) amend the definition of “Exclusion Event”;

(xxii) amend the definition of “Funding Ratio”;

(xxiii) amend the definition of “FX Reserve Amount”;

(xxiv) amend the definition of “Governmental Plan Investor”;

(xxv) amend the definition of “Included Investor”;

(xxvi) amend the definition of “Individual Concentration Limit”;

(xxvii) amend the definition of “Investor”;

(xxviii) except as provided in Section 2.14, amend the definition of “Maximum
Commitment”;

(xxix) amend the definition of “Member”;

(xxx) amend the definition of “Membership Interest”;

(xxxi) amend the definition of “Non-Rated Included Investor”;

(xxxii) amend the definition of “Pending Capital Call”;

(xxxiii) amend the definition of “Principal Obligation”;

(xxxiv) amend the definition of “Rated Included Investor”;

(xxxv) amend the definition of “Rating”;

(xxxvi) amend the definition of “Repayment Percentage”;

(xxxvii) reduce the percentage specified in the definition of “Required Lenders”
(or any other provision hereof specifying the number or percentage of Lenders
which are required to amend, waive or modify any rights hereunder or otherwise
make any determination or grant any consent hereunder) or the definition of any
other defined terms used in the definition of “Required Lenders” in a manner
which would effectively reduce the number or percentage of Lenders which are
required to amend, waive or modify any rights hereunder or otherwise make any
determination or grant any consent hereunder;

(xxxviii) amend the definition of “Responsible Party”;

(xxxix) amend the definition of “Returned Capital”;

(xl) amend the definition of “Sponsor”;

(xli) amend the definition of “Under Common Control”;

(xlii) amend the definition of “Unfunded Commitment”;

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xliii) consent to the assignment or transfer by Borrower of any of its rights
and obligations under (or in respect of) the Loan Documents;

(xliv) amend, waive, or in any way modify or suspend any provision regarding
application of payments of the Obligations to Lenders;

(xlv) amend the terms of this Section 13.01; or

(xlvi) release Borrower from its obligations under Section 6 with respect to any
Qualified Borrower.

Notwithstanding the above: (A) no provisions of Section 12 may be amended or
modified without the consent of Administrative Agent; and (B) Sections 9 and 10
specify the requirements for waivers of the affirmative covenants and negative
covenants listed therein, and any amendment to any provision of Section 9 or 10
shall require the consent of the Lenders that are specified therein as required
for a waiver thereof.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender; and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein; and (2) the
Required Lenders may consent to allow a Borrower Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding. Administrative Agent may,
after consultation with Borrower, agree to the modification of any term of this
Credit Agreement or any other Loan Document to correct any printing,
stenographic or clerical errors or omissions that are inconsistent with the
terms hereof.

Administrative Agent agrees that it will promptly notify the Funding Agents (who
will in turn promptly notify the Lenders in its Lender Group) of any proposed
modification or amendment to any Loan Document, and deliver drafts of such
proposed modification or amendment to the Funding Agents (who will in turn
promptly deliver to the Lenders in its Lender Group), prior to the effectiveness
of such proposed modification or amendment. If Administrative Agent shall
request the consent of any Lender to any amendment, change, waiver, discharge,
termination, consent or exercise of rights covered by this Credit Agreement, and
such Lender shall respond to such request within ten (10) Business Days.

13.02 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time
(but subject to Section 11.03), to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Borrower Party against any
and all of the Obligations of such Borrower Party now or hereafter existing
under this Credit Agreement or any other Loan Document owing to such Lender or
their respective Affiliates, irrespective of whether or not Administrative
Agent, such Lender or Affiliate shall have made

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any demand under this Credit Agreement or any other Loan Document and although
such Obligations of such Borrower Party may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff: (a) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 2.12 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Administrative Agent and the Committed Lenders; and (b) such Defaulting
Lender shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the applicable Borrower Party
and Administrative Agent promptly after any such setoff and application made by
such Person, provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application.

13.03 Sharing of Payments by Lender Group. If any Lender Group shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender Group receiving payment of a proportion of the aggregate amount
of such Loans and accrued interest thereon greater than its Applicable
Percentage thereof, then the Funding Agent of such Lender Group receiving such
greater proportion shall:

(a) notify Administrative Agent of such fact; and

(b) cause the Committed Lenders in such Funding Agent’s Lender Group to purchase
(for cash at face value) participations in the Loans of the other Lender Groups,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lender Groups ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to: (x) any
payment made by or on behalf of any Borrower Party pursuant to and in accordance
with the express terms of this Credit Agreement (including the application of
funds arising from the existence of a Defaulting Lender); or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to Borrower (as to which the provisions of this Section shall apply).

Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Committed Lender or any Lender
Group acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower Party rights of setoff and counterclaim with
respect to such participation as fully as if such Committed Lender were a direct
creditor of such Borrower Party in the amount of such participation.

13.04 Payments Set Aside. To the extent that any Borrower Party makes a payment
to Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of setoff,

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then: (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

13.05 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 11.02 for the benefit of all Lenders; provided,
however, that the foregoing shall not prohibit: (a) Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents; (b) any Lender from exercising setoff rights in accordance with
Section 13.02 (subject to the terms of Section 11.03 and Section 13.03); or
(c) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Borrower
Party under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents; then: (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 11.02; and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 13.03, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

13.06 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay: (i) all reasonable and documented
out of pocket expenses actually incurred by Administrative Agent, in connection
with the syndication of the credit facility provided herein, and the
preparation, negotiation, execution, delivery and administration of this Credit
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including all Attorney
Costs reasonably and actually incurred in connection with the foregoing;
(ii) all fees and expenses not to exceed $25,000 in the aggregate charged by the
Rating Agencies in connection with the transactions contemplated hereby,
including, without limitation, fees and expenses incurred in connection with
seeking an explicit rating of the Loans, regardless of whether or not such
explicit rating is able to be issued; and (iii) all out of pocket expenses
incurred by Agents and any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section; or (B) in
connection with the

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans made hereunder, including all out-of-pocket expenses actually incurred
during any “workout”, restructuring or negotiations in respect of such Loans,
including all Attorney Costs actually incurred in connection with the foregoing.

(b) Indemnification by Borrower. Borrower shall indemnify each Agent and each
Related Party thereof, and each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys in fact (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including Borrower or any other Borrower Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of: (i) the execution or delivery of this Credit Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Credit Agreement and the other
Loan Documents; (ii) any Loan or the use or proposed use of the proceeds
therefrom; or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Borrower Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses: (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee; or (B) result from a claim brought by
Borrower or any other Borrower Party against an Indemnitee for breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Borrower Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction; or
(C) result from any settlement by any Indemnitee of any claim or threatened
claim that is otherwise subject to indemnification under this Section unless
Borrower has consented in writing to such settlement, which consent shall not be
unreasonably withheld, conditioned or delayed; or (D) to the extent resulting
from any dispute among Indemnitees (or their Related Parties); provided that the
Administrative Agent to the extent fulfilling its role as an agent under this
Credit Agreement or the other Loan Documents in its capacity as such, shall
remain indemnified. For avoidance of doubt, this Section 13.06(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Committed Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 13.06 to be paid by it to Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Committed
Lender severally agrees to pay to Administrative Agent (or any such sub-agent)
or such Related Party, as the case may be, such Committed Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Committed
Lenders under this subsection (c) are several.

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor; provided, however, that if funds
are not available in the Collateral Account, to the extent that it is necessary
for Borrower to issue Capital Call Notices to fund such required payment, such
payment shall be made within twenty (20) Business Days after demand.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 13.07 shall survive the resignation of Administrative Agent; the
replacement of any Lender; the termination of the Commitments and the repayment,
satisfaction or discharge of the Obligations.

13.07 Notice.

(a) Generally. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
(except where telephonic instructions or notices are expressly authorized herein
to be given) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows, except where
electronic delivery is authorized and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) If to any Borrower Party, Administrative Agent or any Funding Agent or
Lender, at its notice address and numbers set forth on Schedule 13.07 attached
hereto. If to any Lender (other than directly from Administrative Agent), in
case of Administrative Agent (which shall promptly provide a copy thereof to
such Lender), at its notice address and numbers set forth on Schedule 13.07
attached hereto. Each Lender agrees to provide to Administrative Agent a written
notice stating such Lender’s address, fax number, telephone number, email
address and the name of a contact person, and Administrative Agent may, unless
otherwise provided herein, rely on such written notice for purposes of
delivering any notice, demand, request or other communication under this Credit
Agreement or any other Loan Document to such Lender unless and until a Lender
provides Administrative Agent with a written notice designating a different
address, fax number, telephone number, email address or contact person.

(ii) Any party may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this
Section 13.07. With

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to any notice received by Administrative Agent from any Borrower Party
or any Investor not otherwise addressed herein, Administrative Agent shall
notify Lenders promptly of the receipt of such notice, and shall provide copies
thereof to Lenders. When determining the prior days’ notice required for any
Loan Notice or other notice to be provided by a Borrower Party or an Investor
hereunder, the day the notice is delivered to Administrative Agent (or such
other applicable Person) shall not be counted, but the day of the related Credit
Extension or other relevant action shall be counted.

(b) Effectiveness of Delivery. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by fax shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices sent via telephone, shall be deemed to
have been given on the day and at the time reciprocal communication (i.e.,
direct communication between two or more persons, which shall not include voice
mail messages) with one of the individuals designated to receive notice occurs
during a call to the telephone number or numbers indicated for such party.
Notices delivered through electronic communications to the extent provided in
subsection (c) below, shall be effective as provided in such subsection (c).

(c) Electronic Communications. Notices and other communications to Lenders
hereunder (including financial statements and notices under Section 9.01) may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Section 2 if such Lender has notified Administrative Agent that it
is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, each in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(d) Effectiveness of E-mail Notice. Unless Administrative Agent otherwise
prescribes: (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(e) Reliance by Administrative Agent and Lenders. Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
or electronic Loan Notices) purportedly given by or on behalf of Borrower even
if: (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein;
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify the Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other telephonic communications with Administrative Agent may be

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.

13.08 Governing Law.

(a) GOVERNING LAW. THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
SUCH PARTY OR ITS RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.07. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY HERETO HEREBY AGREES
THAT SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE BROUGHT UPON ITS PROCESS
AGENT APPOINTED BELOW.

13.09 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO: (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

13.10 Invalid Provisions. If any provision of this Credit Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Credit Agreement, and the remaining provisions of this Credit Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail. Without limiting the foregoing provisions of this Section 13.10,
if and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

13.11 Suc cessors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder
except: (i) to an Eligible Assignee in accordance with the provisions of
clauses (b) and (i) of this Section 13.11 and Section 13.12; (ii) by way of
participation in accordance with the provisions of clause (f) of this
Section 13.11; or (iii) by way of pledge or assignment or grant of a security
interest subject to the restrictions of clause (g) of this Section 13.11 (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (f) of this Section 13.11, and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Committed Lender’s Commitment and/or the Loans at the time owing to it,
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in clause 13.11(b)(i)(B) of this Section in the aggregate, or,
in the case of an assignment to a Committed Lender, an Affiliate of a Committed
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subclause (A) above, the aggregate amount of
the Commitments (which for this purpose includes Loans outstanding thereunder)
or, if the Commitments are not then in effect, the principal outstanding balance
of the Loans subject to each such assignment, determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date, shall not be less than $5,000,000,
unless each of Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Borrower, otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Assignee (or to an Assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
as provided in the definition of “Eligible Assignee.” For the avoidance of
doubt, no consent shall be required for any assignment from a Conduit Lender to
a Conduit Assignee or a Liquidity Provider.

(iv) Assignment and Assumption Agreement. Other than an assignment by a Conduit
Lender to a Conduit Assignee or a Liquidity Provider, the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee in the
amount of $3,500 (except in the case of a transfer at the demand of Borrower
under Section 13.13, in which case either Borrower or the transferee Lender
shall pay such fee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) No Assignment to Certain Persons. No such assignment shall be made: (A) to a
Borrower Party or any Affiliate or Subsidiary of any Borrower Party; (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B); (C) to a natural person; (D) to any Person that is not a
Qualified Purchaser; or (E) to any Person that is not an Eligible Assignee.

(vi) Borrower Requested Assignments. Each assignment made as a result of a
demand by Borrower under Section 13.13 shall be arranged by Borrower after
consultation with Administrative Agent and shall be either an assignment of all
of the rights and obligations of the assigning Lender under this Credit
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another assignment or assignments that together constitute an
assignment of all of the rights and obligations of the assigning Lender.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
share of Loans previously requested but not funded by such Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to: (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Administrative Agent or any Lender hereunder (and interest
accrued thereon) and (B) acquire (and fund as appropriate) its applicable share
of all Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.

(c) Lender Group Joinder Agreement. Upon the Borrower’s request, with the
consent of the Administrative Agent, which consent may not be unreasonably
withheld, an additional Lender Group may be added to this Credit Agreement at
any time by the execution and delivery of a Lender Group Joinder Agreement by
the members of such proposed additional Lender Group, the Borrower, the
Administrative Agent and, if applicable, the Lenders, which execution and
delivery shall not be unreasonably refused by such parties. Upon receipt of
(i) an executed Lender Group Joinder Agreement and (ii) a completed
administrative questionnaire with respect to each member of such additional
Lender Group, (A) each Person specified therein as a “Conduit Lender” shall
become a party hereto as a Conduit Lender, entitled to the rights and subject to
the obligations of a Conduit Lender hereunder, (B) each Person specified therein
as a “Committed Lender” shall become a party hereto as a Committed Lender,
entitled to the rights and subject to the obligations of a Committed Lender
hereunder, (C) each Person specified therein as a “Funding Agent” shall become a
party hereto as a Funding Agent, entitled to the rights and subject to the
obligations of a Funding Agent hereunder, (D) the Administrative Agent shall
accept such Lender Group Joinder Agreement and record the information contained
therein in the Register, (E) subject to Section 2.14(a), the Maximum Commitment
shall be increased by an amount equal to the aggregate Commitments of the
Committed Lenders party to such Lender

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Group Joinder Agreement and (F) Schedule 1.01A shall be deemed to be amended and
supplemented to reflect such joinder. The Administrative Agent shall give each
Funding Agent prompt notice of the addition of any Lender Group.

(d) Effect of Assignment. Subject to acceptance and recording thereof by
Administrative Agent pursuant to clause (e) of this Section 13.11, from and
after the effective date specified in each Assignment and Assumption Agreement,
the Assignee thereunder shall be a party to this Credit Agreement and, to the
extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Credit Agreement (and, in the case of an Assignment and Assumption
Agreement covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits and obligations of Sections 4.01,
4.04,4.05 and 13.06 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each applicable Borrower Party (at its expense) shall execute and
deliver a Note to the Funding Agent of the Assignee, if applicable, and the
applicable existing Note or Notes shall be returned to the Borrower, as
applicable. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (f) of
this Section.

(e) Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower Parties (such agency being solely for tax
purposes), shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement and Lender Group Joinder Agreement delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Funding Agents, Lenders, and the
Commitments of the Committed Lenders of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and each Borrower Party, Agents and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Funding Agent or Lender hereunder, as the case may be, for all
purposes of this Credit Agreement. In addition, Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation of any Committed Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower Parties, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

Notwithstanding anything to the contrary set forth in this Credit Agreement and
for avoidance of doubt, each Lender Group with more than one Conduit Lender may,
without the consent of the Borrower, assign to another Conduit Lender in its
Lender Group all or a portion of its rights and obligations hereunder (including
the outstanding Obligations and rights to payment of Principal Obligations and
interest), as determined by the Administrative Agent from time to time. Each
such assignment shall be recorded on the books and records of the Administrative
Agent and the relevant Conduit Lenders, without the need to execute and deliver
an Assignment and Acceptance Agreement. For all purposes of this Credit
Agreement and all related documents, with respect to each assignment under this
paragraph the relevant Conduit Lender shall be deemed to have the benefit of,
and be subject to the obligations imposed by, an executed,

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

delivered, accepted and recorded Assignment and Acceptance Assignment relating
to such assignment.

(f) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower Party, Funding Agent or Administrative Agent, sell
participations to any Person that is a Qualified Purchaser (other than a natural
person, a Defaulting Lender, a Competitor or a Borrower Party or any Affiliate
or Subsidiary thereof) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that any
Committed Lender may sell a participation in its rights and obligations
hereunder only with the written consent of the Conduit Lender(s)in its Lender
Group, and provided, further that: (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) each Borrower Party, each Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 13.06(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second proviso of Section 13.01 that directly affects such Participant.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.04, and 4.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 13.11
(it being understood that the documentation required under Section 4.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section; provided that such Participant: (A) agrees to be
subject to the provisions of Sections 4.01, 4.06, 13.11 and 13.18 as if it were
an assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.01 or 4.05 with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 4.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.03 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(g) Certain Pledges. Any Lender may at any time pledge or assign or grant a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank, central bank or a collateral
trustee or security agent for holders of commercial paper; provided that no such
pledge or assignment or grant of a security interest shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.

(h) Certain Conduit Lender Provisions. Without limiting the foregoing, a Conduit
Lender may, from time to time, with prior or concurrent notice to the Borrower
and the Administrative Agent, in one transaction or a series of transactions,
assign all or a portion of its interest in the Principal Obligation and its
rights and obligations under this Credit Agreement and any other Loan Documents
to which it is a party to a Conduit Assignee. Upon and to the extent of such
assignment by the Conduit Lender to a Conduit Assignee, (i) such Conduit
Assignee shall become a Conduit Lender in the assigning Conduit Lender’s Lender
Group, with the Committed Lender and the Funding Agent in such Lender Group
being the Committed Lender and Funding Agent, respectively, for such Conduit
Assignee, (ii) such Conduit Assignee (as Conduit Lender) shall be the owner of
the assigned portion of the Principal Obligation, (iii) the related
administrator for such Conduit Assignee will act as the Administrator for such
Conduit Assignee, with all corresponding rights and powers, express or implied,
granted to an Administrator hereunder or under the other Loan Documents,
(iv) such Conduit Assignee, any Related Commercial Paper Issuer, if such Conduit
Assignee does not itself issue commercial paper, and their respective Liquidity
Provider(s) and other Related Parties shall have the benefit of all the rights
and protections provided to the Conduit Lender and its Liquidity
Provider(s) herein and in the other Loan Documents (including any limitation on
recourse against such Conduit Assignee or Related Parties, any agreement not to
file or join in the filing of a petition to commence an insolvency proceeding
against such Conduit Assignee, and the right to assign to another Conduit
Assignee as provided in this paragraph), (v) such Conduit Assignee shall assume
all (or the assigned or assumed portion) of the Conduit Lender’s obligations, if
any, hereunder or any other Loan Document, and the Conduit Lender shall be
released from such obligations, in each case to the extent of such assignment,
and the obligations of the Conduit Lender and such Conduit Assignee shall be
several and not joint, (vi) all distributions in respect of the Principal
Obligation assigned shall be made to the applicable Funding Agent, on behalf of
the Conduit Lender and such Conduit Assignee on a pro rata basis according to
their respective interests, (vii) the definition of the term “CP Rate” with
respect to the portion of the Principal Obligation funded with Commercial Paper
issued by the Conduit Lender from time to time shall be determined in the manner
set forth in the definition of “CP Rate” applicable to the Conduit Lender on the
basis of the interest rate or discount applicable to Commercial Paper issued by
such Conduit Assignee rather than the original Conduit Lender, (viii) the
defined terms and other terms and provisions of this Credit Agreement and the
other Loan Documents shall be interpreted in accordance with the foregoing, and
(ix) if requested by the Funding Agent or Administrator with respect to the
Conduit Assignee, the parties will execute and deliver such further agreements
and documents and take such other actions as such Funding Agent or Administrator
may reasonably request to evidence and give effect to the foregoing. No such
assignment shall be made to a Conduit Assignee unless the Commercial Paper of
such Conduit Assignee shall have short-term credit ratings of “A-1” and “P-1”
without the consent of Borrower. No assignment by a Conduit Lender to a Conduit
Assignee of all or any portion of its interest in the Principal Obligation shall
in any

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

way diminish the obligation of the Committed Lenders in such Conduit Lender’s
Lender Group under Section 2.02 to fund any Loan not funded by the Conduit
Lender or such Conduit Assignee or to acquire from the Conduit Lender or such
Conduit Assignee all or any portion of its interest in the Principal Obligation
pursuant this Section 13.11(b)(i).

(i) Certain Committed Lender Provisions. In the event that a Conduit Lender
makes an assignment to a Conduit Assignee in accordance with clause (h) above,
the Committed Lenders in such Conduit Lender’s Lender Group: (i) if requested by
the related Administrator, shall terminate their participation in the applicable
Liquidity Agreement to the extent of such assignment and shall execute (either
directly or through a participation agreement, as determined by such
Administrator) the liquidity agreement related to such Conduit Assignee, to the
extent of such assignment, the terms of which shall be substantially similar to
those of the participation or other agreement entered into by such Committed
Lender with respect to the applicable Liquidity Agreement (or which shall be
otherwise reasonably satisfactory to the related Administrator), (ii) if
requested by such Conduit Lender, shall enter into such agreements as requested
by such Conduit Lender pursuant to which they shall be obligated to provide
funding to such Conduit Assignee on the same terms and conditions as is provided
for in this Credit Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to the Borrower and such
Conduit Lender), and (iii) shall take such actions as the related Administrator
shall reasonably request in connection therewith.

13.12 Assignment to Committed Lenders.

(a) Assignment Amounts. At any time on or prior to the Stated Maturity Date, if
the Administrator on behalf of the applicable Conduit Lender so elects, by
written notice to the Administrative Agent, the Borrower and such Conduit
Lender’s Funding Agent, such Conduit Lender hereby assigns effective on the
Assignment Date referred to below all or such portions as may be elected by such
Conduit Lender of its interest in the Principal Obligation at such time to its
Committed Lenders pursuant to this Section 13.12; provided, however, that unless
such assignment is an assignment of all such Conduit Lender’s interest in the
Principal Obligation in whole on or after its Conduit Investment Termination
Date, no such assignment shall take place pursuant to this Section 13.12 if an
Event of Default shall then exist; and provided, further, that no such
assignment shall take place pursuant to this Section 13.12 at a time when such
Conduit Lender is subject to any proceedings under any Debtor Relief Laws. No
further documentation or action on the part of such Conduit Lender, the
Borrower, or the applicable Committed Lenders shall be required to exercise the
rights set forth in the immediately preceding sentence, other than the giving of
the notice by the related Administrator on behalf of such Conduit Lender
referred to in such sentence and the delivery by such Conduit Lender’s Funding
Agent of a copy of such notice to each Committed Lender in the Lender Group (the
date of the receipt by the Administrative Agent of any such notice being the
“Assignment Date”). Each Committed Lender hereby agrees, unconditionally and
irrevocably and under all circumstances, without set-off, counterclaim or
defense of any kind, to pay the full amount of its Assignment Amount on such
Assignment Date to such Conduit Lender in immediately available funds in Dollars
based on the assigning Conduit Lender’s interest in the Principal Obligation, to
an account designated by such Conduit Lender’s Funding Agent. Upon payment of
its Assignment Amount, each such Committed Lender shall acquire an interest in
the Principal Obligation equal to its Committed Lender Percentage thereof. Upon
any assignment in whole by a Conduit Lender to its Committed Lenders on or after
its Conduit Investment Termination Date as contemplated hereunder, such Conduit
Lender shall cease to make any additional Loans hereunder. At all times prior to
its Conduit Investment Termination Date, nothing herein shall prevent a Conduit
Lender from

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

making a subsequent Loan hereunder, in its sole discretion, following any
assignment pursuant to this Section 13.12 or from making more than one
assignment pursuant to this Section 13.12.

(b) Additional Assignment Amounts. The applicable Borrower Party may pay to
Administrative Agent in Dollars, for the account of each Conduit Lender’s
Funding Agent for the benefit of such Conduit Lender, in connection with any
assignment by such Conduit Lender to its Committed Lenders pursuant to this
Section 13.12, an aggregate amount equal to all interest to accrue through the
end of the current Interest Period to the extent attributable to the portion of
the Loans so assigned to the Committed Lenders (as determined immediately prior
to giving effect to such assignment), plus all Obligations then due, other than
the Loans and other than any interest described above, attributable to such
portion of the Loans so assigned. If the applicable Borrower Party does not make
payment of such amounts at or prior to the time of assignment by a Conduit
Lender to its Committed Lenders, such amount shall be paid by such Committed
Lenders to the Conduit Lender as additional consideration for the interests
assigned to the Committed Lenders and, except to the extent the applicable
Borrower Party makes payment of such amounts to the Committed Lender when due,
the amount of the “Loans” hereunder held by such Committed Lenders shall be
increased by an amount equal to the additional amount so paid by such Committed
Lenders.

(c) Administration of Agreement after Assignment from Conduit Lender to
Committed Lenders following the Conduit Investment Termination Date. After any
assignment in whole by a Conduit Lender to its Committed Lenders pursuant to
this Section 13.12 at any time on or after its Conduit Investment Termination
Date (and the payment of all amounts owing to such Conduit Lender in connection
therewith), all rights of the related Administrator set forth herein shall be
given to the applicable Funding Agent on behalf of its Committed Lenders instead
of such Administrator.

(d) Payments to Administrative Agent. After any assignment in whole by a Conduit
Lender to its Committed Lenders pursuant to this Section 13.12 at any time on or
after its Conduit Investment Termination Date, all payments to be made hereunder
by a Borrower Party to the Administrative Agent for the benefit of such Conduit
Lender shall be made to the account specified by the applicable Funding Agent in
writing to the Administrative Agent and the applicable Borrower Party.

(e) Recovery of Loans. In the event that the aggregate of the Assignment Amounts
paid by the Committed Lenders with respect to any Lender Group pursuant to this
Section 13.12 on any Assignment Date occurring on or after the Conduit
Investment Termination Date for the related Conduit Lender is less than the
Loans of such Conduit Lender on such Assignment Date, then to the extent that
payments or deposits thereafter received and applied by the Administrative Agent
with respect to such Lender Group under Section 3.03 in respect of Loans exceed
the aggregate of the unrecovered Assignment Amounts and Loans funded by such
Committed Lenders, such excess shall be remitted by the Administrative Agent to
such Conduit Lender’s Funding Agent for the benefit of such Conduit Lender.

13.13 Replacement of Funding Party or Lender Group. If any Borrower Party is
entitled to replace a Funding Party pursuant to the provisions of Section 4.06
(in any such case, an “Affected Funding Party”), then Borrower may, at its sole
expense and effort:

(a) by notice to the applicable Funding Party, and with the consent of the
Administrative Agent and such Funding Party’s Funding Agent (not to be
unreasonably withheld or delayed), elect to replace such Affected Funding Party
as a Funding Party to this Credit

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement with an Eligible Assignee procured by Borrower, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, and provided, further that, concurrently with such replacement
such Eligible Assignee shall agree to purchase for cash the Loans and other
Obligations due to the Affected Funding Party pursuant to an Assignment and
Assumption Agreement and to become a Funding Party for all purposes under this
Credit Agreement and to assume all obligations of the Affected Funding Party to
be terminated as of such date. Any such Affected Funding Party shall assign its
rights and interests hereunder (other than its existing rights to payment
pursuant to Sections 4.01 and 4.04), such assignment to be effected in
compliance with the requirements of Section 13.11. In the event that such an
assignment occurs, the Eligible Assignee: (i) if requested by the applicable
Funding Agent, shall execute (either directly or through a participation
agreement, as determined by the Funding Agent) a Liquidity Agreement related to
the applicable Conduit Lender, to the extent of such assignment, the terms of
which shall be substantially similar to those of the participation or other
agreement by the assigning Committed Lender with respect to the applicable
Liquidity Agreement (or which shall be otherwise reasonably satisfactory to the
applicable Funding Agent); and (ii) shall take such actions as the Agents shall
reasonably request in connection therewith. A Funding Party shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Funding Party or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply; and

(b) by notice to each member of the applicable Funding Party’s Lender Group, and
with the consent of the Administrative Agent (not to be unreasonably withheld or
delayed), elect to replace the Affected Funding Party’s Lender Group with a
Lender Group procured by Borrower, provided that no Default or Event of Default
shall have occurred and be continuing at the time of such replacement, and
provided, further that, concurrently with such replacement the Lenders in such
replacement Lender Group shall agree to purchase for cash the Loans and other
Obligations due to each Lender in the Affected Funding Party’s Lender Group
pursuant to one or more Assignment and Assumption Agreements and to become a
Funding Party for all purposes under this Credit Agreement and to assume all
obligations of each Lender in the Affected Funding Party’s Lender Group to be
terminated as of such date. Each Lender in the Affected Funding Party’s Lender
Group shall assign its rights and interests hereunder, such assignment to be
effected in compliance with the requirements of Section 13.11.

13.14 Maximum Rate. Regardless of any provision contained in any of the Loan
Documents, Funding Party shall never be entitled to receive, collect or apply as
interest on the Obligations any amount in excess of the Maximum Rate, and, in
the event that Funding Party ever receive, collect or apply as interest any such
excess, the amount which would be excessive interest shall be deemed to be a
partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligations is paid in full, any remaining excess shall
forthwith be paid to the applicable Borrower Party. In determining whether or
not the interest paid or payable under any specific contingency exceeds the
Maximum Rate, each Borrower Party and Funding Party shall, to the maximum extent
permitted under applicable law: (a) characterize any nonprincipal payment as an
expense, fee or premium rather than as interest; (b) exclude voluntary
prepayments and the effects thereof; and (c) amortize, prorate, allocate and
spread, in equal parts, the total amount of interest throughout the entire
contemplated term of the Obligations so that the interest rate does not exceed
the Maximum Rate; provided that, if the Obligations are paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Rate,
each applicable Funding Party shall refund to the applicable Borrower Party the
amount of such excess or credit the amount of such excess against the principal
amount of the Obligations and, in such event, Funding Parties shall not be
subject to any penalties provided by any laws for contracting for, charging,
taking, reserving or receiving interest in excess of the Maximum Rate. As used
herein, the term “applicable law” shall mean

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the law in effect as of the date hereof; provided, however, that in the event
there is a change in the law which results in a higher permissible rate of
interest, then the Loan Documents shall be governed by such new law as of its
effective date.

13.15 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Credit Agreement.

13.16 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent, each Funding Agent, and each Lender, regardless of any
investigation made by Administrative Agent, any Funding Agent, or any Lender or
on their behalf and notwithstanding that Administrative Agent, any Funding
Agent, or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

13.17 Limited Liability of Investors. None of the Investors, shall have any
personal, partnership, corporate or trust liability for the payment or
performance of the Obligations. Nothing contained in this Section 13.17 or in
any of the other provisions of the Loan Documents shall be construed to limit,
restrict, or impede the obligations, the liabilities, and indebtedness of any
Borrower Party, or of any Investor to make its Capital Contributions to Borrower
in accordance with the terms of the Operating Agreement and its Subscription
Agreement. Notwithstanding anything contained in this Section 13.17, the payment
and performance of the Obligations shall be fully recourse to Borrower Parties
and their respective properties and assets.

13.18 Confidentiality. Administrative Agent, each Funding Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed: (a) to its and its Affiliates’
respective partners, directors, officers, employees, representatives, advisors
and agents, including accountants, legal counsel and other advisors in each case
on a reasonable need-to-know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and that the
Administrative Agent, Funding Agent, or Lender disclosing such information shall
be liable for any disclosure in violation hereof by any of its own partners,
directors, officers, employees, representatives, advisors and agents, including
accountants, legal counsel and other advisors); (b) to the extent required or
requested by any regulatory authority; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; (d) to any
other party to this Credit Agreement or the Loan Documents; (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Credit Agreement or under any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section to which
the Borrower Parties are intended third party beneficiaries entitled to enforce
such agreement, to: (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Credit Agreement; or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower Parties; (g) with
the consent of the applicable Borrower Party; (h) to the extent such
Information: (x) becomes publicly available other than as a result of a breach
of this Section; (y) becomes available to Administrative Agent, any Funding
Agent, or any Lender on a non-confidential basis from a source other than a
Borrower Party; or (z) was independently developed by any Agent or any Lender
from information obtained from a source other than a Borrower Party and in
compliance with this Section or (i) subject to an agreement containing
provisions substantially the same

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as those of this Section, to the National Association of Insurance Commissioners
or any other similar organization or any Rating Agency, Commercial Paper dealer
first loss provider, service provider, provider of credit enhancement or
liquidity to such Conduit Lender or any Person providing financing to, or
holding equity interest in, such Conduit Lender, any to any officers, directors,
employees, outside accountants or attorneys of any of the foregoing; provided
that with respect to clause (i), such recipient has been advised of the
confidential nature of such Information and instructed to keep such Information
confidential. Notwithstanding subsections (a) through (i), neither
Administrative Agent, Funding Agent nor any Lender shall disseminate any
Information to a Competitor without the prior written consent of the Borrower.
For the purposes of this Section, “Information” means all information received
from or on behalf of any Borrower Party relating to any Borrower Party or any of
their Subsidiaries, Investors or Affiliates or its or their business; provided,
that (i) except as set forth in clause (ii) of this proviso, neither the
identity of the Investors (other than by identification number and dollar
amounts), nor the contents of the organizational documents or the subscription
agreements or related subscription booklets, offering memorandum and marketing
materials, shall be revealed without the Borrower Parties consent (subject, with
respect to clause (c) above, that obtaining the consent of such Borrower Party
is permitted by law), and (ii) without limiting clause (i) of this proviso,
prior to revealing the identity of Investors (other than, in either case, by
identification number and dollar amounts) to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Credit Agreement, the applicable
assignor shall, enter into an agreement containing provisions substantially the
same as those of this Section to which the Borrower Parties are intended third
party beneficiaries entitled to enforce such agreement. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

13.19 USA Patriot Act Notice. Each Lender and each Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act.

13.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Borrower Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Credit Agreement provided by Administrative Agent and the
Arrangers, are arm’s-length commercial transactions between Borrower, each other
Borrower Party and their respective Affiliates, on the one hand, and
Administrative Agent and the Arrangers, on the other hand; (ii) Borrower and
each other Borrower Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate; and (iii) Borrower and
each other Borrower Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) Administrative Agent and the Arrangers each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrower or any other Borrower Party or any
of their respective Affiliates, or any other Person; and (ii) neither
Administrative Agent nor the Arrangers has any obligation to Borrower or any
other Borrower Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower or any
other Borrower Party and their respective Affiliates, and neither

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests to Borrower or any other Borrower Party or any of their
respective Affiliates. To the fullest extent permitted by law, Borrower and each
other Borrower Party hereby waives and releases any claims that it may have
against Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

13.21 Qualified Purchaser. Each Lender represents and warrants that it is a
Qualified Purchaser.

13.22 No Bankruptcy Petition Against any Conduit Lender. Each of the parties
hereto hereby covenants and agrees that, prior to the date which is one year and
one day after the payment in full of all outstanding Commercial Paper or other
rated indebtedness of a Conduit Lender, it will not institute against, or
encourage, cooperate with or join any other Person in instituting against, such
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the law of the United States or any state of the
United States. The provisions of this Section shall survive the termination of
this Credit Agreement.

13.23 No Recourse Against any Conduit Lender. Notwithstanding anything to the
contrary contained in this Credit Agreement, the obligations of each Conduit
Lender under this Credit Agreement and all other Loan Documents are solely the
corporate obligations of such Conduit Lender and shall be payable solely to the
extent of funds received by such Conduit Lender from the Borrower Parties in
accordance herewith or from any party to any Loan Document in accordance with
the terms thereof in excess of funds necessary to pay such Conduit Lender’s
matured and maturing Commercial Paper or other rated indebtedness and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such Conduit Lender but shall
continue to accrue. The payment of any claim (as defined in Section 101 of
Title 11 of the Bankruptcy Code) of any party to this Credit Agreement or any
other Loan Document against a Conduit Lender shall be subordinated to the
payment in full of all of such Conduit Lender’s Commercial Paper and other rated
indebtedness. No recourse under or with respect to any obligation, covenant or
agreement of any Conduit Lender as contained in this Credit Agreement or any
other agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any manager or administrator of such
Person or any incorporator, stockholder, member, officer, employee or director
of such Person or of any such manager or administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise. The provisions of this Section shall survive the
termination of this Credit Agreement.

13.24 Excess Funds. Notwithstanding any provisions contained in this Credit
Agreement to the contrary, no Conduit Lender shall, nor shall any Conduit Lender
be obligated to, pay any amount pursuant to this Credit Agreement unless
(i) such Conduit Lender has received funds which may be used to make such
payment and which funds are not required to repay its commercial paper notes
when due and (ii) after giving effect to such payment, either (x) such Conduit
Lender could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing its
securitization program or (y) all of such Conduit Lender’s commercial paper
notes are paid in full. Any amount which any Conduit Lender does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in Section 101 of the United States Bankruptcy Code) against or
obligation of such Conduit Lender for any such insufficiency unless and until
such Conduit Lender satisfies the provisions of clauses (i) and (ii) above. The
provisions of this Section shall survive the termination of this Credit
Agreement.

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.25 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

13.26 Counterparts; Integration; Effectiveness. This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.01, this Credit Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by fax or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.

13.27 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
Party in respect of any such sum due from it to Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by Administrative Agent or such Lender, as
the case may be, of any sum adjudged to be so due in the Judgment Currency,
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to Administrative Agent or any Lender from any Borrower Party
in the Agreement Currency, such Borrower Party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to Administrative
Agent or any Lender in such currency, Administrative Agent or such Lender, as
the case may be, agrees to return the amount of any excess to such Borrower
Party (or to any other Person who may be entitled thereto under applicable law).

13.28 Entire Agreement. THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Remainder of page intentionally left blank

signature pages follow.

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

BORROWER:

 

TCW DIRECT LENDING LLC

By:  

/s/ James Krause

  Name:  

James Krause

  Title:  

Chief Financial Officer, Treasurer and Secretary

Signature Page to

Revolving Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE AGENT: NATIXIS, NEW YORK BRANCH,
as Administrative Agent By:  

/s/ Nick Mitra

  Name: Nick Mitra   Title: Executive Director By:  

/s/ Henry J. Sandlass

  Name: Henry J. Sandlass   Title: Managing Director

Signature Page to

Revolving Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LENDERS: NATIXIS, NEW YORK BRANCH, as Funding Agent and Committed Lender for the
Natixis Lender Group By:  

/s/ Nick Mitra

  Name: Nick Mitra   Title: Executive Director By:  

/s/ Henry J. Sandlass

  Name: Henry J. Sandlass   Title: Managing Director

Signature Page to

Revolving Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.01A

COMMITMENTS AND LENDER GROUPS

TCW DIRECT LENDING LLC

 

Name of Lender Group

  

Funding Agent

  

Committed Lender

  

Conduit Lender

   Commitment of
Committed
Lender  

Natixis

   Natixis, New York Branch    Natixis, New York Branch    None    $ 250,000,000
              

 

 

          

Total

   $ 250,000,000               

 

 

 

Schedule 1.01A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.01B

MANDATORY COST FORMULAE

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Conduct
Authority and/or Prudential Regulation Authority (or, in either case, any other
authority which replaces all or any of its functions); or

 

  (b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. Administrative Agent will, at the
request of Borrower, deliver to Borrower a statement setting forth the
calculations of the Additional Cost Rate for each Lender and the Mandatory Cost.

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to
Administrative Agent. This percentage will be certified by such Lender in its
notice to Administrative Agent to be its reasonable determination of the cost
(expressed as a percentage of such Lender’s participation in all relevant Loans
made from such Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Lending Office.

4. Subject to paragraph 13 below and/or any changes agreed between the Required
Lenders and Borrower in order to reflect market practice in relation to fees or
costs imposed by the Financial Conduct Authority and/or the Prudential
Regulation Authority (as the case may be), the Additional Cost Rate for any
Lender lending from a Lending Office in the United Kingdom will be calculated by
Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

AB+C(B-D)+E x 0.01 per cent per annum

100 - (A+C)

 

  (b) in relation to any Loan in any currency other than Sterling:

E x 0.01 per cent per annum

300

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

Schedule 1.01B

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  “B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.05(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the Financial
Conduct Authority Fees Manual and/or the Fees Manual of the Prudential
Regulation Authority or such other law or regulation as may be in force from
time to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate) or such other equivalent fee tariffs payable to the Financial
Conduct Authority and/or the Prudential Regulation Authority (as the case may
be);

(d) “Reference Banks” means four banks in the London interbank market selected
by Administrative Agent in consultation with Borrower (or all such banks if
there are less than four);

(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules;

(f) “Financial Conduct Authority” means the Financial Conduct Authority
established pursuant to the Financial Services and Markets Act 2012 (or any
successor authority);

(g) “Participating Member State” means any member state of the European Union
that has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union; and

(h) “Prudential Regulation Authority” means the Prudential Regulation Authority
established pursuant to the Financial Services and Markets Act 2012 (or any
successor authority).

Schedule 1.01B

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7. If requested by Administrative Agent or Borrower, each Reference Bank with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Conduct Authority and/or
the Prudential Regulation Authority (as the case may be), supply to
Administrative Agent and Borrower, the rate of charge payable by such Reference
Bank to the Financial Conduct Authority and/or the Prudential Regulation
Authority (as the case may be) pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Conduct Authority and/or the Prudential
Regulation Authority (as the case may be) (calculated for this purpose by such
Reference Bank as being the average of the Fee Tariffs applicable to such
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of such Reference Bank.

8. Each Lender shall supply any information required by Administrative Agent for
the purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

(b) any other information that Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify Administrative Agent in writing of any change
to the information provided by it pursuant to this  paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
Administrative Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10. Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

11. Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13. Administrative Agent may from time to time, after consultation with Borrower
and the Lenders, determine and notify to all parties hereto any amendments which
are required to be made to this Schedule in order to comply with any change in
law, regulation or any requirements from time to time

Schedule 1.01B

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

imposed by the Bank of England, the Financial Conduct Authority, the Prudential
Regulation Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

Schedule 1.01B

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 13.07

ADDRESSES FOR NOTICE

 

If to any Borrower Party:    If to Administrative Agent:

c/o The TCW Group, Inc.

865 S. Figueroa Street

Los Angeles, California 90017

Attention: Meredith Jackson

Telephone: (213) 244-0896

Email: meredith.jackson@tcw.com

  

Natixis, New York Branch

1251 Avenue of Americas, 4th Floor New

York, New York 10020

Attention: Hank Sandlass

Telephone: (212) 891-5868

Fax: (212) 891-5780

Email: hank.sandlass@us.natixis.com

 

With a copy to:

 

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, NY 10020

Attention: Legal Department

Telephone: (212) 891-6100

Fax: (212) 891-1922

Email: legal.notices@us.natixis.com

Schedule 13.07



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

[RESERVED.]

Exhibit A – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

REVOLVING CREDIT NOTE

 

$            

                 ,20       

 

  1. FOR VALUE RECEIVED, TCW DIRECT LENDING LLC, a Delaware limited liability
company (“Maker”), hereby unconditionally promises to pay to
            (“Payee”), at the principal office of [Natixis, New York Branch, as
Funding Agent (“Funding Agent”) for the Lender Group under the Credit Agreement
referred to below][Natixis, New York Branch, as Administrative Agent for the
account of each of the Lenders under the Credit Agreement referred to below
(“Administrative Agent”)] or such other office as [Funding Agent][Administrative
Agent] designates, the principal sum of             AND NO/100 DOLLARS ($XX),
or, if less, the unpaid principal amount of the Loans then outstanding, together
with accrued interest thereon, in lawful money of the United States of America.

 

  2. This promissory note (this “Note”) has been executed and delivered pursuant
to that certain Revolving Credit Agreement, dated as of November 12, 2014 (as
amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), by and among TCW Direct Lending LLC, as borrower, Natixis, New York
Branch, as Administrative Agent, and the lenders from time to time party
thereto, and is one of the “Notes” referred to therein. Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This Note evidences Loans made under the Credit Agreement, and the
holder of this Note shall be entitled to the benefits provided in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a statement of:
(a) the obligation of Payee to make advances thereunder; (b) the prepayment
rights and obligations of Maker; (c) the collateral for the repayment of this
Note; and (d) the events upon which the maturity of this Note may be
accelerated. Maker may borrow, repay and reborrow upon the terms and conditions
specified in the Credit Agreement.

 

  3. The unpaid principal amount of this Note shall be payable in accordance
with the terms of Sections 3.03 and 13.14 of the Credit Agreement, which
provisions are hereby incorporated by reference in this Note as if fully set
forth herein.

 

  4. The unpaid principal amount of this Note shall bear interest from the date
of borrowing until maturity in accordance with Sections 2.05, 2.06, 2.11 and
13.14 of the Credit Agreement. Interest on this Note shall be payable in
accordance with Sections 3.02, 3.03, and 13.14 of the Credit Agreement.

 

  5. All Borrowings and continuations of Loans hereunder, and all payments made
with respect thereto, may be recorded by Payee from time to time on
grid(s) which may be attached hereto, or Payee may record such information by
such other method as Payee may generally employ; provided, however, that failure
to make any such entry shall in no way reduce or diminish Maker’s obligations
hereunder. The aggregate unpaid amount of all Borrowings and

 

   Exhibit B – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  continuations of Loans set forth on grid(s) which may be attached hereto shall
be rebuttably presumptive evidence of the unpaid principal amount of this Note
or under the Credit Agreement.

 

  6. If this Note, or any installment or payment due hereunder, is not paid when
due, whether at maturity or by acceleration, or if it is collected through a
bankruptcy, probate or other court, whether before or after maturity, Maker
agrees to pay all out-of-pocket costs of collection, including, but not limited
to, reasonable and documented attorneys’ fees incurred by the holder hereof and
costs of appeal, in each case, as provided in the Credit Agreement. All past-due
principal of, and, to the extent permitted by applicable Law, past-due interest
on, this Note shall bear interest until paid at the Default Rate as provided in
the Credit Agreement.

 

  7. Maker and all sureties, endorsers, guarantors and other parties ever liable
for payment of any sums payable pursuant to the terms of this Note, jointly and
severally waive (except as expressly provided in the Credit Agreement) demand,
presentment for payment, protest, notice of protest, notice of acceleration,
notice of intent to accelerate, diligence in collection, the bringing of any
suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payment, or any releases or substitutions of any
security, or any delay, indulgence, or other act of any trustee or any holder
hereof, whether before or after maturity.

 

  8. Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply, and the applicable federal Laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Note.

 

  9. Reference is hereby made to Section 13.17 of the Credit Agreement regarding
the non-personal liability of the Investors, the provisions of which are hereby
incorporated by reference in this Note as if fully set forth herein, for the
payment and performance of Maker’s obligations hereunder.

 

MAKER: TCW DIRECT LENDING LLC By:  

 

  Name:   Title:

 

   Exhibit B – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

LOAN NOTICE

            , 20    

 

Natixis, New York Branch
1251 Avenue of the Americas, 4th Floor
New York, NY 10020 Attention:    Hank Sandlass Telephone:    (212) 891-5868 Fax:
   (212) 891-5780 Email:    hank.sandlass@us.natixis.com

with a copy to: Nick.Mitra@us.natixis.com

 Terrence.Gregersen@us.natixis.com

 Hana.Beckles@us.natixis.com

 Yazmin.Vasconez@us.natixis.com

Ladies and Gentlemen:

This Loan Notice is executed and delivered by TCW DIRECT LENDING LLC, a Delaware
limited liability company (“Borrower”) [and [QUALIFIED BORROWER], a
[            ] (“Qualified Borrower”)], to Natixis, New York Branch, as
administrative agent (“Administrative Agent”), pursuant to Section 2.02 of that
certain Revolving Credit Agreement, dated as of November 12, 2014 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
by and among Borrower, Administrative Agent, and the lenders from time to time
party thereto. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Complete the following:

 

1. Borrower [and Qualified Borrower] hereby request[s] (check one box only):

 

  ¨ A Borrowing

 

  ¨ A conversion of [Eurocurrency] [Base] [Floating LIBOR] Rate Loan

 

  ¨ A continuation of Eurocurrency Rate Loan

 

  (a) On             (a Business Day)

 

  (b) In the amount of $        

 

   Exhibit C – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) In [Dollars][Canadian Dollars][Euros][Sterling][insert other Alternative
Currency permitted pursuant to Section 1.06 of the Credit Agreement]

 

  (d) [If any portion of the Borrowing is not to be funded by a Conduit Lender
through the issuance of Commercial Paper, such portion shall be a [Base Rate
Loan] [Eurocurrency Rate Loan] (it being understood that if any Conduit Lender
elects to fund any portion of a Loan through its Liquidity Provider, the
interest rate (for the period prior to the time such portion of such Loan is
funded through the issuance of Commercial Paper) which shall apply to such
portion of such Borrowing shall be determined in the reasonable discretion of
the applicable Funding Agent).]

 

  (e) [For a Eurocurrency Rate Loan: with an Interest Period of
            months.]

 

  (f) [For a conversion: the [Eurocurrency][Base][Floating LIBOR] Rate Loans
referenced above shall be converted to [Eurocurrency][Base][Floating LIBOR] Rate
Loans.]

 

2. In connection with the [Borrowing] [continuation] [conversion] requested
herein, Borrower[s] hereby represent[s], warrant[s], and certif[y][ies] to
Administrative Agent for the benefit of Lenders that:

 

  (a) On and as of the date of such Borrowing, the statements contained in
Sections 7.02(a) and 7.02(b) are accurate;

 

  (b) Following the requested [Borrowing] [continuation] [conversion], the
Principal Obligation will be $        ;

 

  (c) After giving effect to such [Borrowing] [continuation] [conversion], the
Principal Obligation on and as of the date of such [Borrowing] [continuation]
[conversion] will not exceed the Available Commitment on and as of such date,
based on the most recent information available to the Borrowers; and

 

  (d) Set forth on Schedule I to this Loan Notice (which shall be the Borrowing
Base Certificate for purposes of this Loan Notice) are: (i) the Capital
Commitments of Borrowing Base Investors; (ii) the Unfunded Commitments of
Borrowing Base Investors; and (iii) a calculation of the Available Commitment,
in each case, on and as of the date of [Borrowing] [continuation] [conversion]
requested herein.

 

3. Following are Borrower’s instructions for distribution of loan proceeds
(appropriate wire instructions, etc.): 1

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW.

 

 

1  NTD: Insert.

 

   Exhibit C – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Loan Notice is executed on             , 20    .

 

BORROWER:

TCW DIRECT LENDING LLC

By:

 

 

 

Name:

 

Title:

 

   Exhibit C – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

DATED AS OF             , 20    

Calculation of Available Commitment2

 

Borrowing Base Investors

   Capital Commitment    Eligible Designated/Included
Unfunded Commitment

[NAMES]

     

 

Eligible Included Unfunded Commitments of Included Investors:

   $           [A ] 

[A] multiplied by 90%:

   $           [B ] 

Eligible Designated Unfunded Commitments of Designated Investors:

   $           [C ] 

[C] multiplied by 65%3:

   $           [D ] 

Borrowing Base (sum of [B] and [D]):

   $           [E ] 

Maximum Commitment:

   $           [F ] 

FX Reserve Amount:

   $           [G ] 

Maximum Commitment minus FX Reserve Amount ([F] minus [G]):

   $           [H ] 

Borrowing Base minus FX Reserve Amount ([E] minus [G]):

   $           [I ] 

Available Commitment (lesser of [H] and [I]):

   $           [J ] 

Principal Obligation:

   $           [K ] 

Maximum amount of Loans to be advanced ([J] minus [K]):

   $           [L ] 

 

 

2  All in this Schedule I are reflected in the Dollar Equivalent of such amount.

3  Subject to Aggregate Concentration Limit and Individual Concentration Limit

 

   Exhibit C – Schedule I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

SECURITY AGREEMENT

             , 20    

THIS SECURITY AGREEMENT is executed and delivered as of November 12, 2014 (the
“Security Agreement”), by TCW DIRECT LENDING LLC, a Delaware limited liability
company (“Borrower”), in favor of NATIXIS, NEW YORK BRANCH, as administrative
agent (“Administrative Agent”), for the benefit of the Secured Parties
(hereinafter defined). Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement referred to below.

 

1. Existence of Borrower. Borrower was formed pursuant to that certain
Certificate of Formation dated as of April 1, 2014and is governed pursuant to
that certain Second Amended and Restated Agreement of Limited Liability Company
Agreement dated as of September 19, 2014 (as amended, modified, supplemented, or
restated from time to time, the “Operating Agreement”).

 

2. Capital Calls. Pursuant to the Operating Agreement, Borrower may make one or
more Capital Calls upon the Investors to make Capital Contributions to the
capital of Borrower subject to certain limitations specified in the Operating
Agreement.

 

3. Credit Agreement. Borrower and Administrative Agent have entered into a
Revolving Credit Agreement, dated as of November 12, 2014 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”), relating
to a revolving credit facility. Administrative Agent, the Lenders and Liquidity
Providers are herein collectively referred to as “Secured Parties” and each
individually referred to as a “Secured Party.” To secure the Obligations under
the Credit Agreement, Borrower has agreed to pledge and assign to Administrative
Agent, for the benefit of the Secured Parties, Borrower’s rights to make Capital
Calls under the Operating Agreement, to receive payment of each Investor’s
Capital Contributions, and to enforce the payment of Capital Contributions by
each Investor pursuant to the Operating Agreement.

 

4. Collateral and Obligations. In order to secure the Obligations, Borrower
hereby grants to Administrative Agent for the benefit of the Secured Parties, to
the extent permitted by law and subject to the terms and conditions of this
Security Agreement and the Operating Agreement, a first priority security
interest (except to the extent of Permitted Liens) and lien in and to the
following (the “Collateral”):

 

  (a) Borrower’s right to make Capital Calls, and all other rights, titles,
interests, powers and privileges related to, appurtenant to or arising out of
Borrower’s right to require or demand that Investors make Capital Contributions
to the capital of Borrower, in each case, in accordance with the Operating
Agreement;

 

   Exhibit D – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Borrower’s rights, titles, interests and privileges in and to the Capital
Contributions, whether now owned or hereafter acquired, and any other rights of
Borrower to receive the same; and

 

  (c) Borrower’s rights, titles, interests, remedies, and privileges under the
Operating Agreement relating to Capital Contributions and any other rights of
Borrower under the Operating Agreement to call for additional Capital
Contributions or the enforcement thereof.

Administrative Agent acknowledges that the Collateral does not include (i) an
interest in any Investor’s Membership Interest in Borrower, or (ii) those items
excluded from the definition of Collateral pursuant to the last paragraph of
Section 5.01 of the Credit Agreement.

Administrative Agent, in its discretion, without in any manner impairing any of
its rights and powers of the Secured Parties hereunder, may, at any time and
from time to time, without further consent of or notice to Borrower, with or
without valuable consideration, file this Security Agreement or a photocopy
hereof, or any financing statement with respect hereto covering the Collateral
(and any amendment, modification, supplement or continuation in respect of any
such financing statement).

 

5. Warranties and Covenants. Borrower hereby warrants to Administrative Agent
for the benefit of the Secured Parties and covenants and agrees with
Administrative Agent for the benefit of Secured Parties as follows:

 

  (a) That Borrower is the sole, legal and equitable owner of the Capital
Commitments and the Capital Contributions and the sole, legal and equitable
owner and holder of the right to make Capital Calls and has the authority to
execute this Security Agreement, and this Security Agreement constitutes the
legal and binding obligation of Borrower enforceable in accordance with the
terms hereof, subject to Debtor Relief Laws and to general principles of equity;

 

  (b) That Borrower has not heretofore transferred, assigned, pledged,
hypothecated or granted any security interest in all or any portion of the
Collateral which has not been released in accordance with the terms of the
Credit Agreement; that it has full right and power to make the transfer, pledge
and assignment and grant the security interests granted hereby; that, to the
extent required by the Operating Agreement, all Investors have been or will be
notified of, and have acknowledged the transfer, pledge and assignment contained
herein; and that this Security Agreement is effective to accomplish the
transfer, pledge, assignment, and grant of the security interests granted
hereby;

 

  (c) That Borrower has received direct or indirect benefit from the loans
evidenced by the Notes; and that the grant of the security interest in the
Collateral hereunder was a condition to the granting of such loans;

 

  (d)

That Borrower shall execute and deliver (as applicable) (i) such forms,
authorizations, documents and instruments, and do such other things, as
Administrative Agent shall reasonably request, in order to require that all
Investors deposit into the Collateral Account all monies or sums paid or to be
paid by them as and when Capital Contributions are made pursuant to the
Operating Agreement; and (ii) any financing statements or other documents which
Administrative Agent reasonably requests to protect or perfect the pledge and
grant of the security interests made herein (all of which shall be deemed part
of the Collateral Documents) to Administrative Agent, as Administrative Agent
acting on

 

   Exhibit D – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  behalf of the Secured Parties may reasonably request from time to time, for
the purpose of granting to, protecting, maintaining or perfecting in favor of
the Secured Parties, first priority security interests in any of the Collateral
(subject to Permitted Liens), together with other assurances of the
enforceability of the liens and assurances of due recording and documentation of
the Collateral Documents or copies thereof, as Administrative Agent may
reasonably require to avoid material impairment of the liens and security
interests granted or purported to be granted pursuant to this Security
Agreement; and

 

  (e) That neither Administrative Agent nor Secured Parties shall be responsible
in any way for any depreciation in the value of the Collateral nor have any duty
or responsibility whatsoever to take any steps to preserve any rights of
Borrower in the Collateral or under the Operating Agreement.

 

6. Remedies Upon Event of Default.

 

6.1 Capital Call Rights.

 

  (a) Administrative Agent, on behalf of the Secured Parties, is hereby
authorized, in the name of Borrower, at any time upon the occurrence and during
the continuation of an Event of Default, (i) to notify the Investors obligated
to Borrower with respect to the Capital Contributions to make all payments due
or to become due thereon directly to the Administrative Agent for the benefit of
the Secured Parties at a different account than that specified in the Credit
Agreement, or (ii) to initiate one or more Capital Calls in order to pay the
Obligations (which Capital Calls may be in an amount required to result in
payment in full of the outstanding Obligations). In order to secure further the
payment and performance of the Obligations and to effect and facilitate the
Secured Parties’ right of setoff, in each case, upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Administrative Agent as the attorney-in-fact entitled in the name of Borrower
upon the occurrence and during the continuance of an Event of Default, to make
Capital Calls upon the Investors pursuant to the terms of the applicable
Subscription Agreement and the Operating Agreement.

 

  (b) With or without such general notification as set forth in Section 6.1(a)
above, upon the occurrence and during the continuation of an Event of Default,
Administrative Agent, on behalf of the Secured Parties, may, in accordance with
the Operating Agreement: (i) make Capital Calls in the name of Borrower;
(ii) take or bring, in Borrower’s name or that of Administrative Agent for the
benefit of the Secured Parties, all steps, actions, suits or proceedings
reasonably deemed by Administrative Agent as necessary to effect possession or
collection of payments constituting Collateral; (iii) complete any contract or
agreement of Borrower evidencing or constituting any of the Collateral;
(iv) take such actions with respect to the Capital Commitments as are necessary
in order to pay the Obligations, and to perform the Subscription Agreements and
the Operating Agreement to the extent required to effect such actions; (v) make
allowances or adjustments related to the Capital Calls; (vi) compromise any
claims related to the Capital Calls; (vii) issue credit in its own name or the
name of Borrower to the extent necessary to reflect the making of a Capital
Contribution to Borrower that is not otherwise reflected in the capital accounts
of Borrower; or (viii) exercise any right, privilege, power, or remedy provided
to Borrower under its Constituent Documents, or the Subscription Agreements or
relating to the right to call for and to receive Capital Contributions, in each
case, in accordance with the Constituent Documents and/or the Subscription
Agreements.

 

   Exhibit D – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) Administrative Agent, on behalf of the Secured Parties, is hereby
authorized and empowered, upon the occurrence and during the continuation of an
Event of Default, on behalf of Borrower and in accordance with the Operating
Agreement, to endorse the name of Borrower upon any check, draft, instrument,
receipt, instruction or other document, agreement or item constituting
Collateral or proceeds thereof, including, but not limited to, any item
evidencing payment upon a Capital Contribution of any Investor to Borrower
coming into Administrative Agent’s or any Secured Party’s possession, and to
receive and apply the proceeds therefrom in accordance with the terms of the
Credit Agreement.

 

  (d) Upon the occurrence and during the continuation of an Event of Default,
issuance by Administrative Agent, on behalf of the Secured Parties, of a receipt
to any Investor obligated to pay any Capital Contributions to Borrower shall be
a full and complete release, discharge and acquittance of such Investor to the
extent of any amount so paid to the Collateral Account or otherwise to the
Administrative Agent for the benefit of the Secured Parties, so long as such
amount shall not be invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other Person under
any bankruptcy act or code, state or federal law, common law or equitable
doctrine.

 

  (e) All actions taken pursuant to this Section 6.1 shall be subject to
Section 11.03 of the Credit Agreement. Administrative Agent shall give Borrower
prompt notice of any action taken pursuant to this Section 6.1, but failure to
give such notice shall not affect the validity of such action or give rise to
any defense in favor of Borrower with respect to such action. Neither
Administrative Agent nor any Secured Party shall be deemed to make at any time
any representation or warranty as to the validity of any Capital Call Notice nor
shall Administrative Agent or the Secured Parties be accountable for Borrower’s
use of the proceeds of any Capital Call Notice.

 

6.2 Power of Attorney. Administrative Agent, on behalf of the Secured Parties,
is hereby granted an irrevocable power of attorney, which is coupled with an
interest, to, in accordance with the Operating Agreement, execute all checks,
drafts, receipts, instruments, instructions or other documents, agreements or
items on behalf of Borrower exercisable only upon the occurrence and during the
continuation of an Event of Default (and subject to Section 11.03 of the Credit
Agreement), as shall be deemed by Administrative Agent to be necessary or
advisable, in the sole discretion, reasonably exercised, of Administrative
Agent, to preserve the security interests and liens herein granted or to secure
the repayment of the Obligations, and neither Administrative Agent nor any
Secured Party shall incur any liability in connection with or arising from its
exercise of such authority and power except as a result of gross negligence, bad
faith or willful misconduct.

 

6.3 Collateral Sale or Other Disposition.

 

  (a)

During the continuance of an Event of Default, Administrative Agent, on behalf
of the Secured Parties, shall have the right (subject to Section 11.03 of the
Credit Agreement) to sell the Collateral or any part thereof for cash, upon
credit or for future delivery and upon such other terms as Administrative Agent
may deem commercially reasonable, with Borrower hereby waiving all rights, if
any, to require Administrative Agent to marshal the Collateral and any other
security for the Obligations. Any notice of the time and place of any public
sale or the time after which any private sale or other disposition of all or any
part of the Collateral may be made shall be deemed reasonable if made in

 

   Exhibit D – Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  accordance with applicable Law. Administrative Agent shall not be obligated to
make any sale or other disposition of the Collateral regardless of notice having
been given. From time to time Administrative Agent may, but shall not be
obligated to, postpone the time and change the place of any proposed sale of any
of the Collateral for which notice has been given as provided above if, in the
judgment of Administrative Agent, such postponement or change is necessary or
appropriate in order that the provisions of this Security Agreement applicable
to such sale may be fulfilled or in order to obtain more favorable conditions
under which such sale may take place and notice of such change has been provided
in accordance with applicable Law.

 

  (b) In case of any sale by Administrative Agent of any of the Collateral on
credit, which may be elected at the option and in the complete discretion of
Administrative Agent, on behalf of the Secured Parties, the Collateral so sold
may be retained by Administrative Agent for the benefit of the Secured Parties
until the selling price is paid by the purchaser, but neither Administrative
Agent nor any Secured Party shall incur any liability in case of failure of the
purchaser to take up and pay for the Collateral so sold. In case of any such
failure, such Collateral so sold may be again similarly sold. After deducting
all costs or expenses for which Borrower is liable pursuant to the Credit
Agreement (including, without limitation, the reasonable and documented
attorneys’ fees and legal expenses incurred by Administrative Agent or the
Secured Parties, or both, to the extent due and payable in accordance with the
Credit Agreement), Administrative Agent shall apply the remaining balance of the
proceeds of any sale or sales, if any, to pay the principal of and interest upon
the Obligations in accordance with Section 11.05 in the Credit Agreement. If the
proceeds of any sale, disposition or other remedy are insufficient to pay the
Obligations in full, Borrower shall remain liable for any deficiency in the
payment of the Obligations and the reasonable and documented fees of any
attorney employed by Administrative Agent or any Secured Party to collect in
accordance with the Credit Agreement. Neither Administrative Agent nor any
Secured Party shall incur any liability as a result of the sale of the
Collateral at any private sale or sales conducted in accordance with applicable
law except as a result of gross negligence, bad faith or willful misconduct.

 

  (c) All recitals in any instrument of assignment or any other instrument
executed by Administrative Agent for the benefit of the Secured Parties or by
the Secured Parties incident to the sale, transfer, assignment or other
disposition or utilization of the Collateral or any part thereof hereunder shall
be full proof of the matters stated therein and no other proof shall be required
to establish full legal propriety of the sale or other action taken by
Administrative Agent for the benefit of the Secured Parties or by the Secured
Parties or of any fact, condition or thing incident thereto, and all
prerequisites of such sale or other action shall be presumed to have been
performed or to have occurred.

 

6.4

Additional Rights and Remedies. Subject to Section 11.03 of the Credit
Agreement, Administrative Agent and the Secured Parties shall have all rights,
remedies and recourse granted in the Loan Documents or existing at common law or
equity (including specifically those granted by the Uniform Commercial Code, as
adopted in New York and any other state which governs the creation or perfection
(and the effect thereof) of any security interest in the Collateral), and such
rights and remedies: (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively or concurrently against Borrower and any other party
obligated under the Obligations, or against the Collateral, or any of such
Collateral, or any other security for the Obligations, or any of them, at the
sole discretion of Administrative Agent, on behalf of the Secured Parties;
(iii) may be exercised as often as occasion therefor shall arise, it being
agreed by

 

   Exhibit D – Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Borrower that the exercise or failure to exercise any of same shall in no
event be construed as a waiver or release thereof or of any other right, remedy
or recourse; and (iv) are intended to be and shall be, non-exclusive.

 

6.5 Subrogation. Notwithstanding a foreclosure upon any of the Collateral or
exercise of any other remedy by Administrative Agent on behalf of the Secured
Parties during the continuance of an Event of Default, Borrower shall not be
subrogated thereby to any rights of Administrative Agent for the benefit of the
Secured Parties against the Collateral or any other security for the
Obligations, or Borrower or any property of Borrower, nor shall Borrower be
deemed to be the owner of any interest in the Obligations, nor shall Borrower
exercise any rights or remedies with respect to Borrower or the Collateral or
any other security for the Obligations or any of them or the property of
Borrower until the Obligations (other than contingent contractual indemnities)
have been paid to Administrative Agent for the benefit of the Secured Parties
and is fully performed and discharged.

 

7. Limitation on Liability. Regardless of any provision of this Security
Agreement, in the absence of bad faith, gross negligence or willful misconduct
or breach of the Operating Agreement or Credit Agreement by Administrative Agent
or the Secured Parties, or both, neither Administrative Agent nor the Secured
Parties shall be liable for the failure of Administrative Agent to collect or
exercise diligence in the collection, possession or any transaction concerning,
all or part of the Capital Calls, Capital Call Notices, Capital Contributions or
Capital Commitments, or sums due or paid thereon, nor shall Administrative Agent
or the Secured Parties be under any obligation whatsoever to anyone by virtue of
the security interests and liens granted herein.

 

8. Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be delivered and
deemed effective in accordance with Section 13.07 of the Credit Agreement. Any
notice required hereunder shall be deemed commercially reasonable if given at
least ten (10) days prior to the event giving rise to the requirement of such
notice, including but not limited to, notices of a private or public sale.

 

9. Appointment of Successor Administrative Agent. Reference is hereby made to
Section 12.06 of the Credit Agreement for the terms and conditions upon which a
successor Administrative Agent hereunder may be appointed. Wherever the words
“Administrative Agent” are used herein, the same shall mean the Administrative
Agent named in the first paragraph of this Security Agreement or the successor
Administrative Agent at the time in question.

 

10. Binding Effect; Miscellaneous.

 

  (a) This Security Agreement shall be binding upon and inure to the benefit of
and be enforceable by the undersigned and their respective successors and
assigns.

 

  (b) The headings to the various paragraphs of this Security Agreement shall
have been inserted for convenient reference only and shall not modify, define,
limit or expand the expressed provisions of this Security Agreement. This
Security Agreement may be executed in any number of counterparts, each of which
shall be an original, and such counterparts shall together constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Security Agreement by telecopy or other electronic transmission
(including “pdf”) shall be effective as delivery of a manually executed
counterpart of this Security Agreement.

 

   Exhibit D – Page 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) No delay or omission on the part of Administrative Agent or the Secured
Parties in exercising any right hereunder shall operate as a waiver of any such
right or any other right. A waiver on any one or more occasions shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.

 

  (d) Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply, and the applicable federal laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Security Agreement.

 

  (e) Any suit, action or proceeding against any party hereto with respect to
this Security Agreement or any judgment entered by any court in respect thereof,
may be brought in the courts of the State of New York, or in the United States
Courts located in the Borough of Manhattan in New York City, pursuant to
Section 5-1402 of the New York General Obligations Law, and each party hereto
hereby submits to the non-exclusive jurisdiction of such courts for the purpose
of any such suit, action or proceeding. Each party hereto hereby irrevocably
consents to the service of process in any suit, action or proceeding in said
court by the mailing thereof by registered or certified mail, postage prepaid,
to the applicable address set forth in Section 8 hereof. Each party hereto
hereby irrevocably waives any objections which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Security Agreement brought in the courts located in the State of New
York, Borough of Manhattan in New York City, and each hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS
SECURITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

  (f) This Security Agreement and the provisions set forth herein shall continue
until the full, final, and complete satisfaction of the Obligations (other than
contingent contractual indemnities), and Administrative Agent’s and the Secured
Parties’ rights hereunder shall not be released, diminished, impaired, reduced
or adversely affected by: (i) the renewal, extension, modification, amendment or
alteration of the Credit Agreement or any other Loan Document (other than this
Security Agreement) or any related document or instrument; (ii) any adjustment,
indulgence, forbearance or compromise that might be granted or given by
Administrative Agent or the Secured Parties to any primary or secondary obligor
or in connection with any security for the Obligations; (iii) any full or
partial release of any of the foregoing (unless the rights under this Security
Agreement are expressly released in accordance herewith); or (iv) notice of any
of the foregoing.

 

  (g) Neither Administrative Agent nor the Secured Parties have assumed, and
nothing contained herein shall be declared to have imposed upon Administrative
Agent or the Secured Parties, any of Borrower’s duties or obligations, except
that Administrative Agent and the Secured Parties shall be bound by the
provisions of the Operating Agreement in exercising rights or remedies
thereunder assigned to Administrative Agent hereunder.

 

  (h)

Notwithstanding anything to the contrary herein, (i) the obligations of Borrower
hereunder are subject to the recourse and nonrecourse provisions of
Section 13.17 of the Credit Agreement and (ii) the rights, powers, privileges
and remedies of the

 

   Exhibit D – Page 7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Administrative Agent for the benefit of the Secured Parties hereunder are
subject to Section 11.03 of the Credit Agreement.

 

  (i) On the full, final, and complete satisfaction of the Obligations (other
than contingent contractual indemnities), this Security Agreement and the rights
and liens of the Administrative Agent shall be automatically released and of no
further force or effect. Thereafter, upon request, Administrative Agent, on
behalf of the Secured Parties, shall provide Borrower, at its sole expense, a
written release of its obligations hereunder and of the Collateral in form
reasonably acceptable to Borrower.

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE(S) FOLLOW.

 

   Exhibit D – Page 8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Executed on the date first above written.

 

BORROWER: TCW DIRECT LENDING LLC By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED:

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Name:   Title:

 

   Exhibit D – Page 9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

COLLATERAL ACCOUNT ASSIGNMENT

Dated as of              , 20    

For value received, TCW DIRECT LENDING LLC, a Delaware limited liability company
(“Assignor”), hereby (i) pledges to NATIXIS, NEW YORK BRANCH, as administrative
agent for the benefit of the Secured Parties (as defined below) (“Assignee”)
under that certain Revolving Credit Agreement, dated as of November 12, 2014 (as
amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”; capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement), by and among Assignor, Natixis,
New York Branch, as administrative agent (in such capacity, “Administrative
Agent”), and the lenders from time to time party thereto (together with such
other lending institutions which become party to the Credit Agreement, or have
been, or may hereafter be, assigned an interest as lender in accordance with the
Credit Agreement, the “Lenders” and together with each Agent and Liquidity
Provider, the “Secured Parties”), and (ii) grants to Assignee, a lien, claim,
encumbrance upon and security interest in Account No. 10549632 at State Street
Bank and Trust Company (the “Depository”), entitled “TCW Direct Lending LLC
Collateral Account”, and any extensions or renewals thereof, if the account is
one which may be extended or renewed, and any successor or substitute accounts
as agreed between Assignor and Assignee (such account or accounts and any
extensions or renewals being hereinafter called the “Account”), together with
all of Assignor’s right, title, and interest (whether now existing or hereafter
created or arising) in and to the Account, all sums now or at any time hereafter
on deposit therein, credited thereto, or payable thereon, all proceeds and
products thereof, and all instruments, documents, certificates, and other
writings evidencing the Account, on the following terms and conditions:

 

1. This assignment (this “Assignment”) of the Account shall secure the payment
and the performance of the Obligations. Assignor shall also enter into a Deposit
Account Control Agreement (an “Account Control Agreement”), which shall, upon
the execution and delivery thereof by the parties thereto, give the
Administrative Agent “control” of the Account within the meaning of Article 9 of
the Uniform Commercial Code as in effect in the State of New York from time to
time.

 

2. Assignor represents and warrants that:

 

  (a) subject to Administrative Agent’s and/or Depository’s rights in the
Account, Assignor is the sole owner of the Account and has authority to execute
and deliver this Assignment;

 

  (b) except for any financing statement which may have been filed by Assignee,
no financing statement covering the Account, or any part thereof, has been filed
and remains effective with any filing officer;

 

  (c) no other assignment has been executed with respect to the Account, other
than in favor of Assignee; and

 

   Exhibit E – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) the Account is not subject to any liens or offsets of any Person other
than Assignee, Secured Parties, the Depository and Permitted Liens.

 

3. So long as the Obligations or any part thereof remain unpaid, Assignor
covenants and agrees:

 

  (a) (i) from time to time promptly to execute and deliver to Assignee all such
other assignments, certificates, passbooks and supplemental writings, and do all
other acts or things as Assignee may reasonably request in order to more fully
evidence and perfect the security interest herein created; and (ii) Assignee may
file such financing statements, amendments thereto and continuations thereof as
Assignee may reasonably deem necessary in order to more fully evidence and
perfect the security interest herein created;

 

  (b) promptly (to the extent readily available) to furnish Assignee with any
information or writings which Assignee may reasonably request concerning the
Account;

 

  (c) promptly (upon obtaining knowledge thereof) to notify Assignee of any
material change in any fact or circumstances warranted or represented by
Assignor herein or any material change in any other writing furnished by
Assignor to Assignee in connection with the Account;

 

  (d) promptly (upon obtaining knowledge thereof) to notify Assignee of any
claim (other than a Permitted Lien), action, or proceeding affecting title to
the Account, or any part thereof, or the security interest herein, and, at the
reasonable request of Assignee, appear in and defend any such action or
proceeding; and

 

  (e) to pay to Assignee the amount of any court costs and attorney’s fees
assessed by a court and incurred by Assignee following any Event of Default
hereunder (to the extent due and payable in accordance with the Credit
Agreement).

 

4. Assignor covenants and agrees that, without the prior consent of Assignee,
Assignor will not:

 

  (a) create any other Lien in or upon, or otherwise encumber, or assign the
Account, or any part thereof, or permit the same to be or become subject to any
Lien, attachment, execution, sequestration, other legal or equitable process, or
any encumbrance of any kind or character, except the Lien herein created and
subject to the Account Control Agreement, any offset rights inuring to the
benefit of Depository, or Permitted Liens; or

 

  (b) request, make or allow to be made any withdrawals from the Account to the
extent prohibited hereunder or in Section 5.02 of the Credit Agreement.

Should any funds required by the Credit Agreement to be deposited in or credited
to the Account instead be received by Assignor, they shall immediately upon such
receipt become subject to the lien granted hereunder and while in the hands of
Assignor be segregated from all other funds of Assignor and be held in trust for
the Secured Parties unless otherwise used in accordance with the terms hereof
and the Credit Agreement. Assignor shall have absolutely no dominion or control
over such funds except to promptly deposit them into the Account. Assignor
acknowledges and agrees that Depository is authorized to comply with
instructions originated in writing by Assignee in accordance with the terms
hereof and of the Account Control Agreement and the Credit Agreement directing
the disposition of funds in the Account without further consent of Assignor.
Assignee agrees with Assignor that Assignee shall not originate instructions
with respect to, or

 

   Exhibit E – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

direct the disposition of funds in, the Account except during the continuation
of an Event of Default and subject to Section 11.03 of the Credit Agreement.

 

5. Assignee’s rights hereunder shall not be released, diminished, impaired,
reduced or adversely affected by:

 

  (a) any adjustment, indulgence, forbearance or compromise that might be
granted or given by Assignee or the Secured Parties to any primary or secondary
obligor or in connection with any security for the Obligations;

 

  (b) any full or partial release of any of the foregoing;

 

  (c) any other action taken or omitted to be taken by Assignee or the Secured
Parties in connection with the Obligations, whether or not such action or
omission prejudices Assignor or increases the likelihood that the Account will
be applied to the Obligations; or

 

  (d) notice of any of the foregoing.

 

6. Assignee, without in any manner impairing any of its rights and powers
hereunder, may, at any time and from time to time, without further consent of or
notice to Assignor (except as required by the Credit Agreement or other Loan
Documents), and with or without valuable consideration:

 

  (a) renew or extend the maturity of or accept partial payments upon the
Obligations or any part thereof;

 

  (b) release any person primarily or secondarily liable in respect of the
Obligations or any security therefor;

 

  (c) alter, in any manner that the Secured Parties may elect, the terms of any
instrument evidencing the Obligations or any part thereof either as to the
maturity thereof, rate of interest, method of payment, parties thereto or
otherwise;

 

  (d) renew, extend or accept partial payments upon, release or permit
substitutions for or withdrawals of, any security (other than the Account) at
any time directly or indirectly, immediately or remotely, securing the payment
of the Obligations or any part thereof; and

 

  (e) release or pay to Assignor, or any other person otherwise entitled
thereto, any amount paid or payable in respect of any such other direct or
indirect security for the Obligations, or any part thereof.

 

7. Should any person have heretofore executed or hereafter execute, in favor of
the Secured Parties, any deed of trust, mortgage, or security agreement, or have
heretofore pledged or hereafter pledge any other property to secure the payment
of the Obligations, or any part thereof, the exercise by the Secured Parties of
any right or power conferred upon any of them in any such instrument, or by any
such pledge, shall be (subject to Sections 5.02 and 11.03 of the Credit
Agreement) wholly discretionary with each the Secured Parties, and the exercise
or failure to exercise any such right or power shall not impair or diminish the
Secured Parties’ rights, titles, interest, liens, and powers existing hereunder.

 

   Exhibit E – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8. Subject to Sections 5.02 and 11.03 of the Credit Agreement and the last
sentence of Section 4, during the existence of an Event of Default, Assignee, on
behalf of the Secured Parties, in addition to any other remedies it may have,
may do one or more of the following:

 

  (a) declare the Obligations immediately due and payable;

 

  (b) demand payment and performance thereof from the funds in or credited to
the Account;

 

  (c) withdraw funds from the Account and apply all or any portion of the
Account to the Obligations as described in paragraph 12 hereof;

 

  (d) exercise a notice of control pursuant to the Account Control Agreement;

 

  (e) on behalf of Assignor to endorse the name of Assignor upon any checks,
drafts, or other instruments payable to Assignor evidencing payment on the
Account;

 

  (f) to surrender or present for notation of withdrawal the passbook,
certificate, or other documents issued to Assignor in connection with the
Account; and

 

  (g) exercise any other rights or take any other actions specified herein or in
the Credit Agreement and subject to any conditions set forth herein.

 

9. Upon the occurrence and during the continuation of a Special Default,
Assignee, on behalf of the Secured Parties, in addition to any other remedies it
may have, may restrict or prohibit withdrawals from the Account by exercising a
notice of control pursuant to the Account Control Agreement. For purposes
hereof, “Special Default” as used herein means the existence of a Default under
Sections 11.01(a), 11.01(g) or 11.01(h) of the Credit Agreement.

 

10. Neither Assignee nor any of the other Secured Parties shall be liable for
any loss of interest on or any penalty or charge assessed against funds in,
payable on, or credited to the Account as a result of Assignee or any of the
Secured Parties exercising any of its rights or remedies under this Assignment,
except as a result of bad faith, gross negligence or willful misconduct or as a
result of breach of the Operating Agreement or the Loan Documents.

 

11. Assignee shall be entitled to apply any and all funds received by it
hereunder toward payment and performance of the Obligations in such order and
manner as Assignee, in its discretion, may elect, subject to the terms of the
Credit Agreement. If such funds are not sufficient to pay and perform the
Obligations in full, Assignor shall remain liable for any deficiency following
Assignee’s receipt and crediting of such funds. Upon full and final payment of
the Obligations, the rights of Assignee in and to the Account hereunder and
under the Account Control Agreement will be deemed to be automatically released
and of no further force and effect.

 

12. All rights, titles, interests, liens and remedies of the Assignee for the
benefit of the Secured Parties hereunder are cumulative of one another and of
every other right, title, interest, lien or remedy which the Secured Parties may
otherwise have at law or in equity or under any other contract or other writing
for the enforcement of the security interest herein or the collection of the
Obligations, and the exercise of one or more rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of other rights or
remedies. Should Assignor have heretofore executed or hereafter execute any
other security agreement in favor of the Secured Parties, the security interest
therein created and all other rights, powers, and privileges vested in the
Secured Parties by the terms thereof shall exist concurrently with the security
interest created herein.

 

   Exhibit E – Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13. Should any part of the Obligations be payable in installments, the
acceptance by Assignee at any time and from time to time of part payment of the
aggregate amount of all installments then matured shall not be deemed to be a
waiver of the default then existing. No waiver by the Secured Parties of any
default shall be deemed to be a waiver of any other subsequent default, nor
shall any such waiver by the Secured Parties be deemed to be a continuing
waiver. No delay or omission by the Secured Parties in exercising any right or
power hereunder, or under any other writings executed by Assignor or Obligor as
security for or in connection with the Obligations, shall impair any such right
or power or be construed as a waiver thereof or any acquiescence therein, nor
shall any single or partial exercise of any such right or power preclude other
or further exercise thereof, or the exercise of any other right or power of the
Secured Parties hereunder or under such other writings.

 

14. Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing and shall be
delivered and deemed effective in accordance with Section 13.07 of the Credit
Agreement.

 

15. Sections 13.14 and 13.17 of the Credit Agreement are incorporated by
reference herein. Notwithstanding anything to the contrary herein, the rights,
powers, privileges and remedies of Assignee hereunder are subject to Sections
5.02(b) and 11.03.

 

16. PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE LAWS OF
ANOTHER JURISDICTION GOVERN THE CREATION, PERFECTION, VALIDITY, OR ENFORCEMENT
OF LIENS UNDER THIS ASSIGNMENT, AND THE APPLICABLE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA, SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF THIS ASSIGNMENT. NOTWITHSTANDING THE FOREGOING, THE PARTIES
HERETO AGREE THAT THE STATE OF NEW YORK SHALL BE DEEMED TO BE THE JURISDICTION
OF THE DEPOSITORY FOR PURPOSES OF ANY MATTER IN RESPECT HEREOF RELATING TO OR
ARISING UNDER SECTION 9-304 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM
TIME TO TIME IN THE STATE OF NEW YORK.

 

17. Any suit, action or proceeding against any party hereto with respect to this
Assignment or any judgment entered by any court in respect thereof, may be
brought in the courts of the State of New York, or in the United States Courts
located in the Borough of Manhattan in New York City, pursuant to Section 5-1402
of the New York General Obligations Law, and each party hereto hereby submits to
the non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. Each party hereto hereby irrevocably consents to the
service of process in any suit, action or proceeding in said court in the manner
provided for notices in Section 13.08 of the Credit Agreement by the mailing
thereof by registered or certified mail, postage prepaid, to the addresses set
forth in Section 15 above. Each party hereto hereby irrevocably waives any
objections which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Assignment brought
in the courts located in the State of New York, Borough of Manhattan in New York
City, and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS ASSIGNMENT, WHICH WAIVER IS INFORMED
AND VOLUNTARY.

 

   Exhibit E – Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18. This Assignment shall be binding on and inure to the benefit of Assignor and
Assignee and their respective successors and permitted assigns. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy or other
electronic imaging shall be effective as deliver of a manually executed
counterpart of this Assignment.

 

19. This Assignment and the provisions set forth herein shall continue until the
full, final, and complete satisfaction of the Obligations.

 

20. On the full, final, and complete satisfaction of the Obligations (other than
contingent contractual indemnities), this Assignment and the rights and liens of
Assignee in and to the Account and any other Collateral hereunder shall be of no
further force or effect. Thereafter, upon request, Assignee, on behalf of the
Secured Parties, shall provide Assignor, at Assignor’s sole expense, a written
release of Assignor’s obligations hereunder and an assignment of the Account
(and the other items of Collateral hereunder) to Assignor, each in form and
substance reasonably satisfactory to Assignor.

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE(S) FOLLOWS.

 

   Exhibit E – Page 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Assignment as of the date
first above written.

 

ASSIGNOR: TCW DIRECT LENDING LLC By:  

 

  Name:   Title:

 

   Exhibit E – Page 7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ACKNOWLEDGED AND AGREED:

 

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

By:

 

 

 

Name:

 

Title:

 

   Exhibit E – Page 8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR]
(the “Assignor”) and [ASSIGNEE] (the “Assignee”). Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Credit Agreement
referred to below (as amended, modified, supplemented, or restated from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including without
limitation guarantees included in such facilities); and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, in each case, to the extent related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                

[Assignor [is][is not] a Defaulting Lender.]

 

2. Assignee:                                

[Assignee is [an Affiliate/Approved Fund of [identify Lender]][Liquidity
Provider of [identify Conduit Lender]][Conduit Assignee][a Federal Reserve
Bank][a central bank][a collateral trustee][a security agent for holders of
commercial paper]4

 

 

4  Select or delete as applicable.

 

   Exhibit F – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. Borrower: TCW Direct Lending LLC

 

4. Administrative Agent: Natixis, New York Branch, as Administrative Agent under
the Credit Agreement

 

5. Credit Agreement: The Revolving Credit Agreement, dated as of November 12,
2014, by and among TCW Direct Lending LLC, as Borrower, Natixis, New York
Branch, as Administrative Agent, and the lenders and other Borrower Parties
party thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders5      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans6  

Revolving Credit Commitment

   $         $           %   

 

7. [Trade Date:                     ]7

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.

 

 

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

   Exhibit F – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE[S]: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:   [Address] [NAME OF ASSIGNEE] By:  

 

  Name:   Title:   [Address]

 

   Exhibit F – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to and]8 Accepted:

NATIXIS, NEW YORK BRANCH, as Administrative Agent

 

By:

 

 

 

Name:

 

Title:

 

 

8  To be used only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.

 

   Exhibit F – Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to]9 [and Acknowledged] by:10 BORROWER: TCW DIRECT LENDING LLC By:  

 

  Name:   Title:

 

 

9  To be used only if Borrower’s consent is required pursuant to the definition
of “Eligible Assignee” under the Credit Agreement.

10  To be used only if the assignment is made as the result of a demand by
Borrower under the Credit Agreement.

 

   Exhibit F – Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.01. Assignor. The Assignor: (a) represents and warrants that: (i) it is the
legal and beneficial owner of the Assigned Interest; (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by the
Assignor; (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder; (iii) the financial condition of each
Borrower Party, any of its subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document; or (iv) the performance or observance
by each Borrower Party, any of its subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.02. Assignee. The Assignee: (a) represents and warrants that: (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement);
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in
Section 9.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent, the Assignor or any other Lender; (vi) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (vii) it is a Qualified Purchaser; (b) agrees that: (i) it
will, independently and without reliance on Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; and (ii) it will perform
in accordance with their terms all of the obligations (and make all of the
representations) which by the terms of the Loan Documents are required to be
performed (or made) by it as a Lender; (c) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto in accordance with the Credit Agreement and
Loan Documents; (d) acknowledges and agrees that, as a Lender, it may receive
confidential information concerning the Borrower Parties and their Affiliates
and agrees to use such information in accordance with Section 13.18 of the
Credit Agreement; (e) specifies as its applicable lending offices (and addresses
for notices) the offices at the addresses set forth beneath its name on the
signature pages hereof; and (f) shall pay to the Administrative Agent an
assignment fee to the extent required to be paid by the Assignee or Assignor
under Section 13.11(b)(iv) of the Credit Agreement.

 

   Exhibit F – Page 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
[relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission (including via “pdf”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. Pursuant to Section 5-1401 of the New York General Obligations Law,
the substantive laws of the State of New York applicable to agreements made and
to be performed entirely within such state, without regard to the choice of law
principles that might otherwise apply, and the applicable federal laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Assignment and Assumption.

[Remainder of page left intentionally blank.]

 

   Exhibit F – Page 7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

COMPLIANCE CERTIFICATE

FOR [                    ] ENDED [                    ]

DATE:             , 20    

ADMINISTRATIVE AGENT:     Natixis, New York Branch

BORROWER:                                TCW Direct Lending LLC

 

 

This certificate is delivered under the Revolving Credit Agreement, dated as of
November 12, 2014 (as amended, modified, supplemented, or restated from time to
time, the “Credit Agreement”), among Borrower, Administrative Agent, and the
lenders and other parties from time to time party thereto. Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is authorized to execute and deliver this certificate to Administrative
Agent on behalf of Borrower, and that as of [date at the end of the period
indicated above] (the “Reporting Date”):

 

  (a) The undersigned has reviewed and is familiar with the terms and provisions
of the Loan Documents and has made, or caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower Parties during the account period covered by the attached
financial statements;

 

  (b) No Event of Default or any Default exists which has not been cured or
waived (except the Events of Default or Defaults, if any, together with the
details of the actions that Borrower is taking or proposes to take with respect
thereto, described on Annex A to this Certificate);

 

  (c) The financial statements of Borrower attached to this certificate fairly
present in all material respects the financial condition and the results of
operations of the Borrower Parties on the dates and for the periods indicated,
in accordance with GAAP, subject, in the case of interim financial statements,
to normally recurring year-end adjustments and absence of footnotes;

 

  (d) Borrower is in compliance with Section 10.10 of the Credit Agreement, and
calculations evidencing such status are as set forth on Annex B to this
certificate; and

 

  (e) Annex C to this certificate sets forth:

 

   Exhibit G – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i) the changes, if any, in the name of any Investor or in the identity of any
Investor, by merger or otherwise;

 

  (ii) all Subsequent Investors under Section 10.05(d)(z) of the Credit
Agreement;

 

  (iii) the Subsequent Investors, if any, that have not satisfied the conditions
of Section 10.05(d) of the Credit Agreement, if any; and

 

  (iv) the Borrowing Base Investors which, to the knowledge of the Borrower have
been subject to an Exclusion Event and the nature of such Exclusion Event.

 

  (f) Attached as Annex D to this certificate is a report, as prepared for the
Investors in connection with delivery of the financial statements on the date
hereof (including, as the case may be, information regarding Investments).

 

[Signature of Responsible Officer]

By:

 

 

 

Name:

 

Title:

 

   Exhibit G – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX A

 

   Annex A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX B

 

   Annex B



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX C

 

 

   Annex C



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX D

 

   Annex D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

BORROWING BASE CERTIFICATE

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attention:

 

HankSandlass

Telephone:

 

(212)891-5868

Fax: 

 

(212)891-5780

Email:

 

hank.sandlass@us.natixis.com

Ladies and Gentlemen:

This Borrowing Base Certificate is executed and delivered by TCW DIRECT LENDING
LLC, a Delaware limited liability company (“Borrower”), to Natixis, New York
Branch, as administrative agent (“Administrative Agent”), pursuant to that
certain Revolving Credit Agreement, dated as of November 12, 2014 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
entered into by and among Borrower, Administrative Agent, and the lenders from
time to time party thereto. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

On and as of the date hereof, the undersigned Responsible Officer of the
Borrower hereby certifies that based upon the information available to the
Borrower as of the date hereof:

 

  (a) set forth on Schedule I to this Borrowing Base Certificate are: (i) the
Capital Commitments of each Investor; (ii) the Eligible Included Unfunded
Commitments of each Included Investor; (iii) the Eligible Designated Unfunded
Commitments of each Designated Investor; and (iv) a calculation of the Available
Commitment and Borrowing Base as of the date of this Borrowing Base Certificate;
and

 

  (b) the amount of Returned Capital is $        .

 

   Exhibit H – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Borrowing Base Certificate is executed on             , 20    .

 

BORROWER: TCW DIRECT LENDING LLC By:  

 

  Name:   Title:

Signature Page to

Borrowing Base Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

Calculation of Available Commitment11

 

Borrowing Base Investors

   Capital Commitment    Eligible Designated/Included
Unfunded Commitment

[NAMES]

     

 

Eligible Included Unfunded Commitments of Included Investors:

   $         [A]

[A] multiplied by 90%:

   $         [B]

Eligible Designated Unfunded Commitments of Designated Investors:

   $         [C]

[C] multiplied by 65%12:

   $         [D]

Borrowing Base (sum of [B] and [D]):

   $         [E]

Maximum Commitment:

   $         [F]

FX Reserve Amount:

   $         [G]

Maximum Commitment minus FX Reserve Amount ([F] minus [G]):

   $         [H]

Borrowing Base minus FX Reserve Amount ([E] minus [G]):

   $         [I]

Available Commitment (lesser of [H] and [I]):

   $         [J]

Principal Obligation:

   $         [K]

Maximum amount of Loans to be advanced ([J] minus [K]):

   $         [L]

 

 

11  All in this Schedule I are reflected in the Dollar Equivalent of such
amount.

12  Subject to Aggregate Concentration Limit and Individual Concentration Limit

 

   Exhibit H – Schedule I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

FACILITY INCREASE REQUEST

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attention:

 

HankSandlass

Telephone:

 

(212)891-5868

Fax: 

 

(212)891-5780

Email:

 

hank.sandlass@us.natixis.com

Ladies and Gentlemen:

This facility increase request (this “Facility Increase Request”) is executed
and delivered by TCW DIRECT LENDING LLC, a Delaware limited liability company
(“Borrower”) to NATIXIS, NEW YORK BRANCH, as administrative agent
(“Administrative Agent”), pursuant to that certain Revolving Credit Agreement,
dated as of November 12, 2014 (as amended, modified, supplemented, or restated
from time to time, the “Credit Agreement”), entered into by and among Borrower,
Administrative Agent, and the lenders from time to time party thereto.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Borrower hereby requests an increase in the Maximum Commitment pursuant to
Section 2.14 of the Credit Agreement to $            13 (the “Facility
Increase”), and that the Facility Increase be effective on or after
            , 20    .

In connection with the Facility Increase requested hereby, Borrower hereby
represents, warrants, and certifies to Administrative Agent for the benefit of
Lenders that:

 

  (a) As of the effective date of the Facility Increase, each representation and
warranty made in Section 8 of the Credit Agreement is true and correct in all
material respects, with the same force and effect as if made on and as of such
date (except to the extent that such representations and warranties specifically
refer to any earlier date, in which case they shall be true and correct as of
such earlier date and except that for the purposes of this Facility Increase
Request, the representations and warranties contained in Section 8.06 of the
Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 9.01 of the Credit Agreement);

 

 

13  Amount of Facility Increase must be in the minimum amount of $10,000,000.

 

   Exhibit I – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) As of the effective date of the Facility Increase, no Default or Event of
Default has occurred and is continuing or would result from the Facility
Increase; and

 

  (c) After giving effect to the Facility Increase, the Maximum Commitment will
not exceed the Maximum Accordion Amount.

In the event that between the date hereof and the date of the Facility Increase,
(i) any event should occur which could reasonably be expected to be a Default or
Event of Default or (ii) any representation, warranty or certification set forth
above is materially inaccurate if made on the date of the Facility Increase,
Borrower shall notify Administrative Agent.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

   Exhibit I – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Facility Increase Request is executed on             , 20    . The
undersigned hereby certifies each and every matter contained herein to be true
and correct.

 

BORROWER: TCW DIRECT LENDING LLC By:  

 

  Name:   Title:

 

   Exhibit I – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT J

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

FACILITY EXTENSION REQUEST

            , 20    

 

Natixis, New York Branch 1251 Avenue of the Americas, 4th Floor New York, NY
10020

Attention:

 

HankSandlass

Telephone:

 

(212)891-5868

Fax: 

 

(212)891-5780

Email:

 

hank.sandlass@us.natixis.com

Ladies and Gentlemen:

This Facility Extension Request (the “Request”) is executed and delivered by TCW
DIRECT LENDING LLC, a Delaware limited liability company (“Borrower”) to
NATIXIS, NEW YORK BRANCH, as administrative agent (“Administrative Agent”),
pursuant to that certain Revolving Credit Agreement, dated as of November 12,
2014 (as it may be amended, modified, supplemented, restated or amended and
restated from time to time, the “Credit Agreement”), entered into by and among
Borrower, Administrative Agent and the lenders from time to time party thereto.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Pursuant to Section 2.13 of the Credit Agreement, Borrower hereby notifies you
that it elects to extend the Stated Maturity Date to             , 20    14 (the
“Extension”). The Extension Fee is $        15.

In connection with the Extension elected hereby, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders that:

 

  (a) This Request is being delivered not less than fifteen (15) days prior to
the current Stated Maturity Date;

 

  (b) As of the date of the Request, each representation and warranty made in
Section 8 of the Credit Agreement is true and correct, with the same force and
effect as if made on and as of such date (except to the extent that such
representations and warranties specifically refer to any earlier date, in which
case they shall be true and correct as of such earlier date and except that for
the purposes of this Request, the representations and warranties contained in
Section 8.06 of the Credit Agreement shall be deemed to refer to the most

 

 

14  NTD: Date that is not later than 12 months after the then-effective Stated
Maturity Date.

15  NTD: 0.25% of the existing Maximum Commitment.

 

   Exhibit J – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 9.01 of the Credit Agreement); and

 

  (c) On the date of this Request, no Event of Default or Default exists and is
continuing, and on the current Stated Maturity Date, no Event of Default or
Default would result from the Extension.

In the event that between the date hereof and the date of the Extension, (i) any
event should occur which could reasonably be expected to be an Event of Default
or Default or (ii) any representation, warranty or certification set forth above
is materially inaccurate if made on the date of the Stated Maturity Date in
effect immediately prior to the Extension, Borrower shall notify Administrative
Agent.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

   Exhibit J – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

 

BORROWER:

TCW DIRECT LENDING LLC

By:

 

 

 

Name:

 

Title:

Accepted and Approved:

 

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

By:

 

 

 

Name:

 

Title:

 

   Exhibit J – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT K

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

LENDER GROUP JOINDER AGREEMENT

            , 20    

Reference is made to that certain Revolving Credit Agreement dated as of
November 12, 2014 (as amended, modified or restated from time to time, the
“Credit Agreement”) by and among TCW Direct Lending LLC, as Borrower, Natixis,
New York Branch, as Administrative Agent[, and the Conduit Lenders,] Committed
Lenders and Funding Agents from time to time party thereto. Capitalized terms
used and not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Credit Agreement.

                    (the “New Funding Agent”), [                    (the “New
Conduit Lender(s)”),]                     (the “New Committed Lender(s)”, and
together with the New Funding Agent [and the New Conduit Lender(s)], the “New
Lender Group”), the Administrative Agent and the Borrower agree as follows:

 

1. The Borrower Parties have requested that the New Lender Group become a
“Lender Group” under the Credit Agreement.

 

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of the date on which (i) a fully executed copy of this Joinder
Agreement and (ii) a completed administrative questionnaire with respect to each
member of the New Lender Group are delivered to the Administrative Agent.

 

3.

By executing and delivering this Joinder Agreement, each of the New Funding
Agent[, the New Conduit Lender(s)] and the New Committed Lender(s)
(a) represents and warrants that: (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Joinder Agreement and to
consummate the transactions contemplated hereby and to become a Funding Agent[,
Conduit Lender] or Committed Lender, as applicable, under the Credit Agreement;
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement); (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Funding Agent[, Conduit Lender] or
Committed Lender, as applicable, thereunder, and agrees that it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Funding Agent[, Conduit
Lender] or Committed Lender; (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement and on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any other Funding Agent or any other Lender; (v) it
is a Qualified Purchaser; and (vi) attached to this Joinder Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly

 

   Exhibit K – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  completed and executed by it as a Funding Agent, Conduit Lender or Committed
Lender; (b) appoints and authorizes the Administrative Agent to take such action
on its behalf and to exercise such powers and discretion under the Credit
Agreement and the Loan Documents as are delegated to the Administrative Agent by
the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; (c) in the case of [the New Conduit Lender(s)
and] the New Committed Lender(s), appoints and authorizes the New Funding Agent
as its Funding Agent to take such action as a Funding Agent on its behalf and to
exercise such powers under the Credit Agreement, as are delegated to the Funding
Agents by the terms thereof; (d) acknowledges and agrees that, as a Funding
Agent, [Conduit Lender] or Committed Lender, as applicable, it may receive
confidential information concerning the Borrower Parties and their Affiliates
and agrees to use such information in accordance with Section 13.18 of the
Credit Agreement; and (e) agrees that: (i) it will, independently and without
reliance on the Administrative Agent, any other Funding Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; and (ii) it will join in and be a party to the
Credit Agreement and perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Funding Agent[, Conduit Lender] or Committed Lender, as
applicable.

 

4. As of the Effective Date, Schedule 1.01A to the Credit Agreement is deemed
amended and supplemented to reflect the joinder effectuated by this Joinder
Agreement.

 

5. The address of each New Funding Agent[, New Conduit Lender] and New Committed
Lender for purposes of Schedule 13.07 of the Credit Agreement shall be the
address set forth beneath its name on the signature pages hereof.

 

6. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by telecopy
or other electronic transmission (including via “pdf”) shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

7. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8. This Joinder Agreement is subject to the provisions of Section 13.08(b),
Section 13.08(c), Section 13.08(d) and Section 13.09, each of which is
incorporated by reference herein.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

   Exhibit K – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NEW CONDUIT LENDER[S]:   [NEW CONDUIT LENDER]   By:  

 

    Name:     Title:]     [Address] [NEW COMMITTED LENDER[S]]:   [NEW COMMITTED
LENDER]   By:  

 

    Name:     Title:     [Address] NEW FUNDING AGENT:   [NEW FUNDING AGENT]  
By:  

 

    Name:     Title:     [Address]

 

   Exhibit K – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Consented to this      day of             , 20     by:

 

NATIXIX, NEW YORK BRANCH

as Administrative Agent

By:

 

 

 

Name:

 

Title:

TCW DIRECT LENDING LLC

By:

 

 

 

Name:

 

Title:

 

   Exhibit K – Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I

to

Joinder Agreement

Dated             , 20    

Section 1.

The “Commitment(s)” with respect to the New Committed Lender(s) [is][are]:

[New Committed Lender] $[         ]

Section 2.

The “Lender Group Limit” with respect to the New Lender Group is $[         ].

 

   Exhibit K – Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT L

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

JOINDER AGREEMENT

[            ], 20    

Reference is made to that certain Revolving Credit Agreement dated as of
November 12, 2014 (as amended, modified or restated from time to time, the
“Credit Agreement”) by and among TCW Direct Lending LLC, as borrower (the
“Borrower”), Natixis, New York Branch, as administrative agent (“Administrative
Agent”), and the other agents and lenders from time to time party thereto.
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Credit Agreement.

                     (the “Joining Party”), the Administrative Agent and the
Borrower Parties agree as follows:

 

1. The Borrower Parties have requested that the Joining Party become a
“Qualified Borrower” pursuant to Section 7.03 of the Credit Agreement.

 

2. The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a “Qualified Borrower” for all purposes of the Credit
Agreement and the other Loan Documents, and shall have all of the obligations of
a Qualified Borrower thereunder as if it had executed the Credit Agreement and
the other Loan Documents. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Loan Documents applicable to a Qualified Borrower. Without
limitation of the foregoing, to the extent applicable to it, the Joining Party
represents and warrants that the representations and warranties in Section 8 of
the Credit Agreement applicable to a Qualified Borrower, other than those as set
forth in Section 3 below, are true and correct in all material respects as of
the date hereof.

 

3. The jurisdiction of formation of the Joining Party is [                    ],
and the principal office, chief executive office and principal place of business
in [                    ].

 

4. The Joining Party acknowledges and confirms that it has received a copy of
the Credit Agreement and the schedules and exhibits thereto.

 

5. In accordance with Section 7.03(d) of the Credit Agreement, Borrower confirms
that, notwithstanding the joinder of the Joining Party as a Qualified Borrower
to the Loan Documents, the obligations of Borrower under Section 6 of the Credit
Agreement are and shall continue to be in full force and effect, including with
respect to the Joining Party.

 

   Exhibit L – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. The address of the Joining Party for purposes of Schedule 13.07 of the Credit
Agreement shall be the address set forth beneath its name on the signature pages
hereof.

 

7. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by telecopy
or other electronic transmission (including via “pdf”) shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

8. This Joinder Agreement shall become effective, and the Joining Party shall
become a Qualified Borrower, upon satisfaction of the conditions contained in
Section 7.03 of the Credit Agreement.

 

9. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10. This Joinder Agreement is subject to the provisions of Section 13.08(b),
Section 13.08(c), Section 13.08(d) and Section 13.09, each of which is
incorporated by reference herein.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

   Exhibit L – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

JOINING PARTY:

 

By:  

 

  Name:   Title:   [Address]

 

   Exhibit L – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NATIXIS, NEW YORK BRANCH,

as Administrative Agent By:  

 

  Name:   Title:

TCW DIRECT LENDING LLC,

as Borrower

By:  

 

  Name:   Title:

 

   Exhibit L – Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT M16

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of
November 12, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among TCW Direct Lending LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, if
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title: Date:             , 20[    ]

 

 

16  NTD: Subject to tax review.

 

   Exhibit M – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of
November 12, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among TCW Direct Lending LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, if applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title: Date:             , 20[    ]

 

   Exhibit M – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of
November 12, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among TCW Direct Lending LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, if applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, if applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title: Date:             , 20[    ]

 

   Exhibit M – Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of
November 12, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among TCW Direct Lending LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, if applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, if applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title: Date:             , 20[    ]

 

   Exhibit M – Page 4